Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 1 of 154 Page ID #:5761




                           Ghanem_Sentencing_00000341
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 2 of 154 Page ID #:5762




                                               CASE NO.     CR 15-0704 (A)-SJO

                                                        UNITED STATES OF AMERICA
                                                 VS.       GHANEM

                                               PLAINTIFF=S EXHIBIT            600

                                               DATE                                 IDEN.

                                               DATE                                 EVID.

                                               BY
                                                               DEPUTY CLERK
                                               AO 386




                           Ghanem_Sentencing_00000342
      Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 3 of 154 Page ID #:5763


    From:                                               CARE TRANSENERGY LTD <gd@caretransenergy.com>
    Sent:                                               Tuesday, August 18, 2015 4:17 AM
    To:                                                 Rarni Ghanem <ramithe@grnail.com>
    Subject:                                            Offer RPG7 10/08
    Attach:                                             rpg7.jpg; Egypt RPG? 1008.pdf



   Dear Rami

   Please find offer regarding request on 10/08. In price is include all expenses as well as
   commissioning for Egypt office of 20% please kindly ask if offer is satisfactory and everything is
   ok, to have a letter on memorandum of company with some schedule because, supplier cannot
   hold a stock without confirmation any more.

   Dest Regards

   Goran Djordjevic
   CEO
   Care Transenergy Ltd
   tel :+35795112327
   gd@caretranscnergy.com
   wv.w.caretransenergy.com


                                 .Pt ~'
   ~--··· ....::-. .::·.;:. :;" ... ...... :::,";.:·   ,(:•.




   Disclaimer:- The information sent by or through this email message or the files atlached hereto, has been sent by
   CARE TRANSEBERGY LTD and its subsidiaries and branch ofiices, and is only for the strict use of the
   individual or entity to which it is addressed. In the event you have received th is email in error, or the message is
   incomplete in any way, the addressee is kindly requested to contact the sender of this message by email or by
   telephone. It is not permitted to publish, copy, c irculate and/or provide any of this information without permission
   of CARE TRANSEBERGY LTD does not give any g uarantee in relation to the accuracy of any content or
   information that has been sent by or through the email, nor for any timely receipt thereof. CARE
   TRANSEBERGY LTD is in any event under no circumstances liable for any damages of whatever nature, which
   are the direct or indirect result of any actions and/or decisions that are or may be based on the information sent by
   or through this email message




00076754.pdf                                                                                            Ghanem-00072443
                                                                         Ghanem_Sentencing_00000343
                                                                                     WKanb1
                                                                                     MeXaH1t14eCKOfO
                                                                             &       np111u.e11a           ,-11

                                                                                              12
                                                                                 7




                                                            OnTIINeCK!tl"M
                                                            npJ;iIQen                         CeTKa
                                        Mexa:HJl!qecKmi!                             )
                                                                                              OnT1t1YeCKOrO




Ghanem_Sentencing_00000344
                                               npI1J.J;en                                     np111u.e11a
                                                                                      23


                                                                                         27
                              13




                                                                                                       p
                                                                                                                              Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 4 of 154 Page ID #:5764




                             00076755                                                                       Ghanem-00072443
   Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 5 of 154 Page ID #:5765




   Care Transenergy Ltd

                                                                         Date :
    TO: A.O.I SAKR FACTORY
    For Developed Industries
    Cairo – Egypt
    Attention: Acc. Khaled Edris/ Procurement General Manager
    Dear Sirs

    Regarding your last inquiry and request for materials and products below , received from our company
    representative in Egypt, Eng. Omar Abd Elaziz, we are in position to offer you request item on CIF base at
    Port of Alexandria (Egypt), we can also arrange air transportation if is necessary.
    All offered products are Made in Russia or CIP (ex Soviet Union Countries) and appropriate proving
    documents will be presents in the case that our offer is acceptable by your side. Off course we will also
    expect relevant documents from your side necessary for contracting and delivery as EUC (end user
    certificate) .
    According your request (attached below) we quote as following:

    Items     Qty.      Unit.     Description                                       Price per Pcs Total
            1 50000 Pcs           Complete Projectile of PG7V ( training ) PUS-7V       273.00 €     13,650,000.00 €
            2 28000 Pcs           Complete Projectile of PG7V (Live) ( Page:6/8)        189.00 €        5,292,000.00 €
            3      1100 Pcs       RPG-7V Launcher (complete set РПГ-7В -6Г3-1)        1,820.00 €        2,002,000.00 €
            4      1350 Pcs       Optical Sight complete PG0-7V for R.P.G7 Launcher     290.00 €          391,500.00 €

                                                                                           Sub total     21,335,500.00 €




    Terms of payment : 30% down payment 70% on inspection day against Bill of Lady
    Delivery: FOB 45 days from contract sign and all documents delivered according contract. On CIF base to
    Port of Alexandria is 70 day
    Items No1,2,3,4, are available from stock ready for delivery as soon as documents are closed .
    Kindly ask to confirm in written form if this offer is acceptable and what is prospective time and dynamics
    of contracting as well as expected purchase.




                            2 Aisopou & Ag.Aikaterinis Str PNO House, St.Nicolas, 3100 Limassol Cyprus
                                                email: info@caretransenergy.com
                                                   www.caretransenergy.com

00076756                                                                                                 Ghanem-00072443

                                            Ghanem_Sentencing_00000345
   Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 6 of 154 Page ID #:5766




    Technical spec for item 1:




    PRACTICE SHOOTING DEVICE PUS-7V
    FOR RPG-7 GRENADE LAUNCHER

    Specifications

    Ammunition type ........................ ..... 7.62 mm Т-45 tracer round (57-T-231P)
    Practice firing range ....................... up 300 m
    Weight ............................................... 2.6 kg
    Length of the device ....................... 950 mm
    - Maximum shooting distance 500m
    - Effective range 350m
    - Maximum speed of grenade 300m/s
    - Total length 930mm



    Technical spec for item 2:
    PG-7V three sections. The head contains the (1) trigger, (2) conductive cone, (3) aerodynamic fairing, (4) conical liner, (5) body,
    (6) explosive, (7) conductor and (8) detonator. The rocket motor consists of a (9) nozzle block, (10) nozzle and (11) motor body
    with (12) propellant in front of (13) the motor rear and (14) ignition primer. The booster charge includes the (15) fin, (16)
    cartridge, (17) charge, (18) turbine, (19) tracer and (20) foam wad.




                               2 Aisopou & Ag.Aikaterinis Str PNO House, St.Nicolas, 3100 Limassol Cyprus
                                                   email: info@caretransenergy.com
                                                      www.caretransenergy.com

00076756                                                                                                            Ghanem-00072443

                                                Ghanem_Sentencing_00000346
   Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 7 of 154 Page ID #:5767




    PG-7V: Warhead
    Warhead: Single-stage HEAT
    Round weight: 2.6 kg
    Diameter: 70,5 mm
    Penetration: Over 330 mm RHA (12.9")


    Technical spec for item 3:




    Caliber: 40 mm launcher
    Type: recoilless launch + rocket booster
    Overall length: 650 mm
    Weight: 6.3 kg unloaded, with PGO-7 telescope sight
    Effective range: 200-500 meters, depending on the grenade type




                          2 Aisopou & Ag.Aikaterinis Str PNO House, St.Nicolas, 3100 Limassol Cyprus
                                              email: info@caretransenergy.com
                                                 www.caretransenergy.com

00076756                                                                                               Ghanem-00072443

                                          Ghanem_Sentencing_00000347
   Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 8 of 154 Page ID #:5768




    Technical spec for item 4




    PGО-7V-3 Telescopic Sight for grenade launchers is designated for targeting of handheld antitank grenade
    launchers, conducting of aimed fire with use of ammunition of PG-7VL, PG-7VM, PG-7VР and battlefield
    supervision.
    Reticle of a sight allows to measure distance to the standard target, to take into account the ballistics of
    various ammunition, as well as to introduce lateral corrections to the boresight position. At work under
    conditions of insufficient light illumination reticle illumination is provided for.
    Removable optical filters improve visibility through a sight under various meteorological conditions. The
    tight case is filled with dry nitrogen for prevention of weeping of optical parts at temperature difference.

    PERFORMANCE CHARACTERISTICS

    Visible magnification, ratio                                     2,7
    Angular field of view, deg.                                      13
    Input pupil diameter, mm                                         18
    Exit pupil diameter, mm                                          4,5
    Eye relief, mm                                                   27
                                                                     3 V (power cell СR1/3N)
    Supply voltage
                                                                     or 2 cells of 1,5V (AG13)
    Weight, kg                                                       0,62
    Overall dimensions, mm (with removed lens cover)                 165х180х62
    Operating temperature range, oC




                           2 Aisopou & Ag.Aikaterinis Str PNO House, St.Nicolas, 3100 Limassol Cyprus
                                               email: info@caretransenergy.com
                                                  www.caretransenergy.com

00076756                                                                                                Ghanem-00072443

                                           Ghanem_Sentencing_00000348
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 9 of 154 Page ID #:5769




                                               CASE NO.     CR 15-0704 (A)-SJO

                                                        UNITED STATES OF AMERICA
                                                 VS.       GHANEM

                                               PLAINTIFF=S EXHIBIT            601

                                               DATE                                 IDEN.

                                               DATE                                 EVID.

                                               BY
                                                               DEPUTY CLERK
                                               AO 386




                           Ghanem_Sentencing_00000349
   Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 10 of 154 Page ID #:5770


   From:          Rami Ghanem <ramithe@gmail.com>
   Sent:          Tuesday, September 1, 2015 4:39 AM
   To:            Goran Djordjevic <goranatri@ cytanet.com.cy>; Ltd Goran <gd@caretransenergy .com>
   Subject:       Rami Ghanem 372 sent you an image file!
   Attach:        IMG-20150901-WA0012.jpg




   Sent by WhatsApp




   Sent from myMail app for Android




00075759.pdf                                                                             Ghanem-00072443
                                      Ghanem_Sentencing_00000350
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 11 of 154 Page ID #:5771




    00075760                                                 Ghanem-00072443


                            Ghanem_Sentencing_00000351
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 12 of 154 Page ID #:5772




                                               CASE NO.     CR 15-0704 (A)-SJO

                                                        UNITED STATES OF AMERICA
                                                 VS.       GHANEM

                                               PLAINTIFF=S EXHIBIT        602

                                               DATE                                IDEN.

                                               DATE                                EVID.

                                               BY
                                                               DEPUTY CLERK
                                               AO 386




                            Ghanem_Sentencing_00000352
   Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 13 of 154 Page ID #:5773


   From:                          Rami Ghanem <ramithe@gmail.com>
   Sent:                          Thursday, September 10, 2015 3:20 AM
   To:                            Bill Grigor <office.gb.defence@gmail.com>
   Cc:                            Alexei Alexei <office.hartford@gmail.com>
   Subject:                       PG0 -7V




   Model PG0-7V we are looking for as the following specification:

   Specifications Visible magnification, power                                                                                                                                      2,7
   Angular field of view, degrees                                                                                                                                                  13
   Exit pupil distance, mm                                                                                                                                                         24
   Exit pupil diameter, mm                                                                                                                                                         4,5
   Limit of resolution, angular sec.                                                                                                                                                28
   Operating temperature range, °C                                                                                                                                                 -50 ... +50
   Overall dimensions, mm                                                                                                                                                          140x180x62
   Weight, kg                                                                                                                                                                      0,572




   Bdewq ~- JJallJ#. /BITE/
   Complex 133, Building 7, Apartment 32
   Al Rehab City, Cairo Egypt
   Telephone# 00201127999552
   lternational #: +37282432246
   Jordan Office

   Tel: 962 6 5685624
   Fax: 962 6 5685625
   rami~                 mail.com or rami@caravaname.com
   US Telephone: 772 675-4363         Skype Address: caravaname

    The inform,1tion contair,ed ri t h~ m!s~ee is for theinte,ded addressee only and may contain confidential and/or pri\d~~ information. If you are not the Intended .acdrei.....-.ee. thk me.c;..c:.at~ w II .self d~truct so
    notify the sender; do not copy or dl$tribute this mess3&e or d$c:lose Its co,terts to anvone. Any views or opi nions expreS$ed In this messace are thos.e d the author and do not nece>sarlv reprmnt thos.e of ewe or
    of .riv cl its associated companies. No reliance may be pbced on this mess.age wi.thou! writter confirn-ation from an autho·iled representa:lve of the company.




                          Life is short .. So love your life .. Be happy .. And Keep smiling .. and


                                                                                 Before you speak »Listen




00075408.pdf                                                                                                                                                                                    Ghanem-00072443
                                                                               Ghanem_Sentencing_00000353
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 14 of 154 Page ID #:5774


                             Before you write »Think
                             Before you spend »Earn
                            Before you pray »Forgive
                              Before you hurt >>Feel
                              Before you hate »Love
                               Before you quit >>Try
                               Before you die » Live

                                  That's Life ...




                                                                    Ghanem-00072443
                            Ghanem_Sentencing_00000354
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 15 of 154 Page ID #:5775




                                               CASE NO.   CR 15-0704 (A)-SJO
                                                     UNITED STATES OF AMERICA
                                                VS.     GHANEM

                                               PLAINTIFF=S EXHIBIT          603

                                               DATE                               IDEN.

                                               DATE                               EVID.

                                               BY
                                                             DEPUTY CLERK
                                               AO 386




                            Ghanem_Sentencing_00000355
   Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 16 of 154 Page ID #:5776


   From:                          Rami Ghanem <ramithe@gmail.com>
   Sent:                          Tuesday, September 15, 2015 11 :45 AM
   To:                            NASTYA SERGEEVA <vip.ssa@list.ru>
   Subject:                       FW: specs of PG 7 needed for sakr
   Attach:                        PG-7 (Combat) Specification.docx; PG-7 (Training) Specification.docx




   tiltmNIIJI ~- l!IBIUL {tin!E/
   Egypt Office
   complex 133, Building 7, Apartment 32
   Al Rehab City, Cairo Egypt
   lternational #: +37282432246
   Telephone# 00201127999552
   Jordan Office

   Tel: 962 6 5685624
   Fax: 962 6 5685625
   ramithe@gmail.com or rami@caravaname.com
   US Telephone: 772 675-4363 Skype Address: caravaname

    The tnfotmation contained in th s m!S$ilJe is for the inte,ded addre~e only and ma'( contaiin confidentl.al and/or prli.de1td lnfomatlon. If vou ~rt not the lnttl\ded acdressee. this messaie w II self destruct so
    notify the sender; do not copy or distribute this mess3ee or d5clCl5e its co,terts to anyone. Any views or opinions expressed in this meSSil&e are those of the author and do not nece>sarly repre-,ent tho;.e of CWEor
    of MV d Its associated com panits. No reliance may be placed on this m6Sagt wl.thoUl writter c:onflrtratkln from an autho·ized represt:nta:ive of the company.




                          life is short .. So love your life .. Be happy .. And Keep smiling .. and


                                                                              Before you speak >>Listen
                                                                               Before you write »Think
                                                                               Before you spend »Earn
                                                                              Before you pray »Forgive
                                                                                Before you hurt >>Feel
                                                                               Before you hate »Love
                                                                                Before you quit >>Try
                                                                                Before you die »live

                                                                                                That 's Life ...




00075234.pdf                                                                                                                                                                                 Ghanem-00072443
                                                                              Ghanem_Sentencing_00000356
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 17 of 154 Page ID #:5777




Dear Sirs;
 Re our Enquiry for PG7V Projectile ( Training & Live) , find attached specs. of Each projectile , pis kindly
revise and send us your ability to quote for each of them .




                                                                                             Ghanem-00072443
                                       Ghanem_Sentencing_00000357
   Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 18 of 154 Page ID #:5778




                                  PG-7 (Combat) Specification

         1- General specification:

               •   Total mass                         2 .25 Kg


               •   Caliber                            40/ 85 mm


               •   Total length                       930 mm


               •   Span                               285 1mn


               •   Muzzle velocity                    120 ±3 m/s


               •   Dispersion at X- axis              0.8 m


               •   Dispersion at Y- axis              0.6m


               •   Recoilless                         1 Kgr.m

               •   Effective range                    350 m


               •   Maximum range                      500 m


               •   Penetration in RHA                 26 cm




                                                                              1 12




00075236.pdf                                                           Ghanem-00072443
                                     Ghanem_Sentencing_00000358
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 19 of 154 Page ID #:5779




     2- Warhead :

          •   Kind                            Hollow charge

          •   Caliber                         85mm


          •   mass                            1 kg


          •   Total length                    340 mm
                                                                            -

     3- Booster:

          •   Total mass                      375 g


          •   Maximum Pressure at 50c0        900 Kgr/cm2


          •   Average Pressure at 50c0        865 Kgr/cm2


          •   Kin<l                           NBL-38

     4- Motor:

          •   Igniter mass                     10 g


          •   Burning time                    0.3 sec.


          •   Total mass                      875 Kg




                                                                           2 12




                                                                    Ghanem-00072443
                              Ghanem_Sentencing_00000359
   Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 20 of 154 Page ID #:5780




                                  PG-7 (Training) Specification

         1- General specification:

               •   Total mass                         2 .25 Kg


               •   Caliber                            40/ 85 mm


               •   Total length                       930 mm


               •   Span                               285 1mn


               •   Muzzle velocity                    120 ±3 m/s


               •   Dispersion at X- axis              0.8 m


               •   D ispersion at Y- axis             0.6m


               •   Recoilless                         1 Kgr.m

               •   Effective range                    350 m


               •   Maximum range                      500 m




                                                                              1 12




00075238.pdf                                                           Ghanem-00072443
                                     Ghanem_Sentencing_00000360
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 21 of 154 Page ID #:5781




     2- Warhead :

          •   Kind                            Inert

          •   Caliber                         85mm


          •   mass                            1 kg


          •   Total length                    340 mm
                                                                            -

     3- Booster:

          •   Total mass                      375 g

          •   Maximum Pressure at 50c0        900 Kgr/cm2

          •   Average Pressure at 50c0        865 Kgr/cm2

          •   Kin<l                           NBL-38

     4- Motor:

          •   Igniter mass                     10 g

          •   Burning time                    0.3 sec.

          •   Total mass                      875 Kg




                                                                           2 12




                                                                    Ghanem-00072443
                              Ghanem_Sentencing_00000361
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 22 of 154 Page ID #:5782




                                               CASE NO.     CR 15-0704 (A)-SJO

                                                        UNITED STATES OF AMERICA
                                                 VS.       GHANEM

                                               PLAINTIFF=S EXHIBIT            604

                                               DATE                                 IDEN.

                                               DATE                                 EVID.

                                               BY
                                                               DEPUTY CLERK
                                               AO 386




                            Ghanem_Sentencing_00000362
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 23 of 154 Page ID #:5783




                          Hello Novica, how are you?               ,
                                                      5:52 PM


                        Hello I am very good and
                        you?
                                                   5:54 PM


            I am good I am in Istanbul
            just got back from
            Egypt ..... we have a very
            important requirement for
            Egypt for the supply of the _
            following                  A
            QTY of 12000 Head for
            PG7 ( Live) , Russian Alb.
            no. 3-023785 , C61-01 7r6
            2- A QTY of 12000 Fuse
            VP-7M for PG7 (Live), (
            Specs. attached)
      _ _ _ 3- ~ QTY of 50000 Euse,_ _ _                                    ~


        +Q                 ~ype to compose



         00143148.pdf                                     Ghanem-00072445
                             Ghanem_Sentencing_00000363
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 24 of 154 Page ID #:5784




                        I am good I am in Istanbul
                        just got back from
                        Egypt ..... we have a very
                        important requirement for
                        Egypt for the supply of the
                        following                  A
                        QTY of 12000 Head for
                        PG7 ( Live) , Russian Alb.
                        no. 3-023785 , C61-01 7r6
                        2- A QTY of 12000 Fuse
                        VP-7M for PG7 (Live) , (
                        Specs. attached)
                        3- A QTY of 50000 Fuse       -
                        04M f ( Specs. attached)
                        4- A QTY of 50000 PG7V
                        Projectile ( Training ) (
                        Specs. attached)
                        5- A QTY of 20000 PG7V
                        Projectile (Live) ( Specs
                        attached)

        +Q                Type to compose                          (<~>)




         00143149.pdf                                     Ghanem-00072445
                            Ghanem_Sentencing_00000364
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 25 of 154 Page ID #:5785




                          04M f               ached
                          4- A QTY ot 5TIOOO PG7V
                          Projectile ( Training ) (
                          Specs. attached)
                          5- A QTY of 20000 PG7V
                          Projectile (Live) ( Specs
                          attached)
                                                       6:03 PM


                        We can try in Bulgaria for
                        this but maybe you can
                        also
                                                    6:04 PM

                        And also some other
                        supplier's
                                                    6:05 PM


                         no I can't because we have
                         to get a direct offer to our
                         customer from a European
                         company
      - - -- - - - - - - - -~~                             ~· ·- - ~
        +Q                  ~ype to compose



         00143150.pdf                                      Ghanem-00072445
                              Ghanem_Sentencing_00000365
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 26 of 154 Page ID #:5786
        A.1rp Iane mode       .t,
                              'r     -.,
                                    -\r-
                                           r-'
                                           u              I:£:!:,.,....,.·   •••
                                                                                     Xj  .._,, 92°"10 -=- 7·.21 AM
                                                                                     1"' '(\            !Kl,.
                                                                                                            ...




       < . . ··..9fi ~ ..                        •
                                            •• _9-)
                                                      •
                                                                                     ~            ©                   ••
                                                                                                                       •
                                                          -                  -
                                                     a- . -2on
                    • ••                                                         •   ••       I   •

                                                                                           7:43 PM


                                                                                     yes     7:43 PM
                                                                                                    u
                         what is your e-mail address
                                                                                             7:44 PM


                        ph.sb.ltd@gmail.com
                        office@stratentech.com
                        novicapetrac@yahoo.com
                                                                                          7:45 PM


                                      did you get the e-mail?                                                     L
                                                                                             7:48 PM


                        Yes         7:48 PM

               ~
           the offer have to be for
           (A.O.l)SAKR FACTORY FOR
           DEVELOPED
      - - -- -          INDUSTRIES - - -

        +Q                    Type to compose



         00143153.pdf                                                                                 Ghanem-00072445
                                    Ghanem_Sentencing_00000366
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 27 of 154 Page ID #:5787




                                 did you get the e-mail?                    ,
                                                         7:48 PM


                        Yes    7:48 PM


                         the offer have to be for
                         (A.O.l)SAKR FACTORY FOR
                         DEVELOPED INDUSTRIES
                                                         7:49 PM


                        Ok    7:49 PM
                                                             /_.....---'---

                               Military industry factory                1



                                                         7:49 PM

                         in your offer you will add
                                    . .
                         our comm1ss1on
                                                         7:50 PM




        +Q                    ~ype to compose                               (<~>)




         00143154.pdf                                           Ghanem-00072445
                                Ghanem_Sentencing_00000367
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 28 of 154 Page ID #:5788




                         now if you can't supply the
                         complete QTY please
                         specify that how many you
                         can supply as 1st
                         shipment and how long
                         until you complete the
                         order.
                                                          7:56 PM


                        Ok   7:56 PM
                                                            ../_.....,...,___
                                                                                J~1~
                         For example you have on                          ,
                         hand only 6000 Fuse
                         VP-7m and it will take you
                         2 months to complete the
                         order then you mention
                         that 1st month you can

      ___ ......_
                         deliver 6000 and in 90 day
                               -   --   ~-- ~- -   ·- ·
        +Q                   Type to compose                              (<~>)




         00143157.pdf                                           Ghanem-00072445
                               Ghanem_Sentencing_00000368
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 29 of 154 Page ID #:5789




                        Ok   7:56 PM


                         For example you have on
                         hand only 6000 Fuse
                         VP-7m and it will take you
                         2 months to complete the
                         order then you mention
                         that 1st month you can
                         deliver 6000 and in 90 day
                         the remaining balance
                                                        7:58 PM


                        Understood        s:01 PM




        +Q                   ~ype to compose                         (<~>)




         00143158.pdf                                       Ghanem-00072445
                               Ghanem_Sentencing_00000369
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 30 of 154 Page ID #:5790




                                               CASE NO.     CR 15-0704 (A)-SJO

                                                        UNITED STATES OF AMERICA
                                                 VS.       GHANEM

                                               PLAINTIFF=S EXHIBIT        605

                                               DATE                                IDEN.

                                               DATE                                EVID.

                                               BY
                                                               DEPUTY CLERK
                                               AO 386




                            Ghanem_Sentencing_00000370
   Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 31 of 154 Page ID #:5791


   F rom:               Rami Ghanem <ramithe@gmail.com>
   Sent:                Wednesday, September23, 2015 3:37 AM
   To:                  Bill Grigor <office.gb.defence@gmail.com>
   Cc:                  Alexei Alexei <office.hartford@gmail.com>
   Subject:             FW: very important to supply to sakr
   Attach:              scanOO l 2 (2).j pg; PG-7 (Combat) Specification.docx; PG-7 (Training)
                        Specification.docx; 0-4Mfuse (l).pdf; lMG-20150922-WAOOlO.jpeg; ll\1G-20150922-
                        WAOOJ8.jpeg; IMG-20150922-WA0022.jpeg




   The below list is the correct one.


   Dear Sirs;
     Pis kindly be informed that we are in very urgent need for yr final Rock bottom CIF Alex Seaport prices for
   the following :

   1- A QTY of 12000 Head for PG? ( Live) , Russian Alb. no. 3-023785 , C61-01             7r6
      2- A QTY of 12000 Fuse VP-7M for PG? (Live), (Specs.attached)
     3- A QTY of 50000 Fuse 04M f (Specs.attached)
     4- A QTY of 50000 PG?V Projectile ( Training ) ( Specs. attached)
     5- A QTY of 20000 PG?V Projectile (Live)       ( Specs attached)


      So , Pis kindly revise and advise yr possibi lity to offer for any of aim Items


       Kbaled Edris
   Procurement General Mamger
   (A.0 .I)SAKR FACTORY FOR DEVELOPED INDUSTRCES


   Address: 4.5 Km Cairo - Suez Road.Cairo, Egypt.
   P.0 .B. : 2 S!lkrFactory post office -C::iiro - A.R.E.




   <i•&••II ~" .BJJ~- /BIT.BJ
   Comple>< 133, Building 7, Apartment 32
   Al Rehab City, Cairo Egypt
   Telephone# 00201127999552
   lternational # : +37282432246
   Jorda n Office

   Tel: 962 6 5685624




00074871.pdf                                                                                     Ghanem-00072443
                                                  Ghanem_Sentencing_00000371
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 32 of 154 Page ID #:5792


Fax: 962 6 5685625
ramithe@gmail.com or rami@caravaname.com
US Telephone: 772 675-4363                         Skype Address: caravaname

 The information contair1ed i'I th s messaee is for the inteided addressee only and ma·, contain confidential and/or prli.lfeeed information. If vou are not the Intended acdressee. thU messa,e w II sdf destruct so
 notify the sender; do not copy or distribute this mess:tge or d.scl0&e Its coiterts to anyone. Any views or opi nions expressed In thismei'Sage are those d the author and do not nece)s.ar ly repre;enttho>e of CWE or
 of any cl its associated companies. No reliance may be pl.ced on this message without writter confirrration from an autho·ized representa:ive of the company.




                       Life is short .. So love your life .. Be happy .. And Keep smiling .. and


                                                                           Before you speak »Listen
                                                                            Before you write >>Think
                                                                            Before you spend »Earn
                                                                           Before you pray »Forgive
                                                                             Before you hurt »Feel
                                                                             Before you hate »Love
                                                                              Before you quit »Try
                                                                              Before you die »Live

                                                                                             That 's Life ...




                                                                                                                                                                                          Ghanem-00072443
                                                                           Ghanem_Sentencing_00000372
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 33 of 154 Page ID #:5793




                                                                         FUSE VP-7M
                                                            Fuse VP-7M is used with antitank hollow-
                                                          charge grenades and serves Lo detonate the
                                                          w;irhead at the moment of impact target.
                                                           The fuse is safety, impact, piezoelectric type
                                                          wi1h dis1anr arming.
                                                           It is used with round PG-7 and PC-7M.




                   .r
                   ....,
                   ~             TECHNICAL SPECIFICATIONS
  Type       :;;.
                                                                                             piezoelectric
  Operation mode ·                                                              percussive,i nstantaneous
  It is activated at an angle of impact with the target                                    from O' Lo 60°
  Self-destruction time Isl                                                                 from3,6Lo6
  Distant arming /m/                                                                          from 3 to 15
  Safe height of falling /m/                                                                            3
  Weight /kg/:
  - piezogenerator                                                                                 0,0412
  - bottom part                                                                                     0,095




- - - -- - - - --
     00074873
                               -~ --..~-----:--                                           Ghanem-00072443


                                           Ghanem_Sentencing_00000373
   Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 34 of 154 Page ID #:5794




                                  PG-7 (Combat) Specification

         1- General specification:

               •   Total mass                         2 .25 Kg


               •   Caliber                            40/ 85 mm


               •   Total length                       930 mm


               •   Span                               285 1mn


               •   Muzzle velocity                    120 ±3 m/s


               •   Dispersion at X- axis              0.8 m


               •   Dispersion at Y- axis              0.6m


               •   Recoilless                         1 Kgr.m

               •   Effective range                    350 m


               •   Maximum range                      500 m


               •   Penetration in RHA                 26 cm




                                                                              1 12




00074874.pdf                                                           Ghanem-00072443
                                     Ghanem_Sentencing_00000374
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 35 of 154 Page ID #:5795




     2- Warhead :

          •   Kind                            Hollow charge

          •   Caliber                         85mm


          •   mass                            1 kg


          •   Total length                    340 mm
                                                                            -

     3- Booster:

          •   Total mass                      375 g


          •   Maximum Pressure at 50c0        900 Kgr/cm2


          •   Average Pressure at 50c0        865 Kgr/cm2


          •   Kin<l                           NBL-38

     4- Motor:

          •   Igniter mass                     10 g


          •   Burning time                    0.3 sec.


          •   Total mass                      875 Kg




                                                                           2 12




                                                                    Ghanem-00072443
                              Ghanem_Sentencing_00000375
   Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 36 of 154 Page ID #:5796




                                  PG-7 (Training) Specification

         1- General specification:

               •   Total mass                         2 .25 Kg


               •   Caliber                            40/ 85 mm


               •   Total length                       930 mm


               •   Span                               285 1mn


               •   Muzzle velocity                    120 ±3 m/s


               •   Dispersion at X- axis              0.8 m


               •   D ispersion at Y- axis             0.6m


               •   Recoilless                         1 Kgr.m

               •   Effective range                    350 m


               •   Maximum range                      500 m




                                                                              1 12




00074876.pdf                                                           Ghanem-00072443
                                     Ghanem_Sentencing_00000376
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 37 of 154 Page ID #:5797




     2- Warhead :

          •   Kind                            Inert

          •   Caliber                         85mm


          •   mass                            1 kg


          •   Total length                    340 mm
                                                                            -

     3- Booster:

          •   Total mass                      375 g

          •   Maximum Pressure at 50c0        900 Kgr/cm2

          •   Average Pressure at 50c0        865 Kgr/cm2

          •   Kin<l                           NBL-38

     4- Motor:

          •   Igniter mass                     10 g

          •   Burning time                    0.3 sec.

          •   Total mass                      875 Kg




                                                                           2 12




                                                                    Ghanem-00072443
                              Ghanem_Sentencing_00000377
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 38 of 154 Page ID #:5798



                  ®




00074878                                                        Ghanem-00072443
                            Ghanem_Sentencing_00000378
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 39 of 154 Page ID #:5799




                                                                                     Ghanem-00072443
                                                                                     00074879




                            Ghanem_Sentencing_00000379
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 40 of 154 Page ID #:5800




    00074880                                                 Ghanem-00072443


                            Ghanem_Sentencing_00000380
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 41 of 154 Page ID #:5801




                                           Inert

                                           85mm

               mass                        I kg

            • Total length                 340mm

                r:

               Total mass                  375 g

                                            900Kg/cm2

                                            865Kgr/cm2

                                            NBL-38




    00074881                                                 Ghanem-00072443


                             Ghanem_Sentencing_00000381
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 42 of 154 Page ID #:5802




                                               CASE NO.     CR 15-0704 (A)-SJO

                                                        UNITED STATES OF AMERICA
                                                 VS.       GHANEM

                                               PLAINTIFF=S EXHIBIT        606

                                               DATE                                IDEN.

                                               DATE                                EVID.

                                               BY
                                                               DEPUTY CLERK
                                               AO 386




                            Ghanem_Sentencing_00000382
   Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 43 of 154 Page ID #:5803


   From:              Rami Ghanem < ramithe@gmail.com>
   Sent:              Wednesday, September23, 2015 9:47 AM
   To:                ph.sb.ltd@gmail.com; office@stratentech.com; novicapetrac@yahoo.com
   Subject:           important to supply to sakr
   Attach:            scanOO t 2 (2).jpg; PG-7 (Combat) Specitication.docx; PG-7 (Training)
                      Specification.docx; 0-4M Fuse (1 ).pdf; JMG-20150922-W AOO lO.jpeg; (MG-20150922-
                      W AOO 18.j peg; IMG-20150922-WA0022.j peg




   .See below


   Dear Sirs;
     Pls kindly be informed that we are in very urgent need for yr final Rock bottom
   CTF Alex Seaport prices for the following :

    1- A QTY of 12000 Head for PG7 (Live) , Russian Alb. no. 3-023785 , C~l-
   01     7r6
       2- A QTY of 12000 Fuse VP-7M for PG7 ( Live ) , ( Specs. attached)
      3- A QTY of 50000 F use 04M f( Specs. attached)
      4- A QTY of 50000 PG7V Projectile ( Training ) ( Specs. attached)
      5- A QTY of 20000 PG7V Projectile (Live)        ( Specs attached)


       So , Pis kindly revise and advise yr possibility to offer for any of aim Items

       Khaled Edris
   Procurement General Manager
   (A.O.DSAKR FACTORY FOR DEVELOPED INDUSTRIES

   Address: 4.5 Km Cafro - Suez Road,CaiJ'o, Egypt.
   P.O.B. : 2 SakrFactory post office - Cairo - A.R.E.




   6116awq ~e B/1~- /6'-l'BJ
   CompleK 133, Building 7, Apartment 32
   Al Rehab City, Cairo Egypt
   Telephone# 00201127999552




00074841.pdf                                                                                 Ghanem-00072443
                                                Ghanem_Sentencing_00000383
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 44 of 154 Page ID #:5804


lternational #: +37282432246
Jordan Office

Tel: 962 6 5685624
Fax: 962 6 5685625
ramlthe@gmall.com or rami@ca ravaname.com
US Telephone: 772 675-4363 Skype Address: caravaname

 The 1nrormu1on contained ti tn s me:ssage Is tor the 1nteided addressee only and ma·, contain contfdenua1 and/orpmnegeo 1nrorma11on. 11 you are no1 tne intended acdre~see. this: messate w II setr destruct so
 not ify the ~endetf do not copy o r d~tribute thit me~>ce or d~daee ~ cone rt$ t~ onyone. Any vltw~ or opl nloM e1<pre~~ In thl~me%:ice :ire tho--~ of the :iu1hor :.nddo not nc<e:.~r Iv repre-...ent tho~ of ewe or
 of i!Jl'ly cl its associated companies. No reliance may be placed on this message without writter conf1rrration from an aut ho·ized representa:ive of the company.




                       Life is short .. So love your life .. Be happy .. And Keep smiling .. and


                                                                            Before you speak »Listen
                                                                             Before you write »Think
                                                                             Before you spend »Earn
                                                                            Before you pray »Forgive
                                                                              Before you hurt >>Feel
                                                                              Before you hate »Love
                                                                               Before you quit >>Try
                                                                               Before you die » Live

                                                                                              That's Life ...




                                                                                                                                                                                        Ghanem-00072443
                                                                           Ghanem_Sentencing_00000384
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 45 of 154 Page ID #:5805




                                                                         FUSE VP-7M
                                                            Fuse VP-7M is used with antitank hollow-
                                                          charge grenades and serves Lo detonate the
                                                          w;irhead at the moment of impact target.
                                                           The fuse is safety, impact, piezoelectric type
                                                          wi1h dis1anr arming.
                                                           It is used with round PG-7 and PC-7M.




                   .r
                   ....,
                   ~             TECHNICAL SPECIFICATIONS
  Type       :;;.
                                                                                             piezoelectric
  Operation mode ·                                                              percussive,i nstantaneous
  It is activated at an angle of impact with the target                                    from O' Lo 60°
  Self-destruction time Isl                                                                 from3,6Lo6
  Distant arming /m/                                                                          from 3 to 15
  Safe height of falling /m/                                                                            3
  Weight /kg/:
  - piezogenerator                                                                                 0,0412
  - bottom part                                                                                     0,095




- - - -- - - - --
     00074843
                               -~ --..~-----:--                                           Ghanem-00072443


                                           Ghanem_Sentencing_00000385
   Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 46 of 154 Page ID #:5806




                                  PG-7 (Combat) Specification

         1- General specification:

               •   Total mass                         2 .25 Kg


               •   Caliber                            40/ 85 mm


               •   Total length                       930 mm


               •   Span                               285 1mn


               •   Muzzle velocity                    120 ±3 m/s


               •   Dispersion at X- axis              0.8 m


               •   Dispersion at Y- axis              0.6m


               •   Recoilless                         1 Kgr.m

               •   Effective range                    350 m


               •   Maximum range                      500 m


               •   Penetration in RHA                 26 cm




                                                                              1 12




00074844.pdf                                                           Ghanem-00072443
                                     Ghanem_Sentencing_00000386
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 47 of 154 Page ID #:5807




     2- Warhead :

          •   Kind                            Hollow charge

          •   Caliber                         85mm


          •   mass                            1 kg


          •   Total length                    340 mm
                                                                            -

     3- Booster:

          •   Total mass                      375 g


          •   Maximum Pressure at 50c0        900 Kgr/cm2


          •   Average Pressure at 50c0        865 Kgr/cm2


          •   Kin<l                           NBL-38

     4- Motor:

          •   Igniter mass                     10 g


          •   Burning time                    0.3 sec.


          •   Total mass                      875 Kg




                                                                           2 12




                                                                    Ghanem-00072443
                              Ghanem_Sentencing_00000387
   Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 48 of 154 Page ID #:5808




                                  PG-7 (Training) Specification

         1- General specification:

               •   Total mass                         2 .25 Kg


               •   Caliber                            40/ 85 mm


               •   Total length                       930 mm


               •   Span                               285 1mn


               •   Muzzle velocity                    120 ±3 m/s


               •   Dispersion at X- axis              0.8 m


               •   D ispersion at Y- axis             0.6m


               •   Recoilless                         1 Kgr.m

               •   Effective range                    350 m


               •   Maximum range                      500 m




                                                                              1 12




00074846.pdf                                                           Ghanem-00072443
                                     Ghanem_Sentencing_00000388
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 49 of 154 Page ID #:5809




     2- Warhead :

          •   Kind                            Inert

          •   Caliber                         85mm


          •   mass                            1 kg


          •   Total length                    340 mm
                                                                            -

     3- Booster:

          •   Total mass                      375 g

          •   Maximum Pressure at 50c0        900 Kgr/cm2

          •   Average Pressure at 50c0        865 Kgr/cm2

          •   Kin<l                           NBL-38

     4- Motor:

          •   Igniter mass                     10 g

          •   Burning time                    0.3 sec.

          •   Total mass                      875 Kg




                                                                           2 12




                                                                    Ghanem-00072443
                              Ghanem_Sentencing_00000389
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 50 of 154 Page ID #:5810



                  ®




00074848                                                          Ghanem-00072443

                            Ghanem_Sentencing_00000390
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 51 of 154 Page ID #:5811




                                                                                     Ghanem-00072443
                                                                                     00074849




                            Ghanem_Sentencing_00000391
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 52 of 154 Page ID #:5812




    00074850                                                 Ghanem-00072443


                            Ghanem_Sentencing_00000392
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 53 of 154 Page ID #:5813




                                           Inert

                                           85mm

               mass                        I kg

            • Total length                 340mm

                r:

               Total mass                  375 g

                                            900Kg/cm2

                                            865Kgr/cm2

                                            NBL-38




    00074851                                                 Ghanem-00072443


                             Ghanem_Sentencing_00000393
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 54 of 154 Page ID #:5814




                                               CASE NO.     CR 15-0704 (A)-SJO

                                                        UNITED STATES OF AMERICA
                                                 VS.       GHANEM

                                               PLAINTIFF=S EXHIBIT            607

                                               DATE                                 IDEN.

                                               DATE                                 EVID.

                                               BY
                                                               DEPUTY CLERK
                                               AO 386




                            Ghanem_Sentencing_00000394
   Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 55 of 154 Page ID #:5815


   From:            Rami Ghanem <ramithe@gmail.com>
   Sent:            Thursday, October 1, 2015 4:59 PM
   To:              omar abd el aziz <omarazeez@ live.com>
   Cc:              jij,JI ¥- y,s;. <omaraziz@link.net>
   Subject:         FW: Invoice for order
   Attach:          1 001.jpg; 2 001.jpg; 3 001.jpg; 4 001.jpg; 5 001.jpg; invoice care SA.KR.pdf; Egypt
                    documents.pdf




   From: Goran Djordjevic
   Sent: Thursday, October 1, 2015 6:42 AM
   To: rami Ghanem <rarnithe@gmail.com>
   Subject: Invoice for o rder




   Good mornning please confirm that you receive it.



   DearRami

   A)Please find invoice attached and also letter with requested documents for contract information as we don't
   have them.Also we need to prepare separate documents for samples for time bean, so please ask SAKR to
   confirm :

   1) QTY of samples per item
   2) Clear declaration that sample requested for order with reference number FPG/243/2 (sign and stamp from
   facLory)

   B)My BANK GUARANTY against 30% prepayment will be issued from Hellenic Bank ( Cyprus) according
   agreoo conditions stated in contract.

   C)I will travel to Russia next week to meat sup player and start arrange this process please be stand by for any
   information if need be.

   As variation of USD course in Russia and adj ustment price with sup player with other items you ask not
   relevant to this order, it wi II be able to send you prices after meeting with them on 06/ l 0/2015.

   T hope that your health is better

   Best Regards




00074702.pdf                                                                                          Ghanem-00072443
                                             Ghanem_Sentencing_00000395
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 56 of 154 Page ID #:5816


Goran Djordjevic




-------- For warded Message --------
Subj ect:FW: :;,u_jj y,l
    Date:Fri, 19 Sep 2015 07:48:51 +0200
  From:'Goran Djor<lj~vic' ~\.1@.G.~f.t;.!.U.tI))Y.D.Y.f.gy ...G.9.m?.
      To: Goran Dj ordjevi c' Sg9.rn..@.tr.i@~yJ~lJ1.~U;;9m . .~Y.?'.
     CC: 'Goran Dj ordj evic' :'.~
                                 : Qf~.i:!:ttl@9Y.Hm.~L~.9.m.-.9Y.?.




                      . /;) --------
-------- Forwarded Mcssaoc
Subject:FW: ~_;_jj y,I
    Date:Fri, 18 Sep 2015 02:58:25 +0200
  From:Rami Ghanem <ramithe@.g~nail.com>
      To: 'Goran Dj ordj evic' Sgg@~-~rntrn.n~~n~r.gy_._~_9.m?.:
     CC: 'Goran Dj ordj evi c' ::SgQr.~!1-~:tr.\@fY.t.~.o.~t~.Q.m...~Y.?.




Rami Ghanem
Gateway to .f'vfENA. (GTM)
Egypt Office




                                                                              Ghanem-00072443
                                                 Ghanem_Sentencing_00000396
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 57 of 154 Page ID #:5817


Complex 133, Building 7, Apartment 32
Al Rehab City, Cairo Egypt
lternational #: +37282432246
Telephone# 00201127999552
Jordan Office

Tel: 962 6 5685624
Fax: 962 6 5685625
ramithe@gmail.com or rami @.§r.avaname.com
US Telephone: 772 675-4363                         Skype Address: caravaname

 The intormation contained i'I th s messa1e b tor the inteided addressee only and may contain confidential anti/or prl\ifectd Information. It you art no1 the lntendecJ ac:dres.see. this meua,e w II sett destruct so
 notify the ,endct; do not copy or d~trlbutc thi, mc-'S11gc or d~c-lcsc Its concrts to anyone. Any view, or opinions expressed In this mc~acc arc tho,c cf the author and do not ncccu.ar ly rcprc-K::nt thos.c of CWE or
 of ar.v d its aS$0Clattd companies. No reliance may be placed on this messa1e whhoU'! writter conf1rrratk>n from an autho·ized representa:lve of the company.




                       Life is short .. So love your life .. Be happy .. And Keep smiling .. and


                                                                            Before you speak »Listen
                                                                             Before you write »Think
                                                                             Before you spend »Earn
                                                                            Before you pray »Forgive
                                                                              Before you hurt >>Feel
                                                                              Before you hate >> Love
                                                                               Before you quit »Try
                                                                               Before you die » Live

                                                                                              That's Life ...




                                                                                                                                                                                           Ghanem-00072443
                                                                           Ghanem_Sentencing_00000397
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 58 of 154 Page ID #:5818




          -
     to : Eng. Omar Abd elnzez       pis pass tltis o rder to Ca re transenergy cypn1s
                                      ARAB ORGANIZATIO~ FOR INDCSTRTALIZA TION
                                                              SA.KR FACTORY
                                                     FOR DF:VF.1,0PF.O fNllllSTRU:S
    P.O B.2, SAKR FACTORY POST OFFICE, CAI RO ARAB REPUBLIC OF EGYPT
    Email: sakrcont@yahoo.com Fax: (202)22691210-22691978 Tel: (202)22692561-22687609
    This order comes into force o nly on: Opening L /C.                               Order No.: F PG /243 /2
    Please sign one copy and send it back to us as confirmation.                       Date: 16 /9/2015.
    MESSRS, Care t ransenergy cyprus
    Dear Sirs.
              Your comme rcial offer dated 10 / 9 / 2015 is hereby Accepted for Items Shown in the attached
               list.
    Conditions            : Accordi11g lo the h:nm; mentioned beluw.
    Payment by             : % 100 J1..-evocable Letter of Credit at sight 30% lu advam.:e against Ldle1· <if Guai-anlee
                            with t he same value + 70% Against Documents)
    Place of delivery : CIF Alexandria Scapo1·t.                                   Order value:$ 1202500
    Delivery time: 60 Days from obtaining Export License which w ill issue ofter giving yr Goodsclvcs Encl-User
    Certificate s igned from the responsible authorities. & paying advanced payment.
    Sbipping Marks :             A.0.1                                        Case No         Of      cases
                         Alexandria Seaport.                                         FPC / 2 43 / 2
        Shipping Documents: The following documents Ma rkccl(x) should be sent to us by quick courier
                                         service within 7 days from d ate of shipment:
    (X) Invoice (original+3copies), (x) Insurance Policy, (x) clean on board Bill of lading, ( ) Air Way Dill.
    (x) Packing ~rnd weight L ists, (x) Certificate of Origin, () Euro l Certificate.
    (x) laspection Certificate s tating thal the supplied :articles have been inspected before t he shipment :md :ire strictly
         in accordance with the srecificatinn of the ordered goods.
     (x) Guarantee certificate valid for (1) year from date of delivery in Sakr factory, whereby defective goods due to
         bad workma11ship or faulty materials .or, any short in deli\·ery will be replaced within 45 days as ma x. from our
         notification, free of charge &Freighl prepaid
    N.B: the following marked (x) are essential to fulfiU you r obligations.
    (x) In case of payment by L/C One original of 8/L + copy of each a/m documents to be sent directly to us, as the
         other originals should be h:indecl over to the bank.
    (x) I.C will not be operative un less we receive acce11tcd sample ( within 2 wecl<S from obtaining Export Licensc)ancl
         sample will deduct from required QTY if accepted.
    (x) Upon shipment full sh ipping details (including all information of all a/m documents) to be sent by fax or by email
         to us.
    (x) Oocumeuts should be presented to our bank within 14 days from BIL date, otherwise demurrage clui rges w ill be
         on your account.
    (x) The free container demurrage must cover accounting 30 days at least or containers will be delivered free and
         owned to Sakr factory without any charges.
    (x) Shiprnent should be undertaken by the united Arab Company for Maritime transport, or any other Egyptian
         Company for ma ritime transport. (Ple:•se contact their agents in due time to take necessary s hipping
         a rrangtmcnts) or any available Vessels I except:-
         (Ch o yang shipping CO. & A.P.L. American resident Line & MAERSK line & PIL).
     (x) The deliver y period is calculated from the L/C's date and confirma tion on EUC issued from l<:gypt releYa11t
         authorizes aud in case of delay iu delh·ery we :;hall have the rigl1t lu c.Jeduct frum price a sum e4ual 1% of the
         value of the qum:itities not delivered in due time for every week or any pai-t of week of delay. Such penalty shall
         not exceed 4% of the quantities not delivered in due time, and will be a pplicable in c:ise or defective a nd/ 01·
         shon in the delivered goods.
    (x) ln t he event of commission or bribe given or tritd to be given from the seller to any of the Buyer's employees in
         cash /or in commodity- whatever its val ue is the seller binds himself to pay the buyer a fine 25% of the total
         value of the order. Order termination: - Besides any other S:uction mentioned in this order, the BlSYER has the
         absol ute right to cancel this order in case the Seller dose not execute any of his obligation, this cancellation will
         be effecled by fax and withoul need legal or juridical or other formalities the Buyer will have the right lo
         1·eco,•er any damage the seller has ca used due to the aon execution of the order.
    N.B. T bE ,,ooden boxes or bailees must be fumigated before shipment and stampEd according to tile international
            rules.




    00074705                                                                                            Ghanem-00072443


                                             Ghanem_Sentencing_00000398
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 59 of 154 Page ID #:5819



                      /                                                                                                             -
                                                                                                                                              1

                                                                    ......
V
                        A .0.1
                    SAKR FACTORY
      \. For developed industries
                                                              if~
                                                              \;· . ·1
                                                              6Dil~,..Jr.i..ir
                                                                                             ..
                                                                                           ;~1u~~~~
                                                                                                         ... .,all d.i...i.dJ
                                                                                           1' , in ·;II d.a.J          ... I
                                                                                                                                -
      ,                                                                                                                                 ~




                                                                                                       g
                                                                                                                                        "I



                     Ref: PG/243/2

                    Date: lS/912015
                                                                                                       ll1·11·1·11

                    To Firm : Care Transenerg)'              Your Offer dated :10.09.2015




               Po.     QTY    Unit                  Description                   Unit Prfre          TOTAL
                                                                                      $                    s
               1      500     Pcs.    RPG-7 Lau ncber                               2080               104000
               2      500     Pcs.   Optical sight complete PG0-7V for               325               162500
                                     RPG-7V Launcher
                3     a/m Items include the following Spare parts :
                      500     Pcs.    Spare parts list 1/1 ( Page : 1/3 }           FREE                FREE
                      56      Pcs.    Spare parts list l/9 ( Page : 2/3 )           FREE                FREE
                      500     Pcs.    Spare parts list for optical sight            FREE                FREE
                                      PGO-7V ( Page : 3/3 }
                                      Order Net Value CIF Alex Seaport                       1202500




      '",                                                                                                                                _)


                                                                                                                                        ""I
                                                                                 Tel. : (202)22692561 --22687609
               AODRR~S: 4.!i Km C.AIRO- SIJF,7. RMrl.
                                                                                 FAX: (202)22691210 - 22691978
               P.0.B.: 2 S akr Factory post office - CAIRO - A.R.E               e-mail:sakrpur@yahoo.com
          \.                                                                                                                             ,)




    00074706                                                                                             Ghanem-00072443                      -
                                              Ghanem_Sentencing_00000399
   Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 60 of 154 Page ID #:5820




                          ~~re parts of RPG-7 launcher



                                     Set 1/~.




                                                                               I
                                                                               !




                                                                               I
                                                                          ~ -..J



                                                                                    ....
00074707.pdf                                                             Ghanem-00072443
                               Ghanem_Sentencing_00000400
   Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 61 of 154 Page ID #:5821

                                                                                                                                                                    •\ ,   . ........



                                                                                                                                                                                                 i
                                                                                                                                                                                                 !


                       · ············~-u_a_n_t-lt_y_                                      Part name                                     !s~·;~~o.               J

                       ',···- - -- - · - - - ·· .·- -···············- - - - --                                                - -..:............---1
                                                 9                        l!                  Striker                              I. 1 !'
                       r--······ · ·· ·---
                                       9
                                          ·- -~-.. . ·······--···············--··-.
                                                          Striker spring
                                                                                                                                   .             .
                                                                                                                         ........ ··r-;········ -:
                          ...,,,. __    ,   ...........- - - - - ' - -
                                                 1                      · ·· G;;·~·-~ -i.~cr0.        ·-·······3---1
                                                                                                                   N
                                                                                                                                        :
                                                                                                                  1



                       1-
                       c--•..-...-. ~ ::· ~~-...-. ..•  ~.·· · ··-1-·······~::~~:.i~h wa.~l~e;······· ; ·-~····-····1
                                 1                        Right Grip                   5
                       >---····-- - -- -· : ··········-·······················------+---······· ...i
                                                                                                                                                                !
                                                 1                       ;                 Left Grip                                            6
                       i-··-········
                             1              ·;···· ···· ····- fr~;~t damp
                                                                                                                                                7
                   : ····-·---······----- ....L.                                                                                     )
                   '         2                                 o,,·,r
                                                               P.t.>..., -i··,-,,....
                                                                                   !'"'             >vt-d ( ,                       E B '       8
                   ~-··········
                               1
                   ---··-····-- - -
                                                                         . -''C.
                                                                           P<=>\1:,-r-
                                                                                 '"""""   t·"' ,~i-.,:-:,.ck ->}-.,,.
                                                                                            ~~ ,. t~...      (,, ,\,;. <;1gh·t
                                                                                                                       -   ;.       r··~··
                                                                                                                                     :          ..)



                   i                             1
                                                                                    Hg fen~ assemb!_y and
                                                                                                                   10
                                                                                                                                     j                      I
                                                                         .               disassembly                   •             1
                   ~ --           ....··---·-- - ;                                         - - - --············(·--··-1
                   !             1                                                      Wrench screv,;             11
                   i
                    --·- - - · ·············-------·······--·······---···-- - -
                                                 1                                        Main spring                                         1.2           :

                       ~~ ~ -1                                                     _Spri~~('•;~:iJi~ring)                            !. .     13       j
                                                 1                                        Knock out                                  i        14            l

                   r
                   !
                   :
                                             f-=t E1e:~,: f:~~p
                                             or
                                             -
                                                                         I
                                                                         I
                                                                                                  or
                                                                                                  --
                                                                                                                           - 1                :s :,:
                                                                                                                                              1.6           .
                                                                                                                                                            i


                   ~- ~ ... ! - Gr•~~lte,                                                                                           +-~;~I
                   ~ ·-----······---+········--···.          ····-·--+······· ····-
                   i     1           I         Yei!ow tilter           ! 18

                   L
                   !···----············--+
                                                 1__                    1.... __
                                                                                                              1---·--·---f
                                                                                        \.Vr~~·~h scr~:v____ ) .........~!_


                                        <.3.
                                                                                                                                                            1




                  I.,..,.......
                                                                               Rubb;,
                                                  .... .....- - . . . . . ....... ...
                                                                                          c:,::~;:;;;             cover~
                                                                                                                                ~   :                       :
                                                                                                                • .......... _ _ _t . ....... - ...._ _ _ , J                 7   l ::


                                                                                                                                                                                         ···-'


                                                                                                                                                                                                     ~ ;


00074708.pdf                                                                                                                                                                Ghanem-00072443
                                                                Ghanem_Sentencing_00000401
      Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 62 of 154 Page ID #:5822

                                                                                                                                                  .............

                                                                                                                                    - - · ··········-,,. ·-···---..,.--



                                                                                                                                                                          !


                     ,~-
                     r-.qua~~i
                         . . . . ._~. ,.-;------r--                       Part -~am~
                                                          i- - -........ __,.............___"'---_
                                                                                                               ·---,
                                                                                                              Ser.No, !

                     i                  l                 i             yellow f :ter                                1
                     t--, .......- - - - - -·······.. ~--:                       '"····--·········---
                     (                                    !                           ,,.. .

                     L___..__ 1                  .....- ... ] ..----·~rey.T:;!~e~-------·- - -}-".........
                     I                  4                   1        Electr!c Lamp
                     :                 or                I                         '"'l'         .                   .,         !


                     :-        ·~   · · · ·-t-                   _t-----j-
                     !- - -·------..--.~. . . . .- . . . . . . . :a .
                                                                           ~-i
                                                                            J              t:;       ...... .: ...._ : ......
                     :
                     j                  1                       \iVrench scrt~vv driver           5                             !
                                                                                                                                i



                     [                  1 .. __          ,             Napk~ · .......-r ........ ~:

                     ,              ... . 4__. . . .          Ba:te~·y..fc;r efe~:tric lamp-.. :- -....._._i,
                     !
                                       or                                                                            7
                     ~ ............ 2                  .. ) -........§.§!-~5:_rv for L.EP_           .................__ -~
                     ~ .. ...-     .... .,1_·- --        ............._ _ _   catalog                ___L_          8           '
                                        1
                                 ·- .... · · - ·"•
                                                                                Cas~
                                                                         ....- . . ..........
                                                                                                          I         9
                                                                                                          ! ······· · - -...




  J
  '
 ./
  l
 ·:



                                                                                                                                                      .s H

                                                                                                                                            ......... ......___J


                                                                                                                                                                              •
00074709.pdf                                                                                                                                          Ghanem-00072443
                                                     Ghanem_Sentencing_00000402
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 63 of 154 Page ID #:5823




0123ÿ52167363289ÿ5                                                                                                                                                                                                                      ÿÿÿ
                                                                                                                                         ÿ!"#"$%ÿ&'('!)                                                               *+,+-ÿ/0- ÿ123ÿÿ2
                                  ÿu$"'!'u"ÿuÿ                                                                                      4ÿ567879ÿ:ÿ;5<6ÿ=<>?@5A56                                                      BCDÿ/0- 123ÿE2F
         G5?A>H                      ¡¢£¤¥¦§¨¦¤©                                                                     ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿIJÿ"5=7G<6ÿKLMLÿÿ&5N<667G                                                       OPQ0ÿRPSTCUTV WXYZÿ[\X]\^_à
                                        #tÿ!u%
                                uÿ)v&ub)ÿ'")c#!'#                                                                                                %bc#                                                                       ­®¯zergfreo°gogr­±szy²
                            bJuÿJ4ÿ#tÿ!u%ÿbu#!ÿu'ÿ
                              'uÿÿbc&'ÿuÿ$%b!
                               N<5GHÿ6<=@~7A>ª;<«77J~7Nÿ<¬Hÿ
                                  4M444iL4LM|44iLi{ÿ!?GHÿ                                                                                                                                                                     defgh               LijMij4MLk
                                     4M444i4kL|44{Mi                                                                                                                                                                      lmngofÿqrsh             #t
                                                                                                                                         u(&ÿ'"vu'ÿ                                                                     woxynzgÿqrsh          KK{|Mi|4MLk

          ?}J                             !;8?                                                             )?6~@58>5?ÿ(7?G                                                                       >;                       cA5>ÿ~76>      !u!&
        b$j4Kj4                          b$                                                ÿb$|ÿ&c"ÿu|LMjMij4MLk                                                                      kMM                          4M{MJMM LMMMMMJMM
        b$j4Kj4                         b$u|v                                      ub!'&ÿ#'$!ÿu(b&!ÿb$u|vÿuÿb$|ÿ&c"ÿ                                                               kMM                            K4kJMM L4kMMJMM
        b$j4Kj4                         #b                                                 #bÿb!#ÿLjLÿuÿLMjMij4LMkÿ                                                                    kMM                              MJMM         MJMM
        b$j4Kj4                         #b                                                 #bÿb!#ÿLjiÿuÿLMjMij4LMkÿ                                                                     k                              MJMM         MJMM
        b$j4Kj4                         #b                                            #bÿb!#ÿ&'#!ÿuÿub!'&ÿ#'$!ÿb$u|v                                                                  kMM                              MJMM         MJMM
                                                                                                                b<;N?A>ÿ>?@N6


                           LMMÿ'"v&ÿ&!!ÿuÿ)'!ÿu"ÿ#'$!ÿ³ÿKMÿ'"ÿ)v"ÿMÿ$'"#!ÿ#'bb'"$ÿ)uc("!#ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ!(#ÿ
                           uÿ)&'v%Hÿ'ÿ&´")'ÿÿÿÿbu!ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ)&'v%ÿb'u)HÿMÿ
                           )%#ÿu(ÿ)uc(!#ÿ")ÿb%("!ÿ´c!)ÿ")ÿb!)


                                                                                                                                                                                        #9>7><G                                                  L4M4kMMJMM
               <A=ÿ)?><5G6H                                                                                                                                                    "7ÿv!ÿ&&c&!)ÿ                                                      MJMM
                                                                                                                                                                                     !7><Gÿÿ5Aÿc#)                                                L4M4kMMJMM
                                                                                                                                                      qwwqqddqdwÿqdd
                                                      µ,+C¶+ÿC,·C¸¶ÿ¶TCT+ÿT¹+ÿº0P»P0¼CÿP0ÿ½S¾P½U+ÿSQ¼¿+0ÿ½SÿT¹+ÿ¿CSÀÿ
                                                          T0CS¶CUT½PSÿ0+»+0+SU+ÿÁC,,ÿ¿CSÀÿU¹C0Â+¶ÿTPÿ̧PQ0ÿCUUPQSTÃ
  &&"'ÿ"tÿbc&'ÿu(b"%ÿ&!)                 ~~79A>ÿ"@J                                4MÿMLÿk{4kÿML
  &5N<667Gÿ'A>?@A<>57A<Gÿ965A?66ÿ?A>?@             '"H                           %{ÿMMkMÿM4MÿMMM4ÿMMLÿk{4ÿkML
 LKLÿ@~«Jÿ(<=<@576ÿ'''ÿ:ÿ'7<AA5ÿb7G?N5ÿKkM{ÿ #'!j'H                                            %4"
             &5N<667Gÿ;8@96




         00074710                                                                                                                                                                                                Ghanem-00072443


                                                                                       Ghanem_Sentencing_00000403
   Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 64 of 154 Page ID #:5824


         .· ·=:~ ~¥*W0t1?
               ..,:::>;.~ ···
                                                                              Care Transenergy
                                                                              Ltd
                                                                                                           -;  ]
                                                                                                               ~




    TO: A.0.1 SAKR FACTORY
    For Developed Industries
    Cairo - Egypt
    Attention: Acc. Kha led Edris/ Procurement General Managerar Sirs


     Thank you very much for your order confirmation and correspondence regarding this
    inquiry on 18/09/2025. In order of contract preparation as well as other export
    documents kindly ask you to send us following documents:

    1) CERTIFICATE OF REGISTRATION (apostled copy}
    2) Appointment of authorized person for contract signatures (apostled copy)
    3) Your Banking Information
    4) Order confirmation ref number FPG/243/2 (sign and stamp from company 2 copies)
    5) Declaration from buyer about good handling {agent appointment) at receiv ing
    port(sign and stamp 2 copy)

    We expect your correspondence in order to prepare contracts and oder needed
    documents.

    Please inform about EUC (end user certificate) as well as other documents.

    Best regards

    Goran Djordjevic




                         2 Aisopou & Ag.Aikaterinis Str PNO House, St.Nicolas, 3100 Limassol Cyprus
                                             email: info..@caretransenergy.com
                                                  www.caretransenergy.com




00074711.pdf                                                                                      Ghanem-00072443
                                             Ghanem_Sentencing_00000404
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 65 of 154 Page ID #:5825




           2 Aisopou & Ag.Aikaterinis Str PNO House, St.Nicolas, 3100 Limassol Cyprus
                               email: info..@caretransenergy.com
                                   www.caretransenergy.com




                                                                                    Ghanem-00072443
                               Ghanem_Sentencing_00000405
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 66 of 154 Page ID #:5826




                                               CASE NO.     CR 15-0704 (A)-SJO

                                                        UNITED STATES OF AMERICA
                                                 VS.       GHANEM

                                               PLAINTIFF=S EXHIBIT        608

                                               DATE                                IDEN.

                                               DATE                                EVID.

                                               BY
                                                               DEPUTY CLERK
                                               AO 386




                            Ghanem_Sentencing_00000406
   Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 67 of 154 Page ID #:5827


   From:               CARE TRAKSENERGY LTD <gd@caretransenergy.com>
   Sent:               Friday, October 9, 2015 2 :21 AM
   To:                 Rami Ghanem <ramithe@!:,'1T1ail.com>
   Subject:            RE: Re[2] : FW :



   Dear Rami

   Situation is as following :


       2- A QTY of 12000 Fuse VP-7M for PG? ( Live) , ( Specs. attached)

   This is a problem, that don't have any of them on stock, first free production capacity can be
   expected in 1st February of 2016.1 will meet one more supplier today afternoon.

   Wait for a quote from Bulgaria, but I believe that you have price from there.



      3- A QTY of 50000 Fuse 04M f (Specs.attached)

   Same as above they cannot quote it before end of the year.

      6- A QTY of 50000 PG?V Projectile ( Training

   THIS IS OK! Price CIF Alexandria as it was 189 EURO per pcs !If this is a final qty Please reconfirm
   because in previous emails is written opposite:

      6- A QTY of 10000 PG?V Projectile ( Training )
      7- A QTY of 50000 PG7V Projectile (Live)

      7- A QTY of 20000 PG?V Projectile (Live)                  ( Specs attached)

   THIS IS OK!Price per pc 273 EURO CIF: Alexandria It is according specification you send me on 07/10/2015, please just
   confirm quantity.

   Working on rest, please confirm quantity to send official offer.

   Best Regard::;

   Goran Djordjevic
   CEO
   Care Transenergy Ltd
   tel :+35795112327
   gd@caretransenergy .com
   wvl'w.caretransenergy.com




00074637.pdf                                                                                           Ghanem-00072443
                                             Ghanem_Sentencing_00000407
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 68 of 154 Page ID #:5828


 Ii     logo




Disclaimer:- The information sent by or through this email message or the files attached hereto, has been sent
by CARE TRANSEBERGY LTD and its subsidiaries and branch offices, and is only for the strict use of the
individual or entity to which it is addressed. In the event you have received this email in error, or the message is
incomplete in any way, the addressee is kindly requested to contact the sender of this message by email or by
telephone. It is not permitted to publ ish, copy, circulate and/or provide any of this information without
permission of CARE TRANSEBERGY LTD docs not give any guarantee in relation to the accuracy of any
content or information that has been sent b y or through the email , nor for any timely receipt thereof. CARE
TRANSEBERGY LTD is in any event under no circumstances liable for any damages of whatever nature,
which are the direct or indirect result of any actions and/or decisions that are or may be based on the
information sent by or tluough this email message

From: Rami Ghanem [mailto:ramithe@gmail.com]
Sent: 08 October 201513:50
To: Goran Djordjevic
Subject: Re[2]: FW:

Please do so we don't want to lose anymore time


Sent from myMail app for Android

Thursday, 08 October 2015, 00:09PM +03:00 from Goran Djordjevic <gd(c4caretransenergy.com>:


Good day,

Will write you tonight, negotied other items you ask.

Regards

Goran



Sent from my iPad

On Oct 7, 2015, at 7:28 AM. Rami Ghanem <r.amithe@gmail.com> wrote:




                                                                                                  Ghanem-00072443
                                        Ghanem_Sentencing_00000408
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 69 of 154 Page ID #:5829


    Any update Goran?




    <i~NIIJJ ~- J!LBNA.                                                             /<i'-"l!IJ
    Egypt Office

    Complex 133, Building 7, Apartment 32

    Al Rehab City, Cairo Egypt

    lternational #: +37282432246

    Telephone# 00201127999552

    Jordan Office

    Tel : 962 6 5685624
    Fax: 962 6 5685625
    ramithe@.gmail.com or ra!1ll@.caravaname.com
    US Telephone: 772 675-4363                                    Skype Address: caravaname

     The inform1tio11 contained in this message is for the intended addressee only and ma·t contain confidential and/or pri\Jileged irformation. If you are not the intended addre$see this messa~
     will setf de$truct so notify the sender; do not OOP'I or distribute ttvs mes~e er disclose its com:en1s toanv,ne. An\' views er opinio,s expressed In thi$ messaeeare those of the author end do
     out ne\..l:»t:f ily 1e:p1~t::11l lhV)oC or CME v• uf ,myur ih d '.>)V\.illle\f i..vn µ<11f1":~. Nv u:lio:1111..e moybt: 1,1!<111,,.it:IJ 011 lln> n)t»dlC:: wil1u,.11,1l w,iltt:n i..c.ofilm<11lio11 r vmd11,ulh.111tetl •~v1~11ldlivevf
     the comi::,an1.




                 life is short .. So love your life .. Be happy .. And Keep smiling .. and



                                                                                 Before you speak »Listen
                                                                                  Before you write >>Think
                                                                                  Before you spend »Earn
                                                                                 Before you pray »Forgive
                                                                                   Before you hurt »Feel
                                                                                   Before you hate »Love
                                                                                    Before you quit »Try
                                                                                    Before you die »Live


                                                                                                       That's Life ...




                                                                                                                                                                                                                        Ghanem-00072443
                                                                                 Ghanem_Sentencing_00000409
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 70 of 154 Page ID #:5830




    DearRami:

    20 000 PG 7 live (combat)with the detailed attached specs,14 000 fuse and around 50 000 PG 7
    training are ti be bought next Monday. No other supplier will ever be chosen if we succeed to offer
    competitively.

    Pl cccccccccccccccasc hcl p.

                       Omar abdel aziz


    <lMG-20150922-W AOO 14.jpeg>
    <lMG-20150922-WAOO 12.jpeg>
    <TMG-20150922-WAOO 18.jpeg>
    <lMG-20150922-W AOO 16 .j peg>
    <lMG-20150922-WA0022.jpeg>
    <IMG-20150922-WAOOZO.jpeg>
    <lMG-20150922-W AOO 10.j peg>




                                                                                            Ghanem-00072443
                                    Ghanem_Sentencing_00000410
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 71 of 154 Page ID #:5831




                                               CASE NO.     CR 15-0704 (A)-SJO

                                                        UNITED STATES OF AMERICA
                                                 VS.       GHANEM

                                               PLAINTIFF=S EXHIBIT            609

                                               DATE                                 IDEN.

                                               DATE                                 EVID.

                                               BY
                                                               DEPUTY CLERK
                                               AO 386




                            Ghanem_Sentencing_00000411
   Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 72 of 154 Page ID #:5832


   From:                          Rami Ghanem <ramithe@gmail.com>
   Sent:                           Wednesday, November 25, 2015 4:16 PM
   To:                             Goran Djordjevic <gd@caretransenerh,y.com>
   Subject:                        RE: FW: care contract.doc -Hword




   Thank you Goran,

   Please this time let us finish this deal ASAP, customer is looking not so good at our
   ability.

   For the 2 hostages in Libya for sure I can help, what's in it for me?

   Regards




   Egypt Office
   Complex 133, Building 7, Apartment 32
   Al Rehab City, Cairo Egypt
   lternational #: +37282432246
   Telephone# 00201127999552
   Jordan Office

   Tel: 962 6 5685624
   Fax: 962 6 5685625
   ramithe@gmail.com or ram.i(a2caravaname.com
   US Telephone: 772 675-4363                           Skype Address: caravaname

    The lnformatlon contained*" th s m!ssage Is for the lnte,ded addressee only and may contau1 confldentlal and/orprl\ilegtd Information. tt you are not the intended acdressee. this mes.sate w II self destruct so
    notify the sender; do nol copy o r d istribute till$ me$$:tge or d$c:losc Its co1terts to anyont. Any views or opinions cxprcsse:t In this messace at( those d the author and do not neceisar ly rcpre>cni those of (tve or
    nf ::iny d it~ a«.<,.('iat;:,,d rnmp.lnif'~. Nn rll"lianN" m::iv h,,. f'lbrPri on t hl~ m~ue,. wi'tho111 writtPr ronfirn-::ttinn fr()m .ln .:u,tho·i7Pd rPf'lrPvnt~·lvP of th" rnmoany.




                          Life is short .. So love your life .. Be happy .. And Keep smiling .. and


                                                                                Before you speak »Listen
                                                                                 Before you write »Think
                                                                                 Before you spend »Earn
                                                                                Before you pray >>Forgive
                                                                                  Before you hurt »Feel
                                                                                 Before you hate >>Love



00073560.pdf                                                                                                                                                                                    Ghanem-00072443
                                                                               Ghanem_Sentencing_00000412
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 73 of 154 Page ID #:5833


                                              Bef ore you quit »Try
                                              Befo re you die » Live

                                                    That's Life...



From: Goran Djordjevic [mailto:gd@caretransenergy.com]
Sent: Wednesday, November 25, 2015 4:12 PM
To: Rami Ghanem <ramithe@gmail.com>
Subject : Re: FW: care contract.doc - Hword

Dear Rami

I alredy send to Russia, it wiil not be befoure tomorow


People call me from Ministry of Interior of Serbia regarding following problem with two hostage from embassy in Libya?

http://beta.trtworld .com/europe/serbia-demands-release-of-citizens-held-hostage-in-libya-10957


Can you provide any services regarding this matter?

Regards

Goran


On 25/11/2015 09:52 reµ, Rami Ghanem wrote:

        Hello Goran,

        Please see th e request ed agreement customer did already approved
        w hat you asked f or and the did get it ready for us to move forwa rd.

        Please t ry to conclude as fast as you can.

        Rega rds


        Rami Gluinem

        Gateway to IvffiNA. (GTM)
        Egypt Office
        CompleK 133, Building 7, Apart ment 32
        Al Rehab City, Cairo Egypt
        lternational #: +3728243 2246




                                                                                                   Ghanem-00072443
                                          Ghanem_Sentencing_00000413
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 74 of 154 Page ID #:5834


    Telephone# 00201127999552
    Jordan Office

    Tel: 962 6 5685624
    Fax: 962 6 5685625
    ramithe{tqgmail.com_ or rami1'1{caravaname.com
    US Telephone: 772 675-4363 Skype Address: caravaname

     Tht lnform,tJon contained ln this mtssaee I! for the Intended addressee onlv and ma•, contain c.onfidtntlal and/ori:,rl\illeetd l rformatlon. If vou art nol the Intended addressee thk mf!Ssaee
     wiO self destruct so notify t he sender; do not cop·1 or dist1ibute ttis message er disclose Its contents toany:>ne. An\' views er opiniou expressed In this message are those of the author ;nd do
     not necessaily represent those of CME or of any of its aS$0Cioted corrpanies. No reliance maybe placed on this musa,e without i.witten ccnfirmation f·om an autOOri1ed representative of
     the compenf.




               Life is short.. So love your life .. Be happy .. And Keep smiling .. and


                                                                    Before you speak >>Listen
                                                                     Before you write »Think
                                                                     Before you spend »Earn
                                                                    Before you pray »Forgive
                                                                      Before you hurt »Feel
                                                                      Before you hate »Love
                                                                       Before you quit »Try
                                                                       Before you die » Live

                                                                                      That's Life ...




                                                                                                                                                                                    Ghanem-00072443
                                                                   Ghanem_Sentencing_00000414
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 75 of 154 Page ID #:5835




                                               CASE NO.     CR 15-0704 (A)-SJO

                                                        UNITED STATES OF AMERICA
                                                 VS.       GHANEM

                                               PLAINTIFF=S EXHIBIT        610

                                               DATE                                IDEN.

                                               DATE                                EVID.

                                               BY
                                                               DEPUTY CLERK
                                               AO 386




                            Ghanem_Sentencing_00000415
   Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 76 of 154 Page ID #:5836


   From:                          Rami Ghanem <ramithe@gmail.com>
   Sent:                           Thursday, December 3, 2015 6:39 AM
   To:                             omar abd el aziz <omarazeez@live.com>
   Subject:                        FW: Contract Sakr sign
   Attach:                         contract SAKROOOl.pdf; contract SAKR0002.pdf; contract SA.KROOOJ .pdf; contract
                                   SAKR0004.pdf; contract SAKROOOS .pdf; contract SAKR0006.pdf; contract
                                   SAKR0007.pdf; contract SAKR0008.pdf; contract SAKR0009.pdf; contract
                                   SAKROOLO.pdf: contract SAKR001 l .pdf




   6~NITJI ~- J!EBNA. /6,ntJ/
   Egypt Office
   Complex 133, Building 7, Apartment 32
   Al Rehab City, Cairo Egypt
   lternational #: +37282432246
   Telephone# 00201127999552
   Jordan Office

   Tel: 962 6 5685624
   Fax: 962 6 5685625
   ramithe(ti)gmail.com or rami@caravaname.com
   US Telephone: 772 675-4363                           Skype Address: caravaname

    The information contained i"I th s m-essage is for the i nteided addressee only and ma·f contain confidential and/orprl\iteged information. tf you are not the Intended acdressee. this messate w II self destruct so
    notify the sender. do not copy or distribute this messJ&e or d.sclose Its co1terts to anvone. Any views or opi nions expressed in this meSS41ge are those cl the author and do not nece;.sar ly repre-,ent tho;.e of CWE or
    of eny of its associated companlo. No reliance Ml!ly be placed on t hli me.»ac~ wlthow. wrltter confltn-atbn from an autho•b:ed represtnte~lvc of the company.




                          life is short .. So love your life .. Be happy .. And Keep smiling .. and


                                                                               Before you speak »Listen
                                                                                Before you write »Think
                                                                                Before you spend »Earn
                                                                               Before you pray »Forgive
                                                                                 Before you hurt >>Feel
                                                                                Before you hate »Love
                                                                                 Before you quit »Try
                                                                                 Before you die » Live




00073012.pdf                                                                                                                                                                                    Ghanem-00072443
                                                                               Ghanem_Sentencing_00000416
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 77 of 154 Page ID #:5837


                                  That's Life ...




                                                                    Ghanem-00072443
                            Ghanem_Sentencing_00000417
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 78 of 154 Page ID #:5838




                                                                        CONTRACT Nr:
                                                                                   dated:   / / 2012

         This Contract is concluded into      ,the of             200

                                                       Between

         SAKR FACTORY FOR DEVELOPED INDUSTRIES ( A. 0. I)
         Represented by :

         hereafter called the BUYER on the one side

                                                         And
         Messrs Ca1·e Transeoergy Ltd.

         Represented by :

         hereafter called the SUPl'LIBR on the other side
         Witness that: in consideration of the offer N°.                       dated

         The two sides agree as follows:
         1. OBJECT OF THE CONTRACT:
         The SUPPLIER undertakes to supply at port of
        and the BUYER accepts to buy in conformity with the conditions of this contract, the contracted
        goods which full details, specifications and quantities contracted for are mentioned in APP. ( A ),
        which fonns an integral part of this contract.

          2.PRICE
         The total price agreed upon is $ 1,202,500
         Say One Million ,two hundred & two thousand & five hundred.
        This price is for the supply and delivery of the goods contracted for as shown in APP . (A)
        This price is firm and non - revisable, and in no circumstances, for any reason whatever shall any claim
        by the SUPPLIER for any increase of the price to be taken in consideration. It is well understood that
        the said price includes the following:
        a) Price of goods contracted for.
        b) Cost of transport from Factory to board of ship at port of shipment with special sea worthy
            packing for transport in accordance with incoterms 2000
        c) Any other charges and expenses incidental to the performam;e of this contract, i. e. caxes,
            duties, patent rights, bank charges, etc. outside A.R.E.
         d) All expenses of inspection, freight, and legalization fees.
         e) Insurance cost.

          3. TAXES AND DUTIES:
         All taxes, duties, dues and charge outside A. R. E. to which the SUPPLIER is liable in connection with
        the contract shall be borne by SUPPLIER. (Including fees for legalization of certificate oforigin by
         AR.E. authorities, as well as the Banking charges in outside ARE).

                                                            (I)




    00073014                                                                                Ghanem-00072443


                                      Ghanem_Sentencing_00000418
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 79 of 154 Page ID #:5839




         All taxes, duties, dues and charges, to which this contract is liable in A.R.E. (including the Buyer's
         Bank commissions and charges for opening I.he L / C) shall be borne by the BUYER.
         All taxes, duties, dues and charges, to which this contract is liable in outside A.R.E., will be borne by the
         SUPPLTER, while the same liable in ARE. Will be borne by the BUYER.
         Expenses ineidentto c>.1ension and or amendment of the tem1s of the letter of credit shall be borne by th<:: party at
         fault.

           4. GUARANTEE DEPOSIT:
         As security for the due execution for this contract, the SUPPLIER shall deposit to the BUYER within
         2 1 days from the date of signature of this contract a Bank letter of guarantee in English language as per
         form ( D        ) attached, in the same currency of this contract issued by an approved bank in A.R.E. or
         by established Bank in the Supplier's country and endorsed from an approved Bank in A.RE. for an
         amount equal to I0% (ten percent) of the total value of the contract.
          This contract shall not be final and binding to the BUYER unless this guarantee has been effected.
          The said guarantee will be held and maintained at its full amount by the BUYER subject to the
         conditions and stipulations of the contract as a pecuniary guarantee for the due execution and project
         performance of this contract and the recovery of overpayments of any penalties or
         damage to which the SUPPLIER may become liable until the expiry of (      ) ruonths after the date of the lasl
         delivery, at the end of which the BUYER will return this letter of guarantee to the Bank concerned.
         If at any time during the duration of the contract any sums sha11 be deducted from the guarantee deposit
         by the BUYER in accordance with the conditions of the contract, the SUPPLIER shall
         immediately upon receipt of a demand in writing from the BUYER increase the guarantee to its fuIJ
         amount, and shall always maintain it at its full amount until its expiration as mentioned above.

          S.PAYMENT:
         According to the terms of payment agreed upon between the SUPPLIER and the BUYER as
         mentioned in APPENDIX N° ( E )

          6. TRANSFER OF THE CONTRACT:
         The SUPPLIER shall not without the written consent of the BUYER transfer to any third party the
         whole or any part, or any sum due to him on account of this contract.
         However, the SUPPLIER has the complete right to buy any part from his subcontractors on his
         account.
         Any infraction to these conditions will give the BUYER the right to cancel the contract by simple notice
         given by a registered letter without any formalities.

           7. INSPECTION:
          (a) A test certificate from the SUPPLIER as per Appendix N° ( F          )
          (b) The SUPPLIER shall notify the BUYER by fax of the date fix:ed for inspection 40 days_before the
         goods contracted for are ready for the delegation of the inspector ( or inspectors) delt:gated by the
         BUYER, will carry out the inspection in accordance with the specification agreed upon in the
         contract. If the inspector does not show up in the Supplier's works after 45 days from the date of
         notification to the BUYER, the SUPPUER has the right to make the tests alone and on his own
         responsibility and provide the BUYER with the inspection certificate as mentioned in App. "\J0 (. ) .

         The inspection and tests shall be made on the charge of the SUPPLIER in his Factory by inspector or
         .i nspectors delegated by the BUYER. The SUPPLIER shall provide at his own expenses all machines,
         tools and technicians necessary for the inspection tests executed in bis premises and will provide them
          with officers and internal communications from lodging to Factory.

                                                                 (2)




    00073015                                                                                         Ghanem-00072443


                                         Ghanem_Sentencing_00000419
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 80 of 154 Page ID #:5840




         In case the inspection proves that the goods inspected are satisfactory in accordance with the
         specifications agreed upon in the Contract, the inspectors delegated by the BUYER will submit a
         written statement to the SUPPLIER saying that the goods inspected are ready for dispatch to A.R.E. and
         the SUPPLIER should pack and ship these goods immediately upon receipt of the written statement.
         However, if the inspection proves that the goods inspected in whole or in parts are not in conformity
         with the above mentioned specifications, the SUPPLIER undertakes to replace any rejected goods
         within 15 days from the date of his notification by Telex or fax.
         Shipping shall take place immediately after the inspection as stated before provided that all materials
         covered by this contract (including quantities rejected and replaced) shall be completely delivered C.I.F.
         as mentioned in Appendix (A) of this Contract.

           8. DELIVERY:
          Shipment of contracted goods shall be effected within
         from date opening L/C, and delivery in advance is permitted.
         N.B.: BIL should indicate the value and description of the delivered goods in details.

          9. DELAY IN DELJVERY AND PENALTY FOR DELAY:
          In the event ofdelay in delivery as given in the Contract in the whole or any part of the quantities to be
         supplied, BUYER shall have the right to deduct from the price a sum equal to l % (One percent) of the
         value of the quantities not delivered in due time for every week or any part of week of delay. The total
         amount deducted shall not exceed 4 % of the value of the quantities not delivered in due time. Such
         penalty shall be enforceable to the sole fact of delay without any previous notification to SlJPPLIER or
         any other formalities or recourse to juridical proceeding. In this case the delay in delivery shall not
         exceed lwo months otherwise the BUYER shall have the rigbt to cancel the contract and confiscate the
         guarantee deposit without any notice or recourse to juridical proceedings for any other formalities.
         If, however, the SUPPLIER proves to the satisfaction of the BUYER that the whole or part of the delay
         rose from causes beyond his control (force majeure) and which could not foresee at the time he signed
         the contract, the BUYER shall waive all or part of the said penalty provided that the delay in that case
         shall not exceed. two months otherwise the BUYER shall have absolute right to cancel the contract.
         Cancellalion of the contract shall in all cases be effected by letter or fax to be sent to the SUPPLIER
         without any notice or recourse to juridical proceedings or any formalities. Consequences of
         cancellation are mentioned in article 11.
          TI1e amouut of penalties will be deducted from any sum due to the SUPPLIER, or from the
         guarantee deposit without any previous notice of legal or other formalities or recourse to juridical
         proceedings.

         N. B. short in delivery or rejected goods will be considered as delay in delivery and the delay penalty
         ( 4%) will be applicable in such case / cases.

         10. CANCELLATION OF THE CONTRACT:
          Besides any other sanction mentioned in this contract. BUYER has the absolute right to cancel this
         contract in case the SUPPLIER does not execute any of this obligations. This cancellation will be
         effected by letter, or fax sent to the SUPPLJER and
         without need to legal or juridical or other formalities. The said cancellation may lead to any of the
         following consequences:
          a) The BUYER confiscates the guarantee deposit without being called upon to give any explanation
              whatever and without any need to prove damage or to resort to any further formalities or j uridical
              proceedings.
                                                           (3)




    00073016                                                                                 Ghanem-00072443


                                       Ghanem_Sentencing_00000420
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 81 of 154 Page ID #:5841




      b) The BUYER may purchase the goods contracted for from any other firm or country. The
      SUPPLIER remaining responsible for indemnifying the BUYER for any loss or damage or extra
         payments caused thereby.
          c) T he BUYER will have the right in the two above cases to recover any damage the
                   SUPPLIER has caused due to the non-execution of this contract.

           11. PERIOD OF GUARANTEE
          The SUPPLIER guarantees the goods contracted for, for a period of twelve months from the date of
         receiving in the Buyer's Factory, against any manufacturing or raw materials vice or any other defects
         or damages not including bad handling or bad storage by the BUYEK. The SUPPLIER undertakes at
         his own expenses, during he said period to remove any defects as a result of defective materials or
         unsatisfactory execution and to replace as quickly as possible all materials, that in consequence at Lhe
         aforesaid causes have become defective or useless, in default, AU materials found defective and
         replaced by the SUPPLIER or on his behalf shall have their period of guarantee of twelve months
         ,starting from the date of replacement.
         The expenses incurred in returning the defective materials to SUPPLIER and the transport and
         shipment C.I.F. Alex. or Cairo Airport of the material shall be on the charge of the SUPPLIER.
         Other conditions according to APPENDIX N ° (          D        )



         12. GENERAL CONDITIONS AND MISCELLANEOUS:
         As mentioned in APP. N° ( B ) which forms an integral part of this contract .

         13. FORCE MAJEURE
         ln the event of FORCE MAJEURE, the delivery will be extended by the period during which the FOR<:E
        MAJEURE will last. FORCE l\fAJEURE shall be deemed to any event occurring beyond Supplier's
        reasonable control such as war, civil disturbances, riots, flood, earthquake, fire, labor unrest and strike.
        In case of FORCE MAJEURE has lasted for more than a total of2 months, both parties have the right by
        mutual agreement either to cancel this contract or to agree upon a settlement for their obligation.


        14. ,fiTRJSDICTION:
        All disputes arising in connection with this contract shall be Finally settled by Courts in accordance of
        the A. R. E. law.

         15. CONTENTS OF THE CONTRACT:
         The said Contract consists of (       15     ) articles and enclosed (         6      ) Appendixes
        stipuJated in the Contract.
        These (         ) Appendixes form an integral p ans of the Contract.




                                                            (4)




    00073017                                                                                  Ghanem-00072443


                                       Ghanem_Sentencing_00000421
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 82 of 154 Page ID #:5842




         19-DOMICILES
         All correspondence in relation with this contract shall be sent:

         to the BUYER:

                               SA.KR FACTORY FOR DEVELOPED INDUSTRIES
                               P.O. Box 33,
                               HELIOPOLIS, Cairo
                               ARAB REPUBLIC OF EGYPT
                               Tel.: (202)2 2690013-2 2687609 - 22692561
                               Fax: (202) 22691210 - (202)2 2691978

         to the SUPPLIER:


                               Care Transenergy Ltd.,
                               a limited liability company organized under the laws of Republic of Cyprus,

                                having its registered address at 2 Aisopou, 3 l 00 Limassol, Cyprus (the "Seller")




         In case of change address of the two Part.ies, the one who changes his address has to notify the other
        by registered letter of the new address.

         This contract is signed by both parties in two equal originals, each party has one to act in
        accordance with its agreed upon terms.

            FOR THE BUYER                                                   FOR THE SUPPLIER




                                                           (5)




    00073018                                                                                 Ghanem-00072443


                                       Ghanem_Sentencing_00000422
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 83 of 154 Page ID #:5843




                                                 PAYMENT TERMS
        The price of items contracted for will be paid as follows:
        SAKR FACTORY will open in favor of the SUPPLIER within two weeks from the date of signature of
        this contract. a confirmed and irrevocable letter of credit amounting $ 1022500 ( 30% in advance
        against letter of guarantee with the same vale+ 70% against shipping documents).
        and valid 3 weeks after the date of the last delivery. Payment from this L / C will be effected only on
        presentalion to the bank the following documents:
        a) The original and 4 copies of the invoices in the name of SAKR FACTORY
        b) Packing list in duplicate signed by the SUPPLIER and stating that the goods an_ packed
           According to the contract terms.
        c) One set of clean Bill ofLading ( Less one original) OR Airway bill issued in the name and
            to the order of SAKR FACTORY P. 0. Box P.O. BOX 2, SAKR FACTORY, Cairo
            A. R. E .. marked that
           freight prepaid I payable at destination and stating the shipping marks as follows:
                         A . 0 .I . SAKR              Case N °         of            Cases
                         CIF Alex. Sea                          Contract No.PG/243/2

        d ) A certificate of inspection issued by the SUPPLIER stating that the supplied items have been
             inspected before shipment and are strictly in accordance with the specification of
             the contract
        e) Guarantee certificate issued by SUPPLIER, valid for (I) Year from the date of shipment I
             whereby defective items due to bad workmanship or faulty materials are to be
             replaced free of charge and according the guarantee system
        f) Certificate of Origin issued by the SUPPLIER, stating that all goods contracted for are
            manufactured in
            and endorsed from the concerned chamber of commerce and industry and legalized by A . R. E.
             authorities in
        g) Certificate signed by SAKR FACTORY representative stating that training has been done
             satisfactory
        h) Certificate of Inspection am.I preliminary acceptance signed by SAKR delegation stating
             that inspection and acceptance tests are proved satisfactory before shipment.
        i ) Insurance policy covering 110 % of the total value of the INVOICE
        J) A copy of Supplier's letter addressed to SAKR FACTORY P.O. BOX 2, SAKR FACTORY, Cairo
           A. R. E. enclosing one photocopy of the A WB ORIGINAL OF B I L, Packing list, Invoice... and
           copy of same addressed to A. 0. I. OFFICE at ALEX.ANDRIA customs area A.R.E.
        NB.
        I) One Original ofB/L should be sent to the Buyer together with the a Im letter by D.H.L. or any other
        courier services within 4 days from the date of shipment. B IL should indicate the fol.lowing:
        - Clean on board.
        - Transshipment prohibited.
        - Description of the dispatched goods in details and its value.
        2) Penalty for delay in delivery will be deducted automatically by Bankers in case of delay in
           delivery.
        3) Upon receiving & accepting the L / G by the BUYER, a notification wil.l be sent to the Bank to make
           the L / C operative.
                                                          (11)




                                                                                                . :1 ; ..f.
                                                                                                   -:r':-:. - · ~


    00073019                                                                              Ghanem-00072443


                                      Ghanem_Sentencing_00000423
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 84 of 154 Page ID #:5844




                                        APPENDlX N °( A )


        Po. QTY Unit                  Description                Unit           TOTAL
                                                                 Price                     s
                                                                   $
         1     500 Pcs.                   RPG-7 Launcher         2,080           104,000
         2     500 Pcs.    Optical sight complete PG0-7V          325            162,500
                                     for RPG-7V Launcher
         3     a/m Items include the following Spare puts :
               500 Pcs.    Spare parts list 1/1 ( Page ; 1/3 )
                S6 Pcs.    Spare parts list 1/9 (Page: 2/3)
               500 Pcs.     Spare parts list for optical sight
                                      PGO-7V ( Pa!!e : 3/3 )                          /.
                                                                                            -
                          Order Net Value (USO) CIF Alex
                                                                         1,20~ -~                             ~
                                                     Seanort
                                                                            /
                                                                            't \··H
                                                                                  \ ;"',<, ,...,:,;J~ol
                                                                             I'''..        -~
                                                                                                     (.
                                                                                                        ..
                                                                                  • \
                                                                             ',•'-',•,'-
                                                                                           y,.V

                                                                              ..... \ , . . , ~...
                                                                                                         ~,.,
                                                                                                        ~ ,f:?)
                                                                                                     -.".')   I.




                                                                                           ~

                                                                       ((;\_~~~~!
    00073020                                                                  Ghanem-00072443


                                 Ghanem_Sentencing_00000424
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 85 of 154 Page ID #:5845




                                              APPENDIX N° (       B       )

         GENERAL CONDITIONS & MISCELLANEOUS:

         a) This contract shall only come into force after the BUYER has e~tablished a confirmed and
            irrevocable Letter of Credit.

         b) Export licence is considered as already granted

         c) Detailed operation maintenance manual, layout and foundation drawings of the machines in
            English language will be sent by airfreight to the DUYER one month before dispaLch t.he machine

         d) Defective items and electronic part~ will be replaced, during period of guarantee free of
            charge under the system of guarantee regulations.

         e) The given prices should include packing charges in a suitable seaworthy packing (according
            Incoterms 2000)

         f) shipping will be effected by sea through agents of the United Arab Company for Maritime
           transport or any avaiJable vessels except which belongs to the following companies :
           1- Chu Yang Shipping co.
          2- A.P.L. American President Lines.
           3- Maersk line.
             Or by Air through Egypt Air or any available air line
         g) Both sides (THE SUPPLIER & THE BUYER) agreed upon that besides any other sanctions
         mentioned in this contract, in the event of commission or bribe to be given from the supplier or any of
         his subsidiaries to any of the employees AOI., in cash and/ or in commodity- whatever its value is -
         the supplier binds himself to pay to A.O. I. a fine equals 25 % of the total value of this contract.




                                                           (8)




    00073021                                                                                Ghanem-00072443


                                       Ghanem_Sentencing_00000425
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 86 of 154 Page ID #:5846




                                                APPENDIX(          D      )

                                       FORM OF LETTER OF GUARANTEE

        To the
        SA.KR Factory in consideration ofthe contract N °
        Of                                            between you and Messrs.

        herein - after called the SUPPLIER. for the supply of:
        and in further consideration of article ( 4 ) of the said contract stipulating that within 21 days of
        signing the contract, a letter of guarantee, which represents l O % ( ten percent) of the value of the said
        contract, shall be deposited by the SUPPLIER.
        We, the undersi.gned Bank, hereby guarantee, as a direct responsibility for our own .debit the due
        fulfillment by. the SUPPLIER of the stipulations of the contract, provided nevertheless that the total
        amount of our responsibilities under this guarantee is limited to and shall not exceed that amount of


                                                                                                             10%
        This guarantee shal I be free of interest and payable in ·cash in whole or in part on the first demand, not
        withstanding any contestation by SUPPLIER or by ourselves or by any other party.
        This guarantee shall be subject to all terms and conditions of contract and will automatically cease to
        be in force as soon as the contract has been duly carried out to the satisfaction of the SA.KR
        FACTORY in accordance with the tenns contained in this contract.

                                                                  Signature and stamp of the Supplier's Bank

        N.B.

         This guarantee in triplicate must be issued by a first class Bank in Egypt ( or endorsed by a first class
        Bank in Egypt) and to be sent directly to the BUYER together with an Original Confirmation
        Letter from the Bank.




                                                           (10)




    00073022                                                                                  Ghanem-00072443


                                       Ghanem_Sentencing_00000426
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 87 of 154 Page ID #:5847




                                                  APP~NDLX N° (          C       )

                                         FORM OF LETTER OF GUARANTEE
                                              for advance payment

          with reference to the contract N   °
         concluded on                            Between SA.KR FACTORY and Messrs

         for the supply of:

        and in consideration of article 5 of the said contract, stipulating that an amount of

        equivalent                                                         of the contract shall be paid in advance to the
        SUPPLIER, we hereby undertake to hold the djsposal of SA.KR FACTORY sum of
                                                 representing the              %(                ) of the total value of the
        contract as a guarantee for the advance payment.
        This guarantee shall be free of interest and payable in cash in whole or in part of the Sake's first demand,
        not withstanding any contestation by the SUPPLIER or by ourselves or by and other party what so ever
        and despite any seisnre of cession.
        This letter of guarantee shall be reduced automatically in proportion with partial deliveries ( e. it will be
        reduced by                                    % of the value of each part shipment) in accordance with the
        terms of the 0 to above and will cease of validity when all the above said materials have been shipped from the port
        of shipment in the same time this letter of guarantee will be returned to the Bank for cancellation.




                 Signature and stamp of the Supplier's Rank

        N ..B.

         This guarantee in triplicate must be issued by a first class Bank in Egypt ( or endorsed by a first class
        Bank in Egypt) and to be sent directly to the BUYER together with an Original Confirmation
        Letter from the Bank.




                                                               (9)
                                                                                             I

                                                                                                   :')r-.._' /
                                                                                                           '


                                                                                                   ~ ";"\.., '
                                                                                                  ~,iv,~
                                                                                                                     ;
                                                                                                               *\C.~ ,



    00073023                                                                                         Ghanem-00072443


                                          Ghanem_Sentencing_00000427
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 88 of 154 Page ID #:5848




                                                   APPENDIX ( F )

                                            Form of Inspection Certificate

         Reference: Our invoice dated                                            amounting to
                        For Contract N o                                           dated
                         for supplying


         We, the SUPPLIER, hereby guarantee:

         a . That the articles as bier a / m invoice are corresponding to the development of international
            technical and are apt to the highest norms of this kind goods in .


         b . That they are fabricated from the best quality of materiab and with first class workmanship     and
         excellent completion

        c . That those articles before being shipped were examined and inspected by us, and were found
        serviceable and according to the specifications, catalogues and specimens as laid down in this contract

                                                                           S1GNATURE OF THE SUPPLIER




                                                           (12)

                                                                                                           "~~
                                                                                           I ~
                                                                                           I/    \


                                                                                          i[l ~. \ ( \ \    ___,
                                                                                           \\-<, ~            '
 L_---~---------------------
  00073024
                             ~ bz:_ ___
                            Ghanem-00072443


                                       Ghanem_Sentencing_00000428
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 89 of 154 Page ID #:5849




                                               CASE NO.     CR 15-0704 (A)-SJO

                                                        UNITED STATES OF AMERICA
                                                 VS.       GHANEM

                                               PLAINTIFF=S EXHIBIT            611

                                               DATE                                 IDEN.

                                               DATE                                 EVID.

                                               BY
                                                               DEPUTY CLERK
                                               AO 386




                            Ghanem_Sentencing_00000429
        Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 90 of 154 Page ID #:5850




             From:          Rami Ghanem <ramithe@gmail.com>
             Sent:          Thursday, December 3, 2015 6:'15 AM
             To:            CARE TR.ANSENERGYLTD <gd@caretransenergy.com>
             Cc:            omar abd el aziz <omarazeez@live.com>
             Subject:       RE: Contract Sakr sign



            Thank you for your e-mail, please send the original to the following Address:

                                       Attention: Omar Abdel Aziz Zouhari

                              11 Aflaton Street. Ismailia Square. 5th floor.
                                            Heliopolis. Cairo . Egypt.
                                              Office :+20224157990

            And send me the DBL No.



            Thanks & Regards




            Gll&wq ~~ %JIJl'l-            /t:i!T.B/
            11 Aflaton Street. Ismailia Square. 5th floor.

           Heliopolis. Cairo. Egypt.
           Office :+20224167990

           lternational Mobile#: +37282432246
           Telephone# +201127999552/Viber, WhatsApp/MyChat

           US Telephone: + I 772 675-4363
           ramithe@gmail.com
\   .      Skype Address: caravanamc




              00073009                                                       Ghanem-00072443


                                               Ghanem_Sentencing_00000430
       Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 91 of 154 Page ID #:5851




          The lofounatlon contained ln this mcs,acc Is for the fntendcd addressee only end mey w ntofn confldc.n!l.al tu'td/or ptlvfl-:c:c.:d lhforrnatlon, If you • ,c nc,l the intcr.dcd addrcs,cc, thb mcst&CC vAl' .self dc.:tr-uct ~
          notify the sender. do not copy or dlstrihutcthl$mesn t.e ordtsclose ttscont·ents to anvone. Any views oropl,1ions e.x:,resscd Inthl5, mes.saee are thon of the author.and do not ncc:es.sarif1 represent those of CME or
                                                                                                                                                                                                              1


          of any~ It. ~$.SOClatedcomparies-.No ,eUance maybe placed on this menage \4'ithoutwritten c:onflrm~tlonfrom an .authoriled 1epruentat1,e of the company.




        From: CARETRANSENERGV LTD [mailto:gd@caretransenergy.com]
        Sent: Thursday, December 3, 2015 12:14 PM
        To: Rami Ghanem <ramithe@gmail.com>
        Subject: Contract Sakr sign

        Dear Rami

        Please advice addresses were to send original by DHL




        Best Regards

        Goran Djordjevic
        CEO
        Care Transenergy Ltd
        tel:+35795112327
        gd@caretransenergy.com
        www.caretransenergy.com




        Disclaimer:- The information sent by or through this email message or the files attached hereto, has been sent
        by CARE TRANSEBERGY LTD and its subsidiaries and branch offices, and is only for the strict use of the
        individual or entity to which it is addressed. In the event you have received this email in error, or the message is
        incomplete in any way, the addressee is kindly requested to contact the sender of this message by email or by
        telephone. It is not permitted to publish, copy, circulate and/or provide any of this information without
        permission of CARE TRANSEBERGY LTD does not give any guarantee in relation to the accuracy of any
        content or information that has been sent by or through the email, nor for any timely receipt thereof. CARI::
        TR ANSEBERGY LTD is in any event under no circumstances liable for any damages of whatever nature,
{ ·      vhich are the direct or indirect result of any actions and/or decisions that are or may be based on the
        mformation sent by or through this email message




      00073009                                                                                                                                                                                                Ghanem-00072443

                                                                                        Ghanem_Sentencing_00000431
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 92 of 154 Page ID #:5852




                                               CASE NO.     CR 15-0704 (A)-SJO

                                                        UNITED STATES OF AMERICA
                                                 VS.       GHANEM

                                               PLAINTIFF=S EXHIBIT       612

                                               DATE                                IDEN.

                                               DATE                                EVID.

                                               BY
                                                               DEPUTY CLERK
                                               AO 386




                            Ghanem_Sentencing_00000432
   Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 93 of 154 Page ID #:5853


   F rom:                          Baruch Frid <baruchfr@gmail.com>
   Sent:                           Tuesday, March 31, 2015 4 :00 AM
   To:                             Rami Ghanem <ramithe@!:,'1T1ail.com>
   Subject:                        RE: M240
   Attach:                         MAG PRICES 31-03-15.doc



   Dear Rami
   Please see attached I put already 10% for us if u want to add.
   I know the price is a bit high it's because its very difficult to locate them new.

   Your action is much appreciated

   Baruch


   From: Rami Ghanem [ mailto:ramithe@gmail.com]
   Sent: Tuesday, March 31, 2015 10:59 AM
   To: 'Baruch Frid'
   Subject: RE: M240

   Good luck




   Gll&NIIJJ ~~ .l!IBN:A.. /G!n!I/
   Egypt Office
   Comple>< 133, Building 7, Apartment 32
   Al Rehab City, Cairo Egypt
   lternational #: +37282432246
   Telephone# 00201127999552
   Jordan Office

   Tel: 962 6 5685624
   Fax: 962 6 5685625
   ramithe@gmail.com or rami@caravan_~~.!!!
   US Telephone: 772 675-4363                           Skype Address: caravaname

    The l.nformation contained i'I th s message isfor the inteided addressee only and may contain confident~ and/or prl\ileged information. If you are not the intended acdres.see. this messate w II self destruct so
    notify the $ender, do not copy o r d i$trib-utc thb mc»,gc: or d.$dO:SC it3' co,tc:rt$ to onvonc. Any view, o r opinion, cxprC$$e,1 in this mc"occ ore tho,.c d the outhor onddo not nccc:u,or ly represent thoJ.c: of Cf,/f o r
    of anv d its associated comr,anies. No reliance mav be olaeed on this message without writter conf1rrrahOt'I from an autho·i?ed rer,res.enta:ive of the company.




                           Life is short .. So love your life.. Be happy .. And Keep smil ing.. and


                                                                                  Before you speak »List en
                                                                                  Before you write »Think


00085122.pdf                                                                                                                                                                                       Ghanem 0000024 1
                                                                                 Ghanem_Sentencing_00000433
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 94 of 154 Page ID #:5854


                                                                          Before you spend »Earn
                                                                         Before you pray »Forgive
                                                                           Before you hurt »Feel
                                                                          Before you hate »Love
                                                                           Before you quit »Try
                                                                           Before you die » Live

                                                                                           That 's Life ...



From: Baruch Frid [mailto:baruchfr@gmail.com]
Sent: Tuesday, March 31, 2015 9:35 AM
To: Rami Ghanem
Subject: RE: M240



Will do my best

Baruch Frid
Best Regards

On 31 Mar 2015 09:34, "Rami Ghanem" <ramithe@gmail.com> wrote:
  Toooooo long you have 3 days only



  Ci«tawq 6a l!LB.NA- /Cif'I}
  Egypt Office
  Complex 133, Building 7, Apartment 32
  Al Rehab City, Cairo Egypt
  lternational #: +37282432246
  Telephone# 00201127999552
  Jordan Office

  Tel: 962 6 5685624
  Fax: 962 6 5685625
  ramithe~ail.com or @ITlL~aname.com
  US Telephone: 772 675-4363 Skype Address: caravaname

   The lnformauon contained 1n this message 6 for the Intended addreiseeonly and miy conta'1 confldenrnl a rd/or prMICied l!lforma1 on. tf you are not the Intended addressee, thlS message wlll sett destruct so
   nolifv the sendtr; do not copy or dlttrlb,Jtie this M@S~&ll!Or disd~ h$ contel'ltS- to 3nyOt'I!. Al'IV V~$ or oi,i nlon$ i!Xr,1gs.fd In this m~~.a~ 3re tho~ of the ~utho1 .a;nd do not ntttS-u1t1v ~l)r~nt tho~ of CME
   or of any of its issoci.ated comp.tnie>. No rel'ince may be pl;,ced on this mt$Sa,&e without written confirmation from an authorized rep·esentat!Ve of the company.




                      Life is short .. So love your life .. Be happy.. And Keep smiling .. and


                                                                                                                                                                                        Ghanem 0000024 1
                                                                         Ghanem_Sentencing_00000434
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 95 of 154 Page ID #:5855



                                          Before you speak »Listen
                                          Before you write »Think
                                           Before you spend »Earn
                                          Before you pray »Forgive
                                            Before you hurt »Feel
                                            Before you hate »Love
                                             Before you quit »Try
                                             Before you die >>Live

                                                  That's Life ...




, From: Baruch Frid [mailto:baruchfr@gmail.com]
  Sent: Tuesday, March 31, 2015 8:53 AM
, To: 'Rami Ghanem'
. Subject: RE: M240

 I am working on it I believe in 1 week max.
 Thank you

· Baruch


· From: Rami Ghanem [mailto:ramithe@gmail.com]
. Sent: Tuesday, March 31, 2015 3:43 AM
 To: 'Baruch Frid'
 Subject: RE: M240

 How long will it take you to send me a good offer for the M240?

· Regards




· Egypt Office
, Complex 133, Building 7, Apartment 32
  Al Rehab City, Cairo Egypt
  lternational #: +37282432246
 Telephone# 00201127999552
 Jordan Office

; Tel: 962 6 5685624




                                                                     Ghanem 00000241
                                      Ghanem_Sentencing_00000435
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 96 of 154 Page ID #:5856


 Fax: 962 6 5685625
 ramithe @gmail.com or rami@caravaname.com
 US Telephone: 772 675-4363 Skype Address: caravaname

  The tnformatio, co,tained in this mesSGee i$for the i ntended actlresseeonly and mav contain co1f1dentia1and/ 01 grivileeed ioformati:>n. If VOJ are not the intended addressee. tht messaee v.411 self destruct so
  notify the sender; do net copy o· distribute this message or disclose Its contents to an1Qne. Any vi.ewsor opinions expressed In thism~age are those cf the author anddo not necessarily represenl those cl CME
  or of anv of its asso<iated companies. No relilnce mav bE·placed on this message wtthout written confirmation from an authorized representatNe cf the compa,y.




                     Life is short .. So love you r life .. Be happy .. And Keep smiling .. and


                                                                         Before you speak »Listen
                                                                          Before you write >>Think
                                                                          Bef ore you spend »Earn
                                                                         Before you pray >>Forgive
                                                                           Befo re you hurt »Feel
                                                                           Before you hat e >> Love
                                                                            Before you quit »Try
                                                                            Before you die »Live

                                                                                           That's Life ...



 From: Baruch Frid [mailto:baruchfr@gmail.com]
 Sent: Monday, March 30, 2015 6:49 PM
 To: ' Rami Ghanem'
 Subject: M240




                                                                                                                                                                                    Ghanem 0000024 1
                                                                       Ghanem_Sentencing_00000436
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 97 of 154 Page ID #:5857




           Quotation for 7.62 mm X 51 NATO M240B Machine Guns.



             This is a preliminary proposal.


            This proposal is subject to further modifications and updates.




00085126                                                         Ghanem_00000241

                            Ghanem_Sentencing_00000437
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 98 of 154 Page ID #:5858




                                            The Contents of the proposal includes:




        1. GENERAL....................................................................................................................... - 2 -

        2. MARKING....................................................................................................................... - 2 -

        3. DELIVERY DATE………………....................................................................................... - 2 -

        4. WARRANTY………..……................................................................................................ - 2 -

        5. VALIDITY…………..…..................................................................................................... - 2 -

           ANNEX A: 7.62 MMX51 NATO M240B MACHINE GUNS - PRICES AND DESCRIPTION...................... - 2 -

           ANNEX B: RECOMMENDED SPARE PARTS LIST................................................................................ - 2 -

           ANNEX C: TECHNICAL DESCRIPTION FOR M240 7.62 MM MACHINE GUNS.................................... - 2 -




00085126                                                                                                             Ghanem_00000241

                                             Ghanem_Sentencing_00000438
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 99 of 154 Page ID #:5859




                         Re: Quotation No. 0311/15 for 7.62 X 51mm M240B MG.



        We are pleased to submit our Quotation for 100 bpcs. of M240 7.62 mm Machine Guns,
        P/N M240B-BE100.


           1. General

              This document constitutes a Proposal for new M240B, 7.62 Machine Gun with left
              hand feeding tray M240B-BE100,

              Please note: We can supply also the mounts for the M240B MG's to fit on top of
              the APC's or other vehicle upon the request of the customer.

           2. Marking

              All goods will be marked according to Mil-spec. standards.

           3. Delivery date

              The delivery time is 100 days ARO for the first 100 guns and accessories then at a
              monthly rate of 100 pcs., Ex-Works.

           4. Subject to receipt of End User certificate with your P/O and a formal U.S export
              permit (DSP-5).Payment terms

              50% in advance, against signing the contract.
              The balance 50% to be paid prior to delivery.

           5. Warranty

              OOW warrants to the customer that the M240 7.62 mm Machine Guns are free of
              defects in materials and workmanship for a period of 12 months (1 years) from the
              date of delivery, subject to a proper storage and use according to OOW's
              instructions which include a training session to be held at OOW's facility in the
              USA.




00085126                                                                            Ghanem_00000241

                                 Ghanem_Sentencing_00000439
  Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 100 of 154 Page ID
                                    #:5860




              OOW's obligation is limited to repairing or replacing, at its own expense, articles
              that are returned within the warranty period and that, after examination, are shown
              to OOW'S satisfaction to be essentially defective and/or defects caused during the
              production process.

           6. Validity

              These prices are valid for orders to be received until the end of April 30. 2015.




              Sincerely yours,




00085126                                                                                Ghanem_00000241

                                  Ghanem_Sentencing_00000440
  Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 101 of 154 Page ID
                                    #:5861



                  Annex A: 7.62 mm M240B NATO Machine Guns - Prices and description



                                                                              Unit     Total Price
                  Item                   Production        Qty Pcs
                                                                           Price Usd      Usd

    GPMG -M240B 7.62 mm
    Machine Guns P/N M240B-                   New             100           12,270     1,227,000
    BE100 NATO

    GPMG -M240B 7.62 mm
    Machine Guns P/N M240B-BE                 New             100           13,242     1,324,200
    200 NATO

    Recommended kit of Spare
                                                          Set for 100
    parts for 100 MG's total kit              New                           82,000      82,000
                                                            GPMG
    required



               Tool pouch.
               Cleaning rod handle.
               Cleaning rod section 2 pcs.
               Swab holder
               Barrel cleaning brush
               Oil can.




                                  Annex B: Recommended spare parts list
                                        Spare parts list is one kit per 100 guns

                           Quantity
                 #                                           Description
                            per kit

                 1            5       Buffer Assy
                 2            5       Cover, Assy., RH
                 3           10       Pin, Spring, Top cover pin
                 4           7        Feed Tray RH
                 5           10       Deternt Plunger, Top cover
                                      Pin, Top Cover Detent 3x36 MM, Reorder P/N 01048552,
                 6           10       Two types exist the part without the castle nut is
                                      preferred
                 7           50       Spring, Top Cover Detent




00085126                                                                               Ghanem_00000241

                                      Ghanem_Sentencing_00000441
  Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 102 of 154 Page ID
                                    #:5862




              8     10     Spring, Bbl. Lock. Latch Ext., Barrel lock latch
              9     10     Barrel Latch Assy. (M240), See P/N 11826124
             10     10     Pin, Grooved, Headed, Barrel lock latch
             11     10     BBL. ASSY., M240/M240C
             12     10     Spring, Helical
             13     10     Plate, Spring
             14     60     Pin, Cotter
             15     10     Pin, Bolt Catch, 5/64x5/16, Reorder P/N 92373A120
             16     10     Strght Headed Pin (Bolt Catch)
             17     10     Slide, Charger
             18     10     Pin, Spring
             19     10     Trigger Housing Assembly
             20     10     Spring Pin
             21     10     Spring Pin
             22     10     Firing Pin
             23     10     Bolt Assembly
             24     10     Rod Assy, Operating (2 stage)
             25     10     Driving Spring Rod Assy




00085126                                                                      Ghanem_00000241

                           Ghanem_Sentencing_00000442
  Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 103 of 154 Page ID
                                    #:5863




               Annex C: Technical description for 7.62 mm M240B Machine Guns




              Caliber: 7,62x51mm NATO
              Weight: 11 - 13 kg on bipod (depending on version)
              Length: 1260 mm
              Barrel length: 545 mm
              Feed: belt
              Rate of fire: selectable, 650-750 and 950-1000 rounds per minute


       The GPMG (General purpose Machine Gun) had been developed by the famous Belgian
       company FN Herstal in the 1950s, as a true universal machine gun, that could be used as a
       light MG on bipod, as a medium MG on tripod or as a vehicle-mounted and coaxial MG
       on helicopters, armored cars and tanks.
       The basic design of the MAG is no more than a time-proven Browning action, taken from the
       M1918 BAR automatic rifle, turned upside down and adopted for belt feed. The basic design
       used as much steel stampings and pressings as possible to save the labor and costs, and the
       final gun had the angular, but very business-like appearance.
       By no way a beauty, it is extremely reliable and proven design, that seen widespread service,
       being adopted by several tens of armies around the world, including Belgian, British,
       Australian, Canadian, USA, Israeli and many other armies.

       It was fitted to various vehicles, helicopters, tanks etc. So far it is one of the most popular
       GPMG's in the world. The M240 was adopted by the U.S. Military following a world-wide
       competition for a reliable 7.62 mm machine gun for use as a coaxial weapon for armored
       vehicle applications. The Coaxial version of the famous Belgian MAG 58, produced by FN
       Herstal, won this competition. The demonstrated reliability of this weapon, 26,000 Mean
       Rounds Between Failure (MRBF), makes it the world's most reliable machine gun. As a
       result of the outstanding performance of this weapon, vehicle, aviation, and infantry
       variants are now in use by the U. S. Military. The US variants are produced by few
       domestic Manufactures, in the USA.




00085126                                                                              Ghanem_00000241

                                  Ghanem_Sentencing_00000443
  Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 104 of 154 Page ID
                                    #:5864




       Interoperability


       The U. S. produced M240 variants are produced to the exacting specifications of the
       original MAG 58. Consequently, all M240 variants have interchangeable components and
       are interoperable with foreign-produced NATO equivalent weapons. This has significant
       advantages in training, logistics support, and tactical versatility. For example, an M240B
       butt stock and bipod may be carried in an armored vehicle to enable the APC crew to
       convert the coaxial weapon to an infantry model in the event that they are forced to
       dismount from a vehicle.


       Common Characteristics


              Gas operated
              Fixed head-space and timing
              26,000 mean round between failure (MRBF)
              Maximum range 3725 meters
              Tracer burnout 900 meters
              Cyclic rate of fire:
               Single port: 550 - 650 RMP
               3 Port - operator adjustable 750 - 950 RPM
              Muzzle velocity 2800 ft/sec

              Slap ammunition capable




           General Manager




00085126                                                                         Ghanem_00000241

                                      Ghanem_Sentencing_00000444
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 105 of 154 Page ID
                                  #:5865




                                            CASE NO.     CR 15-0704 (A)-SJO

                                                     UNITED STATES OF AMERICA
                                              VS.       GHANEM

                                            PLAINTIFF=S EXHIBIT            613

                                            DATE                                 IDEN.

                                            DATE                                 EVID.

                                            BY
                                                            DEPUTY CLERK
                                            AO 386




                         Ghanem_Sentencing_00000445
         Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 106 of 154 Page ID
                                           #:5866

   From:                    Rami Ghanem S4 <ramithe@ gmail.com>
   Sent:                    Tuesday, March 31, 2015 4:34 AM
   To:                      Baruch Frid <baruchfr@gmail.com>
   Subject:                 RE: M240



   Yes they will .. but you should know if the country of the seller are from west Europe ... .it will not fly


   Sent from Sillm ung Mobile.




   -------- Original message--------
   From: Baruch Frid
   Date:03/31/2015 12:47 PM (GMT+04:00)
   To: 'Rami Ghanem'
   Subject: RE: M240

   Rami the supplier needs EUC can you please check if they can provide?

   Thx



   Baruch



   From : Rami Ghanem [mailto:ramithe@ gmail.com]
   Sent: Tuesday, March 31, 2015 10:59 AM
   To: 'Baruch Frid'
   Subject: RE : M240



   Good luck



   Rami Ghanem

   Gateway to MEN A. (GTM)
   Egypt Office

   Complex 133, Buil ding 7, Apartment 32

   Al Rehab City, Cairo Egypt

   lternati onal




00085119.pdf                                                                                          Ghanem 00000241
                                               Ghanem_Sentencing_00000446
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 107 of 154 Page ID
                                  #:5867




                                            CASE NO.     CR 15-0704 (A)-SJO

                                                     UNITED STATES OF AMERICA
                                              VS.       GHANEM

                                            PLAINTIFF=S EXHIBIT            614

                                            DATE                                 IDEN.

                                            DATE                                 EVID.

                                            BY
                                                            DEPUTY CLERK
                                            AO 386




                         Ghanem_Sentencing_00000447
       Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 108 of 154 Page ID
                                         #:5868

   From:            Baruch Frid <baruchfr@gmail.com>
   Sent:            Sunday, April 5, 2015 3:55 AM
   To:              ramithe@gmail.com
   Subject:         1\1240 offer
   Attach:          EUC for OOW M240B .doc; Declaration letter for import permit.docx; DSP83 .doc;
                    Technical Proposal M240.doc




   Dear Rami
   Please see attached a ll the necessary documents for the tender
   We filled the compatible table and supplier details with EUC form.

   Please confirm
   Sincerely,
   Baruch




00084773.pdf                                                                                Ghanem 00000241
                                        Ghanem_Sentencing_00000448
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 109 of 154 Page ID
                                  #:5869


                                                      
                                       6KRXOGEHRQ(QG8VHUOHWWHUKHDG 
                
                                                                                                  
                                       (1'86(5&(57,),&$7(
                                                   
            
            :HWKH 3OVHQWHUIXOOQDPHDQGDGGUHVVLQFOXGLQJEXLOGLQJQR KHUHE\GHFODUH
            WKDWWKHJRRGVOLVWHGEHORZZHUHSXUFKDVHGE\XVIURP2KLR2UGQDQFH:RUNV,QF
              22: 3DUNGULYH&KDUGRQ2KLR86$
                                                    
     
         'HVFULSWLRQRIWKHJRRGV

         4XDQWLW\8QLWV±22:0% 7\SH PP0DFKLQH*XQV31
           
           (DFKJXQLQFOXGHVWKHIROORZLQJLWHPV
                   x 6SDUH%DUUHO
                   x &OHDQLQJNLWDFFHVVRU\NLW
                   x 2SHUDWRU V0DQXDO
     
     
       :HFHUWLI\WKDWWKHDERYHLWHPZLOOQRWEH5HWUDQVIHUUHGGLYHUWHGRURWKHUZLVH
       SHUPDQHQWO\WUDQVIHUUHGIURPWKHFRXQWU\RIXOWLPDWH(QGXVHUZLWKRXWWKHSULRUZULWWHQ
     DSSURYDORIWKH86'HSDUWPHQWRI6WDWH



            1DPH
            7LWOH
            6LJQDWXUH
            &RPSDQ\VWDPS
            'DWH
                                                       
                                                       
                                                       
                                                       




                                                     
                                                                                                  

 00084774                                                                         Ghanem_00000241


                                      Ghanem_Sentencing_00000449
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 110 of 154 Page ID
                                  #:5870





                                                   
                                                   
                                                   
                                    6KRXOGEHRQ(QG8VHUOHWWHUKHDG 


7RZKRPLWPD\FRQFHUQ

                                         ,PSRUW'HFODUDWLRQOHWWHU

:HWKH 3OVHQWHUIXOOQDPHDQGDGGUHVVLQFOXGLQJVWUHHWDQGEXLOGLQJQR KHUHE\GHFODUHWKDW
WKHJRRGVOLVWHGEHORZZHUHSXUFKDVHGE\XVIURP2KLR2UGQDQFH:RUNV,QF 22: RI
3DUNGULYH&KDUGRQ2KLR86$

'HVFULSWLRQRIWKHJRRGV

4XDQWLW\XQLWV±22:0% 7\SH PP0DFKLQH*XQV31
               
(DFKJXQLQFOXGHVWKHIROORZLQJ
       x 6SDUH%DUUHO
       x &OHDQLQJNLWDFFHVVRU\NLW
       x 2SHUDWRU V0DQXDO


7KH DERYH JRRGV ZLOO EH UHOHDVHG E\ WKH 3OV HQWHU IXOO QDPH  IURP FXVWRPV DQG WKHUHIRUH GR QRW
UHTXLUHDQ\LPSRUWOLFHQVHLQRUGHUWRLPSRUWWKHJRRGV
)XUWKHUPRUH ZH ZRXOG OLNH WR HPSKDVL]H WKDW ZH ZLOO EH UHVSRQVLEOH WR WUDQVSRUW WKH DERYH JRRGV
GLUHFWO\WRRXUIDFLOLWLHVULJKWDIWHUWKH\DUHUHOHDVHGIURP&XVWRPV

1DPH
7LWOH
6LJQDWXUH
&RPSDQ\VWDPS
'DWH





    00084775                                                                             Ghanem_00000241


                                      Ghanem_Sentencing_00000450
        Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 111 of 154 Page ID
                                          #:5871


                                                                                              
                                 86'HSDUWPHQWRI6WDWH                                     7KLVFHUWLILFDWHLVVXEPLWWHGLQ                              20%1R
                                                                                                                                                          (;3,5$7,21'$7(
                             81,7('67$7(62)$0(5,&$                                            FRQQHFWLRQZLWKH[SRUWDSSOLFDWLRQ                    (67,0$7('%85'(1+RXU
                12175$16)(5$1'86(&(57,),&$7(                                                   QR     

     1DPHRI8QLWHG6WDWHVDSSOLFDQW                            1DPHRIIRUHLJQHQGXVHU                                      &RXQWU\RIXOWLPDWHGHVWLQDWLRQ

       2+,225'1$1&(:25.6,1&                                         (*<37,$1$50(')25&(6                                                        (*<37

     $UWLFOHVGDWD
        :HFHUWLI\WKDWZHKDYHSODFHGDQRUGHUZLWKWKHSHUVRQQDPHGLQLWHPIRUWKHIROORZLQJDUWLFOHVGDWDLQWKHTXDQWLW\DQGYDOXHVKRZQEHORZ

      48$17,7<                                                  $57,&/(6'$7$'(6&5,37,21                                                                  9$/8( 86 

                  22:0% 7\SH PP0DFKLQH*XQV31                                                                                   
                     (DFKJXQLQFOXGHVWKHIROORZLQJLWHPV
                             x 6SDUH%DUUHO
                            x &OHDQLQJNLWDFFHVVRU\NLW
                            x 2SHUDWRU V0DQXDO
      &HUWLILFDWLRQRIIRUHLJQFRQVLJQHH
     :HFHUWLI\WKDWZHDUHLPSRUWLQJWKHDUWLFOHVGDWDOLVWHGLQLWHPIRUGHOLYHU\WRWKHHQGXVHULQLWHP([FHSWDVVSHFLILFDOO\DXWKRUL]HGE\SULRUZULWWHQ
     DSSURYDORIWKH86'HSDUWPHQWRI6WDWHZHZLOOQRWUHH[SRUWUHVHOORURWKHUZLVHGLVSRVHRIDQ\RIWKRVHDUWLFOHVGDWD  RXWVLGHWKHFRXQWU\LQLWHP
     DERYHRU  WRDQ\SHUVRQLQFOXGLQJWKHHQGXVHULIWKHUHLVUHDVRQWREHOLHYHWKDWLWZLOOUHVXOWGLUHFWO\RULQGLUHFWO\LQGLVSRVLWLRQRIWKHDUWLFOHVGDWD
     FRQWUDU\WRWKHUHSUHVHQWDWLRQVPDGHLQWKLVFHUWLILFDWHE\DQ\SDUW\:HIXUWKHUFHUWLI\WKDWDOORIWKHIDFWVFRQWDLQHGLQWKLVFHUWLILFDWHDUHWUXHDQGFRUUHFW
     WR WKH EHVW RI RXU NQRZOHGJH DQG EHOLHI DQG ZH GR QRW NQRZ RI DQ\ DGGLWLRQDO IDFWV WKDW DUH LQFRQVLVWHQW ZLWK WKLV FHUWLILFDWH :H ZLOO SURPSWO\ VHQG D
     VXSSOHPHQWDOFHUWLILFDWHWRWKH86DSSOLFDQWLQLWHPGLVFORVLQJDQ\FKDQJHRIIDFWVRULQWHQWLRQVVHWIRUWKLQWKLVVWDWHPHQW

     6LJQKHUH                                                                                       
     LQLQN                                                                                                                                                        
                                                   6LJQDWXUHRI2IILFLDO                                                                       'DWH6LJQHG(mm-dd-yyyy)

     7\SHRUSULQW                                                                                                                                            6HDO
                                               1DPH 7LWOHRI6LJQHU                                                                                             
     &HUWLILFDWLRQRIIRUHLJQHQGXVHU
     :HFHUWLI\WKDWZHDUHWKHHQGXVHURIWKHDUWLFOHVGDWDOLVWHGLQLWHP([FHSWDVVSHFLILFDOO\DXWKRUL]HGE\SULRUZULWWHQDSSURYDORIWKH86'HSDUWPHQW
     RI6WDWHZHZLOOQRWUHH[SRUWUHVHOORURWKHUZLVHGLVSRVHRIDQ\RIWKRVHDUWLFOHVGDWD  RXWVLGHWKHFRXQWU\LQLWHPDERYHRU  WRDQ\RWKHUSHUVRQ
     ,IWKHHQGXVHULVDIRUHLJQJRYHUQPHQWZHFHUWLI\WKDWZHZLOOREVHUYHWKHDVVXUDQFHVFRQWDLQHGLQLWHP :HIXUWKHUFHUWLI\WKDWDOORIWKHIDFWVFRQWDLQHG
     LQ WKLV FHUWLILFDWH DUH WUXHDQGFRUUHFWWRWKHEHVWRIRXUNQRZOHGJHDQGEHOLHIDQG ZHGR QRWNQRZ RIDQ\DGGLWLRQDOIDFWVWKDWDUHLQFRQVLVWHQW ZLWK WKLV
     FHUWLILFDWH

     6LJQKHUH                                                                                   
     LQLQN                                                                                                                                                   
                                          6LJQDWXUHRI2IILFLDO(QG8VHU                                                                        'DWH6LJQHG(mm-dd-yyyy)

     7\SHRUSULQW                                                                                                                                            6HDO
                                       1DPH 7LWOHRI6LJQHU                                                                                                     
     &HUWLILFDWHRIIRUHLJQJRYHUQPHQW
     :H FHUWLI\ WKDW ZH ZLOO QRW DXWKRUL]H WKH UHH[SRUW UHVDOHV RU RWKHU GLVSRVLWLRQ RI WKH DUWLFOHVGDWD DXWKRUL]HG LQ LWHP  RXWVLGH WKH FRXQWU\ LQ LWHP 
     ZLWKRXW SULRU ZULWWHQ DSSURYDO RI WKH 86 *RYHUQPHQW ,I WKH DUWLFOHVGDWD DUH IRU XVH E\ RXU ³DUPHG IRUFHV´ LH DUP\ QDY\ PDULQH DLU IRUFH FRDVW
     JXDUGQDWLRQDOJXDUGQDWLRQDOSROLFHDQGDQ\PLOLWDU\XQLWRUPLOLWDU\SHUVRQQHORUJDQL]HGXQGHURUDVVLJQHGWRDQLQWHUQDWLRQDORUJDQL]DWLRQ ZHFHUWLI\
     WKDW ZH ZLOOXVHWKHDXWKRUL]HGDUWLFOHVGDWDRQO\ D IRUWKH SXUSRVHVVSHFLILF LQ WKH0XWXDO 'HIHQVH$VVLVWDQFH $JUHHPHQW LIDQ\EHWZHHQWKH 86
     *RYHUQPHQW DQG WKLV JRYHUQPHQW E  IRU WKH SXUSRVHV VSHFLILHG LQ DQ\ ELODWHUDO RU UHJLRQDO GHIHQVH WUHDW\ WR ZKLFK WKH 86 *RYHUQPHQW DQG WKLV
     JRYHUQPHQWDUHERWKSDUWLHVLIVXESDUDJUDSK D LVLQDSSOLFDEOHRU F IRULQWHUQDOVHFXULW\LQGLYLGXDOVHOIGHIHQVHDQGRUFLYLFDFWLRQLIVXESDUDJUDSKV
      D DQG E DUHLQDSSOLFDEOH

     6LJQKHUH                                                                                   
     LQLQN                                                                                                                                                   
                                        6LJQDWXUHRI*RYHUQPHQW2IILFLDO                                                                        'DWH6LJQHG(mm-dd-yyyy)

     7\SHRUSULQW                                                                                                                                         6HDO
                                              1DPH 7LWOHRI6LJQHU                                                                                              
     :HFHUWLI\WKDWQRFRUUHFWLRQVDGGLWLRQVRUDOWHUDWLRQVZHUHPDGHRQWKLVIRUPE\XVDIWHULWZDVVLJQHGE\WKHIRUHLJQFRQVLJQHHIRUHLJQHQGXVHURU
     IRUHLJQJRYHUQPHQW

     6LJQKHUH                                                                                   
     LQLQN                                                                                                                                                   
                                              6LJQDWXUHRI$SSOLFDQW                                                                            'DWH6LJQHG(mm-dd-yyyy)

     7\SHRUSULQW                                                                                                                                       6HDO
                                              1DPH 7LWOHRI6LJQHU                                                                                              
'63                                                                                                                                                            3DJHRI
                                                                                                                                                                      
                                                                                                                                                                                  


             00084776                                                                                                                       Ghanem_00000241


                                                                  Ghanem_Sentencing_00000451
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 112 of 154 Page ID
                                  #:5872

                                                        ,16758&7,216
  7KH86'HSDUWPHQWRI6WDWH8QLWHG6WDWHVRI$PHULFDUHTXLUHVWKDWWKLVFRPSOHWHGIRUP'63EHLQFOXGHGDVD
  SDUW RI DQ DSSOLFDWLRQ IRU DXWKRUL]DWLRQ WR H[SRUW VLJQLILFDQW PLOLWDU\ HTXLSPHQW DQG FODVVLILHG HTXLSPHQW RU GDWD 
  &)5 D DQG )DLOXUHWRVXEPLWZLOOUHVXOWLQWKHDSSOLFDWLRQEHLQJUHWXUQHGZLWKRXWDFWLRQ
  7KH IRUP '63 PXVW EH FRPSOHWHG E\ WKH DSSURSULDWH IRUHLJQ SHUVRQV HJ FRQVLJQHH HQGXVHU JRYHUQPHQW 
  DQGIRUZDUGHGWRWKH86'HSDUWPHQWRI6WDWHWKURXJKWKH86SHUVRQPDNLQJWKHDSSOLFDWLRQ

  Item 1. 7KH86'HSDUWPHQWRI6WDWHZLOOHQWHUWKHDSSOLFDWLRQQXPEHUZKHQWKHIRUP'63LVVXEPLWWHGwith
     WKH DSSOLFDWLRQ 7KH 86 DSSOLFDQW must SURYLGH WKH DSSOLFDWLRQ QXPEHU ZKHQ IRUP '63 LV VXEPLWWHG
     VHSDUDWHO\IURPWKHDSSOLFDWLRQ

  Item 2. 6KRZWKHQDPHRIWKH86SHUVRQVXEPLWWLQJWKHDSSOLFDWLRQWRWKH86'HSDUWPHQWRI6WDWH

  Item 3. 6KRZWKHIRUHLJQSHUVRQWKDWZLOOUHFHLYHWKHDUWLFOHVGDWDIRUHQGXVH$EDQNIUHLJKWIRUZDUGLQJDJHQWRU
     RWKHULQWHUPHGLDU\LVQRWDFFHSWDEOHDVDQHQGXVHU

  Item 4. 6KRZWKHFRXQWU\LQZKLFKWKHDUWLFOHVGDWDVKDOOXOWLPDWHO\UHFHLYHHQGXVH

  Item 5. 6KRZ SUHFLVH TXDQWLWLHV RI WKH DUWLFOHVGDWD /LVW HDFK DUWLFOHGDWD FOHDUO\ JLYLQJ W\SH PRGHO QXPEHU
     PDNH DQG LI NQRZQ  86 PLOLWDU\ GHVLJQDWLRQ RU QDWLRQDO VWRFN QXPEHU :KHQ FRPSRQHQWV DQG VSDUH SDUWV DUH
     LQYROYHGIXOO\LGHQWLI\WKHPLQRUFRPSRQHQWPDMRUFRPSRQHQWDQGHQGLWHPLQZKLFKWKH\ZLOOEHXVHG HJWXUELQH
     EODGHV IRU & MHW HQJLQH IRU )% DLUFUDIW  *LYH D VHSDUDWH YDOXH IRU HDFK PDMRU FRPSRQHQW 9DOXHV PXVW
     UHSUHVHQWRQO\WKHVHOOLQJSULFHDQGQRWLQFOXGHVXSSOHPHQWDU\FRVWVVXFKDVSDFNLQJDQGIUHLJKW

  Item 6. 7REHFRPSOHWHGE\WKHIRUHLJQSHUVRQZKRKDVHQWHUHGLQWRWKHH[SRUWWUDQVDFWLRQZLWKWKHDSSOLFDQWWR
     SXUFKDVHWKHDUWLFOHVGDWDIRUGHOLYHU\WRWKHHQGXVHU7KLVLWHPVKDOOEHFRPSOHWHGRQO\LIWKHIRUHLJQFRQVLJQHHLV
     QRWWKHVDPHDVWKHIRUHLJQHQGXVHU

  Item 7. 7REHFRPSOHWHGE\WKHIRUHLJQSHUVRQLQWKHFRXQWU\RIXOWLPDWHGHVLJQDWLRQZKRZLOOPDNHILQDOXVHRI
     WKHDUWLFOHVGDWD

  Item 8. :KHQUHTXHVWHGE\WKH86'HSDUWPHQWRI6WDWHWKLVLWHPLVWREHFRPSOHWHGE\DQRIILFLDORIWKHFRXQWU\
     RIXOWLPDWHGHVWLQDWLRQKDYLQJWKHDXWKRULW\WRVRFRPPLWWKHJRYHUQPHQWRIWKDWFRXQWU\

  Item 9. &HUWLILFDWLRQRI86DSSOLFDQW

  

  

  

  

  

  

  

  

  

  

  

  

  

  '63                                                                                                 ,QVWUXFWLRQVIRU3DJH
         



  
 00084776                                                                                                  Ghanem_00000241


                                             Ghanem_Sentencing_00000452
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 113 of 154 Page ID
                                  #:5873




                                             
                                             
                                             
                                             
  727+((*<37,$10,1,675<2)'()(16( (02' 
  
  &&7KH(J\SWLDQ'HIHQVH$WWDFKpRIILFHLQ««««
                                             
  68%-(&75)412«2900;001$7200$&+,1(*816
  
  )5202KLR2UGQDQFH:RUNV,QF 22: 3DUNGULYH&KDUGRQ2KLR86$
  

  
  '($56,5
  

  
  :HKDYHWRWKDQN\RXYHU\PXFKIRUVHQGLQJXVWKHWHQGHUGRFXPHQWIRUWKHVXEMHFWWHQGHU
  
  5)412«2900;001$7200$&+,1(*816DQGZHDUHPRUH
  
  WKDQZHOFRPHWRVXEPLWRXUWHFKQLFDOSURSRVDODQGILQDQFLDOSURSRVDODFFRUGLQJWRWKH5)4
  
    6SHFLILFDWLRQ ZKLFKSXEOLVKHGE\WKH(QG8VHU
  
  
  3OHDVHGRQ¶WKHVLWDWHWRFRQWDFWXVLI\RXQHHGDQ\FODULILFDWLRQ
  
  
  %(675(*$5'6
  
  0U5REHUW,/DQGLHV
  
    *HQHUDO0DQDJHU2ZQHU 




 00084778                                                                 Ghanem_00000241


                               Ghanem_Sentencing_00000453
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 114 of 154 Page ID
                                  #:5874




 
 
 
 7KH&RQWHQWVRIWKHSURSRVDOLQFOXGHV

  *(1(5$/

  0$5.,1*

  '(/,9(5<'$7(««««««

  3$<0(177(506«««««««««««««««««««««««««««««««

  :$55$17<«««««

  9$/,',7<«««««

  '(/,9(5<7(506««««««««««««««««««««««««««««««

  $11(;$00;1$720%0$&+,1(*816 7(&+1,&$/'(6&5,37,21 

  $11(;%5(&200(1'('63$5(3$576/,67

  $11(;&7(&+1,&$/'(6&5,37,21)250000$&+,1(*816

  $11(;'&203/,$1&(7$%/( )250 «««««««««««««««««««««««

  ),1$1&,$/352326$/««««««««««««««««««««««««




 00084778                                                                                                              Ghanem_00000241


                                                 Ghanem_Sentencing_00000454
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 115 of 154 Page ID
                                  #:5875




                                              
         5H4XRWDWLRQ1RIRU;PP0%0*
   
   :HDUHSOHDVHGWRVXEPLWRXU4XRWDWLRQIRUSFVRI0
    PP 0DFKLQH *XQV 31 0%%(  2SWLRQ ZLWK
   0DFKLQH*XQV310%%(
          




        *HQHUDO

          7KLVGRFXPHQWFRQVWLWXWHVD3URSRVDOIRUQHZ0%0DFKLQH
          *XQZLWKOHIWKDQGIHHGLQJWUD\0%%(
          
          3OHDVHQRWH:HFDQVXSSO\DOVRWKHPRXQWVIRUWKH0%0* VWRILW
          RQWRSRIWKH$3& VRURWKHUYHKLFOHXSRQWKHUHTXHVWRIWKHFXVWRPHU

        0DUNLQJ

          $OOJRRGVZLOOEHPDUNHGDFFRUGLQJWR0LOVSHFVWDQGDUGV

        'HOLYHU\GDWH

          7KHGHOLYHU\WLPHLV 0RQWKV 

        3D\PHQWWHUPV

           LQDGYDQFHDJDLQVWVLJQLQJWKHFRQWUDFW
           7KHEDODQFHWREHSDLGSULRUWRGHOLYHU\
           6XEMHFWWRUHFHLSWRI(QG8VHUFHUWLILFDWHZLWK\RXU32DQGDIRUPDO
              86H[SRUWSHUPLW '63 
   
   
   
   
   
   




 00084778                                                           Ghanem_00000241


                              Ghanem_Sentencing_00000455
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 116 of 154 Page ID
                                  #:5876




   
   


        :DUUDQW\

          22:ZDUUDQWVWRWKHFXVWRPHUWKDWWKH0PP0DFKLQH*XQV
          DUH IUHH RI GHIHFWV LQ PDWHULDOV DQG ZRUNPDQVKLS IRU D SHULRG RI 
          PRQWKV  \HDUV  IURP WKH GDWH RI GHOLYHU\ VXEMHFW WR D SURSHU
          VWRUDJH DQG XVH DFFRUGLQJ WR 22: V LQVWUXFWLRQV ZKLFK LQFOXGH D
          WUDLQLQJ VHVVLRQ WR EH KHOG DW 22: V IDFLOLW\ LQ WKH 86$ 22: V
          REOLJDWLRQ LV OLPLWHG WR UHSDLULQJ RU UHSODFLQJ DW LWV RZQ H[SHQVH
          DUWLFOHV WKDW DUH UHWXUQHG ZLWKLQ WKH ZDUUDQW\ SHULRG DQG WKDW DIWHU
          H[DPLQDWLRQ DUH VKRZQ WR 22: 6 VDWLVIDFWLRQ WR EH HVVHQWLDOO\
          GHIHFWLYHDQGRUGHIHFWVFDXVHGGXULQJWKHSURGXFWLRQSURFHVV
          

        9DOLGLW\

           7KHVH SULFHV DUH YDOLG IRU RUGHUV WR EH UHFHLYHG XQWLO WKH HQG RI
             -81(
   
   
        'HOLYHU\7HUPV
          
           )&$86$6($3257 QDPH ZLOOEHGHILQHODWHU
              

           $FFRUGLQJWR,1&27(506
   
   
          6LQFHUHO\\RXUV
          
   *HQHUDO0DQDJHU

          
          
          
          
          
          
          
          
          
          



 00084778                                                                 Ghanem_00000241


                               Ghanem_Sentencing_00000456
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 117 of 154 Page ID
                                  #:5877




        
        
        
        
        
                                  7(&+1,&$/352326$/
        
        
        5H4XRWDWLRQ1RIRU;PP0%0*
  
  :HDUHSOHDVHGWRVXEPLWRXU4XRWDWLRQIRUSFVRI0
   PP 0DFKLQH *XQV 31 0%%(  2SWLRQ ZLWK
  0DFKLQH*XQV310%%(
        
  
            $QQH[$PP0%1$720DFKLQH*XQV±7HFKQLFDO'HVFULSWLRQ
        
                                                
                                                      Production
                        ITEM                                             QTY / Pcs
                                                        DATE

 GPMG -M240B 7.62 mm Machine Guns P/N
                                                         New                200
         M240B-BE100 NATO


 GPMG -M240B 7.62 mm Machine Guns P/N
                                                         New                200
         M240B-BE 200 NATO

  Recommended kit of Spare parts for 100
                                                         New        Set for 100 GPMG
        MG's total kit required
        
      x 7RROSRXFK
      x &OHDQLQJURGKDQGOH
      x &OHDQLQJURGVHFWLRQSFV
      x 6ZDEKROGHU
      x %DUUHOFOHDQLQJEUXVK
      x 2LOFDQ
  
  



 00084778                                                             Ghanem_00000241


                                  Ghanem_Sentencing_00000457
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 118 of 154 Page ID
                                  #:5878




    
    
    
                        $QQH[%5HFRPPHQGHGVSDUHSDUWVOLVW
                              6SDUHSDUWVOLVWLVRQHNLWSHUJXQV
              4XDQWLW\SHU
                                                          'HVFULSWLRQ
                  NLW

                          %XIIHU$VV\
                          &RYHU$VV\5+
                         3LQ6SULQJ7RSFRYHUSLQ
                          )HHG7UD\5+
                         'HWHUQW3OXQJHU7RSFRYHU

                              3LQ7RS&RYHU'HWHQW[005HRUGHU317ZR
                
                              W\SHVH[LVWWKHSDUWZLWKRXWWKHFDVWOHQXWLVSUHIHUUHG

                         6SULQJ7RS&RYHU'HWHQW
                         6SULQJ%EO/RFN/DWFK([W%DUUHOORFNODWFK
                         %DUUHO/DWFK$VV\ 0 6HH31
                        3LQ*URRYHG+HDGHG%DUUHOORFNODWFK
                        %%/$66<00&
                        6SULQJ+HOLFDO
                        3ODWH6SULQJ
                        3LQ&RWWHU
                        3LQ%ROW&DWFK[5HRUGHU31$
                        6WUJKW+HDGHG3LQ %ROW&DWFK 
                        6OLGH&KDUJHU
                        3LQ6SULQJ
                        7ULJJHU+RXVLQJ$VVHPEO\
                        6SULQJ3LQ
                        6SULQJ3LQ
                        )LULQJ3LQ
                        %ROW$VVHPEO\
                        5RG$VV\2SHUDWLQJ VWDJH 
                        'ULYLQJ6SULQJ5RG$VV\
    




 00084778                                                                     Ghanem_00000241


                               Ghanem_Sentencing_00000458
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 119 of 154 Page ID
                                  #:5879




  
          $QQH[&7HFKQLFDO'HVFULSWLRQIRUPP0%0DFKLQH*XQV
  
  
  
  
  
  
  
  
      
      
      
       &DOLEHU[PP1$72
       :HLJKWNJRQELSRG GHSHQGLQJRQYHUVLRQ 
       /HQJWKPP
       %DUUHOOHQJWKPP
       )HHGEHOW
       5DWHRIILUHVHOHFWDEOHDQGURXQGVSHUPLQXWH
  
  7KH *30* *HQHUDO SXUSRVH 0DFKLQH *XQ  KDG EHHQ GHYHORSHG E\ WKH IDPRXV %HOJLDQ
  FRPSDQ\)1+HUVWDOLQWKHVDVDWUXHXQLYHUVDOPDFKLQHJXQWKDWFRXOGEHXVHGDVD
  OLJKW0*RQELSRGDVDPHGLXP0*RQWULSRGRUDVDYHKLFOHPRXQWHGDQGFRD[LDO0*
  RQKHOLFRSWHUVDUPRUHGFDUVDQGWDQNV
  7KHEDVLFGHVLJQRIWKH0$*LVQRPRUHWKDQDWLPHSURYHQ%URZQLQJDFWLRQWDNHQIURPWKH
  0%$5DXWRPDWLFULIOHWXUQHGXSVLGHGRZQDQGDGRSWHGIRUEHOWIHHG7KHEDVLFGHVLJQ
  XVHGDVPXFKVWHHOVWDPSLQJVDQGSUHVVLQJVDVSRVVLEOHWRVDYHWKHODERUDQGFRVWVDQGWKH
  ILQDOJXQKDGWKHDQJXODUEXWYHU\EXVLQHVVOLNHDSSHDUDQFH
  %\QRZD\DEHDXW\LWLVH[WUHPHO\UHOLDEOHDQGSURYHQGHVLJQWKDWVHHQZLGHVSUHDGVHUYLFH
  EHLQJ DGRSWHG E\ VHYHUDO WHQV RI DUPLHV DURXQG WKH ZRUOG LQFOXGLQJ %HOJLDQ %ULWLVK
  $XVWUDOLDQ&DQDGLDQ86$,VUDHOLDQGPDQ\RWKHUDUPLHV

  ,WZDVILWWHGWRYDULRXVYHKLFOHVKHOLFRSWHUVWDQNVHWF6RIDULWLVRQHRIWKHPRVWSRSXODU
  *30* VLQWKHZRUOG7KH0ZDVDGRSWHGE\WKH860LOLWDU\IROORZLQJDZRUOGZLGH
  FRPSHWLWLRQIRUDUHOLDEOHPPPDFKLQHJXQIRUXVHDVDFRD[LDOZHDSRQIRUDUPRUHG
  YHKLFOHDSSOLFDWLRQV7KH&RD[LDOYHUVLRQRIWKHIDPRXV%HOJLDQ0$*SURGXFHGE\)1
  +HUVWDOZRQWKLVFRPSHWLWLRQ7KHGHPRQVWUDWHGUHOLDELOLW\RIWKLVZHDSRQ0HDQ
  5RXQGV%HWZHHQ)DLOXUH 05%) PDNHVLWWKHZRUOG VPRVWUHOLDEOHPDFKLQHJXQ$VD
  UHVXOWRIWKHRXWVWDQGLQJSHUIRUPDQFHRIWKLVZHDSRQYHKLFOHDYLDWLRQDQGLQIDQWU\
  YDULDQWVDUHQRZLQXVHE\WKH860LOLWDU\7KH86YDULDQWVDUHSURGXFHGE\IHZ
  GRPHVWLF0DQXIDFWXUHVLQWKH86$

  



 00084778                                                                      Ghanem_00000241


                                  Ghanem_Sentencing_00000459
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 120 of 154 Page ID
                                  #:5880



  

  ,QWHURSHUDELOLW\

  
  7KH 8 6 SURGXFHG 0 YDULDQWV DUH SURGXFHG WR WKH H[DFWLQJ VSHFLILFDWLRQV RI WKH
  RULJLQDO0$*&RQVHTXHQWO\DOO0YDULDQWVKDYHLQWHUFKDQJHDEOHFRPSRQHQWVDQG
  DUH LQWHURSHUDEOH ZLWK IRUHLJQSURGXFHG 1$72 HTXLYDOHQW ZHDSRQV 7KLV KDV VLJQLILFDQW
  DGYDQWDJHVLQWUDLQLQJORJLVWLFVVXSSRUWDQGWDFWLFDOYHUVDWLOLW\)RUH[DPSOHDQ0%
  EXWW VWRFN DQG ELSRG PD\ EH FDUULHG LQ DQ DUPRUHG YHKLFOH WR HQDEOH WKH $3& FUHZ WR
  FRQYHUW WKH FRD[LDO ZHDSRQ WR DQ LQIDQWU\ PRGHO LQ WKH HYHQW WKDW WKH\ DUH IRUFHG WR
  GLVPRXQWIURPDYHKLFOH
  
  &RPPRQ&KDUDFWHULVWLFV
  
       *DVRSHUDWHG
       )L[HGKHDGVSDFHDQGWLPLQJ
       PHDQURXQGEHWZHHQIDLOXUH 05%) 
       0D[LPXPUDQJHPHWHUV
       7UDFHUEXUQRXWPHWHUV
       &\FOLFUDWHRIILUH
         6LQJOHSRUW503
         3RUWRSHUDWRUDGMXVWDEOH530
       0X]]OHYHORFLW\IWVHF
       6ODSDPPXQLWLRQFDSDEOH

         

         *HQHUDO0DQDJHU

  

  

  

  

  


 00084778                                                                        Ghanem_00000241


                                  Ghanem_Sentencing_00000460
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 121 of 154 Page ID
                                  #:5881




                        $11(;'&203/,$1&(7$%/( )250 «

      &DOLEHU               PP                             &RSPSO\
      &DUWULGJH             ;PP1$72                    &RPSO\
      %DUUHO/HQJKW         PP                             1RWFRPSO\PP
      2YHUDOO/HQJKW        PP                            &RPSO\
      6>DUHEDUUHO          5HTXLUH                            &RPSO\
      2SHUDWLRQV\VWHP      $XWRPDWLF*DVRSHUDWHGZLWK      &RPSO\
                               SRVLWLRQJDVUHJXODWRU
      5DWH2))LUH          5RXQGVPLQ                 &RPSO\
      )LULQJ0RGH           )XOO$XWRPDWLF                     &RPSO\
      )HHGLQJ               'LVLQWHJUDWLQJPHWDOOLQNEHOW     &RPSO\
    &DUULQJ+DQGOH         &DULQJ+DQGOHZLWKORFNLQJOHYHO   &RPSO\
    7ULSRG                 )RULQIDQWU\JURXSXVH             &RPSO\
    5LILOLQJ               JURRYHV                          &RPSO\
    )ODVKKLGHU            ,QIDQWU\W\SH                      &RPSO\
    6LJKWV                 6WDQGDUG IURQWUHDUVLJKW         &RPSO\
    $FFHVVRULHV            6HH$QQH[%                        &RPSO\
    1LJKWYLVLRQ          &RPSDWLEOH                        FRPSO\

    

    




 00084778                                                              Ghanem_00000241


                              Ghanem_Sentencing_00000461
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 122 of 154 Page ID
                                  #:5882




                                            CASE NO.     CR 15-0704 (A)-SJO

                                                     UNITED STATES OF AMERICA
                                              VS.       GHANEM

                                            PLAINTIFF=S EXHIBIT            615

                                            DATE                                 IDEN.

                                            DATE                                 EVID.

                                            BY
                                                            DEPUTY CLERK
                                            AO 386




                         Ghanem_Sentencing_00000462
         Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 123 of 154 Page ID
                                           #:5883

   From:                          omar abd el aziz <omarazeez@live.com>
   Sent:                          Tuesday, April 14, 2015 5:06 AM
   To:                            omar abd el aziz <omarazeez@live.com>; omaraziz@link.net; ramithe@gmail.com
   Subject:                       FW: M240
   Attach:                        Machine Gun (M 240).pdf




   From: ramithe@gmail.com
   To: omarazeez@live.com
   Subject: FW: M240
   Date: Mon, 30 Mar 2015 19:52:19 +0300


   Omar,

   Could you please check if this project is still going?

   Regards

   Jllllld tiMIJIUI
   ti.WNIIJI ~(II .J!LB.NA.                                        /ti!J'.1!1/
   Egypt Office
   Complex 133, Bulldlng 7, Apartment 32
   Al Rehab City, Cairo Egypt
   lternational #: +37282432246
   Telephone# 00201127999552
   Jordan Office
   Tel: 962 6 5685624
   Fax: 962 6 5685625
   ramithe@gmail.com_or rami@caravaname.com
   US Telephone: 772 675-4363                        Skype Address: caravaname
    Tht lnfol'nutlon (:OJ\t-alr'l•d" th c mue:aa• Is for the fnte'\ded add re"•• only and may contain confidtntbl and/orprh.llea.-d lnfol'Matlon. II you art nol the Intended acdr•'-c••· thk muu4e w II celf dutruct co
    notifv the sender. do not copy or diW1bute this messi&e or dsclose Its co,terts to anvone. Anv views or opi nions expres~ fn this me~ee art thost d the author and do not nece;.sar Iv repre~nt those of Ctv'E or
    of ;,,ny cl Jts assoc:ia~ companies. No reliance may be pbceci on this mess.age without wr1tter confirn-ation from an autho·ized representa:lve of the company.




                         Life is short .. So love your life .. Be happy .. And Keep smiling .. and

                                                                             Before you speak »Listen
                                                                              Before you write »Think
                                                                              Before you spend »Earn
                                                                             Before you pray »Forgive
                                                                               Before you hurt >>Feel
                                                                               Before you hate >>Love


00084180.pdf                                                                                                                                                                             Ghanem 00000241
                                                                             Ghanem_Sentencing_00000463
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 124 of 154 Page ID
                                  #:5884

                           Before you quit »Try
                           Before you die » Live

                               That's Life ...




                                                                 Ghanem 00000241
                         Ghanem_Sentencing_00000464
      Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 125 of 154 Page ID
                                        #:5885




                                                                         SECTION 1
                                                            GENERAL CONDITIONS
                1.1 - SUBJECT ;
                          A.R.E invites the recognized manufacturers to bid for supplying Egyptian 3rmy
                     w ith GENERAL PURPOSE MACHINE GUN (GPMG) 7.62 X 51mm WITH WOODEN
                     OUTSTOCK NATO COMPLETE WITH ACCESSORIES in accorcance with the following
                     scope and requirements.
                1.2- SCOPE :        .
                                This request for quotation (RFQ) tQ provide the GovernMent of EGYPT
                          (GOE) with GPMG 7.62 x S1mm model (FN MAG or M240) NATO COMPLETE
                          WITH ACCES~ORIES (Brand New].
                1.3-GENERAL CONDITIONS.;                  .                            ··
                    1.3.1 • The offered··~1eapo.i'!hrit1$~>be:1r ~onfo;mJN~w'ltfi;~~e.1;ificaiions in section 2.
                    1.3.2 · The guotatian..shodld,h1.clude..the~follo~v.iogt~'· ·..,.. ; .
                                                  • ...,,   •   ·',   V ,H•.•~_.   l • ,.~,•.-.•,j•".'   I ,   .;:,''·.,"(   :f.   • . "'
                      .       1.3.2.1-Full technicaf:'i~M .-ta~tLcaJ:..~p~glf.lc.t·tlc[5n :o.f,'G.Pl'j!P 7.62 x 51mm NATO
                                      according to military spedf-iccltion·s~·                      ·            .
                              1.3:2.2-A copy of the MIL. STD. of testing (Environmental - Safety -Performance
                                      • Firing ..... etc) of the r:e.quired · weapons and its main components
                                      induding the evaluation criteria.
                             1.3.2.3 - Year-of·production of the 9fferei:I we~pon.
                             1.3..2.e · Time of.o!=J.very.
                 1..4 · GPMP 7.62 x 51mm NAT.G:.shpuld be manufactured According to a•r'nllitary standard,
                        The Military Standard for ttii.~weapor;i should be. specified .
               • 1.5 • MECHANICAL CONDITIONS:
                        GPMP 7.62 x 51mm NATO should withstand al' tests (Envlronmen:al - Safety -
                         Performance - Firing vibration ...etc) according to a military st3ndard Test Procedure~
                        for the weapon should be stated.
                 1.6 . The quotation should b~,s.ubr:nit~ed in original an~ thre~ copies in English ianguage and
                        should be Valid for at leasl·'6,:~nontl:isra:fter:do;1hg..ciate:, '
                 1.7· The delivery should be w'thin 6.·momhs after sigoing)he.contract.
               . 1.8 • Closing date is: / /                       i •
                 1 .9- Contracting articles: GENERAL PURPOSE MACHINE GUN 7.62 X 51mm NATO
                      COMPLETE WITH ACCESSORIES.
                     1.9.l· Delivery: the supplier undertakes to supply FCA.
                     1.9.2· Warranty: A warninty against any defects for all supplying items should
                               be offered.
                1.10- REQUIREMENTS :
                     1.10.1- Operating temperature : -10 to+ 55 deg. centigrade.
                       1.10.2· Corrosion: The supp ie· should certify that the materials, processes, coa:ing
                               and finishes used in the weapon resist corrosion in conformity with m ilit'ary
                               standards. The supplier should state accepting treatment of any rusty items,
                                du ring 5 years period of norma l operation, on his expense.




00084182.pdf                                                                                                                                Ghanem_00000241

                                               Ghanem_Sentencing_00000465
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 126 of 154 Page ID
                                  #:5886




                  1.10,3. GPMP 7,62 x 51mm should be acc.ommodated with Support for NVS (night
                         vision devise) fixe d at the left rear-side of the-weapon .

        1.11 . DOCU M ENTATION: .
                  1.11.1 - Technical manuals.
                 1.11.2 - M ainte nance and ope ration d ocument's.
                 1.11.3- Te.st and repair- docu ments. .
        1.12 -J.n$pection:
                  1.12.1- The· inspections should be witnessed by.Egyptian representatives at the compz,ny.
                  1.12.2 - The inspections have to be on supplier cost.
                  1.12.3·    The inspection must be according to the military standard including
                            {Environmental -Safety - Performance - Firing ... etc) tests.
       1.13 -    TRAINING ;
                 No training.fo r <,ppji~        7;_
                                                   6e;;.;$.lriiriFf'IA'n0,1fs,recfi.itieM,:. . . , •
          .
        1.14 -
                  CERTIFlCAlE
                                ·
                                      0F.6i ibi.·~:~'-.t~-. ,:;,:.r,.>:·,.· ~:\.··,:·,.·\::·'},·:r·-:_
                                    • ': '    ' <c·, ....... ' ; ·•'     ,,'~
                                                                                                       :,:~"i'-'.t:- .. ".
                                                                                     (lvH.;;,\<\.:,;: ,,,, .. ,,r;~·..
                                                                                      .' ·,,,, -.': .. ,                     '            '

                 Certifica ~e.of ~~,vf·,,eii
              contracted items.
                                                          ·,."'         _'1,i,              :~~4l~~ft,0i~1";;:,;~
                                                                  . .,,,,,..,. .,...J.,';,,.,;,, ',, ...
                                                                                                  ..,= "··'
                                                                                                                MVS;T
                                                                                                                 ...··,:
                                                                                                                         be submitted for all

       1.1s - SPARE PA"R:rS:
             A Guarantee . of Continuous Supp!y•)Nith· Logistic s.upport (spare part s)                                                  for at
             least _10.:Ye.ars ··J.·,.\ .:                ~-·:'·:,·,•
       1.16- TAXES:.8tD.UTIES} :.\. ·        ·<f'./ :  · ;:.·\                  ·
                 All due charges at,     th~iJii~~-country wiltb~.o.orn.by'·t;~seller & in-coun! iY. charges will
                be born:by·the·buye·rs. · "'s.,;'.',..                                ~Ji·,·,.·.           '          ;.,        '''.'
                 Payme~ts: according to _conit.{;~ing                        te~:i s<-                         '-i'




                                                                                  ~   :-·

                                                 ,·:;:·\;'r.:t.. :·,~:·~ ....;i. .




                                                                                 : ?JJ.




                                                                                                                                          Ghanem_0000024 1
                                               Ghanem_Sentencing_00000466
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 127 of 154 Page ID
                                  #:5887




                                                                 SECTION 2
                                                 TECHNICAL SPECIFICATIONS FOR

            GENERAL PURPOSE MACHINE GUN 7.62 x 51mm NATO COMPLETE
                              WITH ACCESSORIES
       2.1- SCOPE:
                           This request for quotation (RFQ) to provide the Government of EGYFT
                  (GOE) with GE,:.lERAL PURPO_
                                             SE MACHINE GUN 7.62 x 51mm model (FN MAG or
                  M240) NATO COMPLETE wr,H ACCESSORIES (Brand New).
       2.2 • PRODUCT QUANTITY:
                 200 PCS. GPMG 7.62 x 51mm COMPLElE WITH ACCESS0R1ES WITH WOODEN
                             BUTSTOC{.
       2.3· THE QUOTATION          rti9~·j:,.l~S\9,I~:fiTl:f~F~L~?-~.I~~::).~. ··:·,:
                                                    .. '62 *•S·i!mifliNA'H:>,asrfollows
                 GENERAL PURPOSE'l\i1Adf.lJNEtGljN-!.i7-t                 . ..          :
            1      CALIBER                .. :z:s"i'mm,~· .
                                             V   ••



                                                                 r_,.. , -~~- - .                                                           -·
                                                                                                                '
            2      CARTIDGE                      "~6ixs;(l.,rfm0/.NA¥ft:fr~t··· · .,., ·
            3      BARREL LENGTH                 !    630 mm
                                         .                          ..                                                                   ·-··
            4

            5
                   OVERALL LENGTH
                   SPARE DARREL          --L~equ.ired
                                                      1263 mm
                                                                                   ;_·· __             •.:.....__
                                                                                                                             .                   -·-·- ....   -
            (j     OPERATiNG SYSTEM"             Automatic /'Gas=,Operateef-with 3 position-gas regulator
            7      RATE or FIRE         ·~.; ;~ ;650 : 900 Ro1.:1nds/M.in

            8     ; FIRING MOOE                                                  .             .
            9      FEEDING
                                             ' · F\ aJ!,Autom~ili:}:
                                               ! 01siw,tegrati.U ·9.1etal liril< Belt.     : '                                                                .-
        I
        '
            10     CARRING MANDEL                     Caring Handi l·~ith locking lever                                                    '·                     .   i

        ;li' 11 I TRIPOD                            For infantr,,i.-Gro'l:lnd use
           '_ 12_!_
                  , RIFLING                       , 4 Grooves          -
                  • .:::.:..::::..:..:-___ _ _ _-+.:....::~::.:....:~-,-~-----:----··--- - - - - - - - i
              13 i FLASH HIDER
                   1                             .!.Infantry type
        l 14 ; SIGHTS                    ' __;   · st;6~~r.~.:.:•
                                                               t (:.::·
                                                                    F,~iP:..:.1'.1:..:1:e::.:
                                                                                        ·""_  · R.;;..!:?..:....
                                                                                                            a:f~ ~:
                                                                                                                 ~i..:.g_ht.;:f.:..,.
                                                                                                                                ? _ __   _ _ __ _ _---:_-I
        i 15 ! ACCESSORIES                   ~---~ho.l:!l~be1isfed..                            ' .• \                                                    ·-.--
                   UST OF SPARE PARTS    Shouta,be;provlded,(lor,S ye,~r's}                                                          ----- -- ----!
        ,___T.1h-~e-W
                    - -e apon should be accommod-~t;ci"'~ith Support for NVS (night vision d evise)
                 fixed at the left rear side of the weapqn.




                                                                          3/ 3




                                                                                                                                                                  Ghanem_00000241
                                         Ghanem_Sentencing_00000467
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 128 of 154 Page ID
                                  #:5888




                                            CASE NO.     CR 15-0704 (A)-SJO

                                                     UNITED STATES OF AMERICA
                                              VS.       GHANEM

                                            PLAINTIFF=S EXHIBIT        616

                                            DATE                                IDEN.

                                            DATE                                EVID.

                                            BY
                                                            DEPUTY CLERK
                                            AO 386




                         Ghanem_Sentencing_00000468
          Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 129 of 154 Page ID
                                            #:5889

   From:                           Rami Ghanem <ramitl1e@gmail.com>
   Sent:                           Thursday, April 23, 2015 10:05 AM
   To:                             gerton.businessllp@gmail.com
   Subject:                        f W: M24U
   Attach :                        _\fachine Gim (M 240).pd.f




   RFQ for M240 or equivalent




   <iff8NII/J
   Egypt Office
                                 *" J!IEILIJ. /ti'l'J!I}
   Complex 133, Building 7, Apartment 32
   Al Rehab City, Cairo Egypt
   lternational # : +37282432246
   Telephone# 00201127999552
   Jordan Office

   Te l: 962 6 5685624
   rax: 962 6 56856:lS
   ramith~@g_mail.com or rami@s;aravaname.com
   US Telephone: 772 675-4363 Skype Address: caravaname

     The inrormt11;ion w nt,incd' in Ihi$ m~p i) fo, Uu: inte1dcd •d<!u:»:c ortly 1:md nu,y w nltin wnftdenlill t11nd/01 prMtc1W inlo,m•lioa. Ir )·ov ,n.:: n:>l tlic intended •dd1~~c, thi, nteiw~ will).clfdt:)\IUt;tW nt1tify t he >endc:1; do
    not copy or distribute this messaee or disclose its contents to 3nyone . .\ny ,ieWi or opinbns upr!ssed In this messaa.e are thos~ of the author and do not necessarlv rep1esent those of CME oro1 a ny of its associated companies. N,,
    reliance -nay be Paced onthismessa wiHout writ1en confi1mation from an authcrized re~rtnntatwe dtht corapa lT)'.




                                   Life is short .. So love your life .. Be ha ppy_. And Keep smiling .. and


                                                                                        Before you speak »Listen
                                                                                         Before you write »Think
                                                                                         Before you spend »Ea rn
                                                                                        Before you pray »Forgive
                                                                                          Before you hurt »Feel
                                                                                          Before you hate >>Love
                                                                                           Before you quit >>Try
                                                                                           Before you die »Live

                                                                                                          That's Life ...




00083707.pdf                                                                                                                                                                                                 Ghanem 00000241
                                                                                     Ghanem_Sentencing_00000469
      Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 130 of 154 Page ID
                                        #:5890




                                                                         SECTION 1
                                                            GENERAL CONDITIONS
                1.1 - SUBJECT ;
                          A.R.E invites the recognized manufacturers to bid for supplying Egyptian 3rmy
                     w ith GENERAL PURPOSE MACHINE GUN (GPMG) 7.62 X 51mm WITH WOODEN
                     OUTSTOCK NATO COMPLETE WITH ACCESSORIES in accorcance with the following
                     scope and requirements.
                1.2- SCOPE :        .
                                This request for quotation (RFQ) tQ provide the GovernMent of EGYPT
                          (GOE) with GPMG 7.62 x S1mm model (FN MAG or M240) NATO COMPLETE
                          WITH ACCES~ORIES (Brand New].
                1.3-GENERAL CONDITIONS.;                  .                            ··
                    1.3.1 • The offered··~1eapo.i'!hrit1$~>be:1r ~onfo;mJN~w'ltfi;~~e.1;ificaiions in section 2.
                    1.3.2 · The guotatian..shodld,h1.clude..the~follo~v.iogt~'· ·..,.. ; .
                                                  • ...,,   •   ·',   V ,H•.•~_.   l • ,.~,•.-.•,j•".'   I ,   .;:,''·.,"(   :f.   • . "'
                      .       1.3.2.1-Full technicaf:'i~M .-ta~tLcaJ:..~p~glf.lc.t·tlc[5n :o.f,'G.Pl'j!P 7.62 x 51mm NATO
                                      according to military spedf-iccltion·s~·                      ·            .
                              1.3:2.2-A copy of the MIL. STD. of testing (Environmental - Safety -Performance
                                      • Firing ..... etc) of the r:e.quired · weapons and its main components
                                      induding the evaluation criteria.
                             1.3.2.3 - Year-of·production of the 9fferei:I we~pon.
                             1.3..2.e · Time of.o!=J.very.
                 1..4 · GPMP 7.62 x 51mm NAT.G:.shpuld be manufactured According to a•r'nllitary standard,
                        The Military Standard for ttii.~weapor;i should be. specified .
               • 1.5 • MECHANICAL CONDITIONS:
                        GPMP 7.62 x 51mm NATO should withstand al' tests (Envlronmen:al - Safety -
                         Performance - Firing vibration ...etc) according to a military st3ndard Test Procedure~
                        for the weapon should be stated.
                 1.6 . The quotation should b~,s.ubr:nit~ed in original an~ thre~ copies in English ianguage and
                        should be Valid for at leasl·'6,:~nontl:isra:fter:do;1hg..ciate:, '
                 1.7· The delivery should be w'thin 6.·momhs after sigoing)he.contract.
               . 1.8 • Closing date is: / /                       i •
                 1 .9- Contracting articles: GENERAL PURPOSE MACHINE GUN 7.62 X 51mm NATO
                      COMPLETE WITH ACCESSORIES.
                     1.9.l· Delivery: the supplier undertakes to supply FCA.
                     1.9.2· Warranty: A warninty against any defects for all supplying items should
                               be offered.
                1.10- REQUIREMENTS :
                     1.10.1- Operating temperature : -10 to+ 55 deg. centigrade.
                       1.10.2· Corrosion: The supp ie· should certify that the materials, processes, coa:ing
                               and finishes used in the weapon resist corrosion in conformity with m ilit'ary
                               standards. The supplier should state accepting treatment of any rusty items,
                                du ring 5 years period of norma l operation, on his expense.




00083708.pdf                                                                                                                                Ghanem_00000241

                                               Ghanem_Sentencing_00000470
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 131 of 154 Page ID
                                  #:5891




                  1.10,3. GPMP 7,62 x 51mm should be acc.ommodated with Support for NVS (night
                         vision devise) fixe d at the left rear-side of the-weapon .

        1.11 . DOCU M ENTATION: .
                  1.11.1 - Technical manuals.
                 1.11.2 - M ainte nance and ope ration d ocument's.
                 1.11.3- Te.st and repair- docu ments. .
        1.12 -J.n$pection:
                  1.12.1- The· inspections should be witnessed by.Egyptian representatives at the compz,ny.
                  1.12.2 - The inspections have to be on supplier cost.
                  1.12.3·    The inspection must be according to the military standard including
                            {Environmental -Safety - Performance - Firing ... etc) tests.
       1.13 -    TRAINING ;
                 No training.fo r <,ppji~        7;_
                                                   6e;;.;$.lriiriFf'IA'n0,1fs,recfi.itieM,:. . . , •
          .
        1.14 -
                  CERTIFlCAlE
                                ·
                                      0F.6i ibi.·~:~'-.t~-. ,:;,:.r,.>:·,.· ~:\.··,:·,.·\::·'},·:r·-:_
                                    • ': '    ' <c·, ....... ' ; ·•'     ,,'~
                                                                                                       :,:~"i'-'.t:- .. ".
                                                                                     (lvH.;;,\<\.:,;: ,,,, .. ,,r;~·..
                                                                                      .' ·,,,, -.': .. ,                     '            '

                 Certifica ~e.of ~~,vf·,,eii
              contracted items.
                                                          ·,."'         _'1,i,              :~~4l~~ft,0i~1";;:,;~
                                                                  . .,,,,,..,. .,...J.,';,,.,;,, ',, ...
                                                                                                  ..,= "··'
                                                                                                                MVS;T
                                                                                                                 ...··,:
                                                                                                                         be submitted for all

       1.1s - SPARE PA"R:rS:
             A Guarantee . of Continuous Supp!y•)Nith· Logistic s.upport (spare part s)                                                  for at
             least _10.:Ye.ars ··J.·,.\ .:                ~-·:'·:,·,•
       1.16- TAXES:.8tD.UTIES} :.\. ·        ·<f'./ :  · ;:.·\                  ·
                 All due charges at,     th~iJii~~-country wiltb~.o.orn.by'·t;~seller & in-coun! iY. charges will
                be born:by·the·buye·rs. · "'s.,;'.',..                                ~Ji·,·,.·.           '          ;.,        '''.'
                 Payme~ts: according to _conit.{;~ing                        te~:i s<-                         '-i'




                                                                                  ~   :-·

                                                 ,·:;:·\;'r.:t.. :·,~:·~ ....;i. .




                                                                                 : ?JJ.




                                                                                                                                          Ghanem_0000024 1
                                               Ghanem_Sentencing_00000471
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 132 of 154 Page ID
                                  #:5892




                                                                 SECTION 2
                                                 TECHNICAL SPECIFICATIONS FOR

            GENERAL PURPOSE MACHINE GUN 7.62 x 51mm NATO COMPLETE
                              WITH ACCESSORIES
       2.1- SCOPE:
                           This request for quotation (RFQ) to provide the Government of EGYFT
                  (GOE) with GE,:.lERAL PURPO_
                                             SE MACHINE GUN 7.62 x 51mm model (FN MAG or
                  M240) NATO COMPLETE wr,H ACCESSORIES (Brand New).
       2.2 • PRODUCT QUANTITY:
                 200 PCS. GPMG 7.62 x 51mm COMPLElE WITH ACCESS0R1ES WITH WOODEN
                             BUTSTOC{.
       2.3· THE QUOTATION          rti9~·j:,.l~S\9,I~:fiTl:f~F~L~?-~.I~~::).~. ··:·,:
                                                    .. '62 *•S·i!mifliNA'H:>,asrfollows
                 GENERAL PURPOSE'l\i1Adf.lJNEtGljN-!.i7-t                 . ..          :
            1      CALIBER                .. :z:s"i'mm,~· .
                                             V   ••



                                                                 r_,.. , -~~- - .                                                           -·
                                                                                                                '
            2      CARTIDGE                      "~6ixs;(l.,rfm0/.NA¥ft:fr~t··· · .,., ·
            3      BARREL LENGTH                 !    630 mm
                                         .                          ..                                                                   ·-··
            4

            5
                   OVERALL LENGTH
                   SPARE DARREL          --L~equ.ired
                                                      1263 mm
                                                                                   ;_·· __             •.:.....__
                                                                                                                             .                   -·-·- ....   -
            (j     OPERATiNG SYSTEM"             Automatic /'Gas=,Operateef-with 3 position-gas regulator
            7      RATE or FIRE         ·~.; ;~ ;650 : 900 Ro1.:1nds/M.in

            8     ; FIRING MOOE                                                  .             .
            9      FEEDING
                                             ' · F\ aJ!,Autom~ili:}:
                                               ! 01siw,tegrati.U ·9.1etal liril< Belt.     : '                                                                .-
        I
        '
            10     CARRING MANDEL                     Caring Handi l·~ith locking lever                                                    '·                     .   i

        ;li' 11 I TRIPOD                            For infantr,,i.-Gro'l:lnd use
           '_ 12_!_
                  , RIFLING                       , 4 Grooves          -
                  • .:::.:..::::..:..:-___ _ _ _-+.:....::~::.:....:~-,-~-----:----··--- - - - - - - - i
              13 i FLASH HIDER
                   1                             .!.Infantry type
        l 14 ; SIGHTS                    ' __;   · st;6~~r.~.:.:•
                                                               t (:.::·
                                                                    F,~iP:..:.1'.1:..:1:e::.:
                                                                                        ·""_  · R.;;..!:?..:....
                                                                                                            a:f~ ~:
                                                                                                                 ~i..:.g_ht.;:f.:..,.
                                                                                                                                ? _ __   _ _ __ _ _---:_-I
        i 15 ! ACCESSORIES                   ~---~ho.l:!l~be1isfed..                            ' .• \                                                    ·-.--
                   UST OF SPARE PARTS    Shouta,be;provlded,(lor,S ye,~r's}                                                          ----- -- ----!
        ,___T.1h-~e-W
                    - -e apon should be accommod-~t;ci"'~ith Support for NVS (night vision d evise)
                 fixed at the left rear side of the weapqn.




                                                                          3/ 3




                                                                                                                                                                  Ghanem_00000241
                                         Ghanem_Sentencing_00000472
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 133 of 154 Page ID
                                  #:5893




                                            CASE NO.     CR 15-0704 (A)-SJO

                                                     UNITED STATES OF AMERICA
                                              VS.       GHANEM

                                            PLAINTIFF=S EXHIBIT            617

                                            DATE                                 IDEN.

                                            DATE                                 EVID.

                                            BY
                                                            DEPUTY CLERK
                                            AO 386




                         Ghanem_Sentencing_00000473
         Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 134 of 154 Page ID
                                           #:5894

   From:                          Rami Ghanem <ramithe@gmail.com>
   Sent:                          Tuesday, May 5, 2015 8:55 AM
   To:                            Targama <targama@onet.pl>
   Subject:                       1400 k ammunition
   Attach:                        11 001.jpg; 12 001.jpg




   Also the attached files for the new RFQ for the supply of 1.4 Million 7.62x51
   mm linked, for the Egyptian army.

   Regards




   G«eNIIJI ~ f l ~ - /'68}
   Complex 133, Building 7, Apartment 32
   Al Rehab City, Cairo Egypt
   Telephone# 00201127999552
   lternational #: +37282432246
   Jordan Office

   Tel: 962 6 5685624
   Fax: 962 6 5685625
   r.?..!!!.i.1~.~.@g~~H:f.Q!!!.. or X.~.!!.!!.@..~~.f.~)!'.~.!).~!)'.!~.:£<?.!!.!
   US Telephone: 772 675-4363 Skype Address: caravaname

    The lnfotrru,tton COJ'\talr,ed ~ th c muu1e it for the lnte'lded addrecs.ee only and ma·, contain confident bl and/or prh.itegtd tnfornonletn. If you ar• nol the intended acdr~une, thk m.u:nte w II celf dectruet S:6
    notify the sender; do not copy or distribute this mess:tge or d.sdose Its coiterts to anvone. Any views or opinions expressed In this message are those d the author and do not necessar Iv represent tho>e of CWE or
    of iJ//1V d its associated companies. No reliance may be placed on this message wlthou! writter confirrration from an autho·ized represt:nta:lve of the company.




                          Life is short .. So love your life .. Be happy .. And Keep smiling .. and


                                                                              Before you speak >>Listen
                                                                               Before you write »Think
                                                                               Before you spend »Earn
                                                                              Before you pray »Forgive
                                                                                Before you hurt »Feel
                                                                                Before you hate »Love
                                                                                 Before you quit »Try
                                                                                 Before you die » Live




00082135.pdf                                                                                                                                                                               Ghanem 00000241
                                                                              Ghanem_Sentencing_00000474
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 135 of 154 Page ID
                                  #:5895

                               That's Life ...




                                                                 Ghanem 00000241
                         Ghanem_Sentencing_00000475
              Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 136 of 154 Page ID
                                                #:5896




                                                           SECTION 1
                                                       GENERAL CONDITION$

            1 :1   Obie~t~ This request for quot~tion (RFQj is to provide the Government,cf
                   EGYPT (GOE1 with Cartridge 7,62x5imm !inked$[(4} BaU M8U ~ {1') Tr.ac0r M62]
                   or equiva!ent wm1 link M1i fii:,~.d-.from M240 .machine gun.
            1.2    Generar Conditions: ,..,...,.:-c· .-· ·           · .. ... ·,.... .
                   1:~1 The offered an11Yltiniticm rnust be in C('.lnformit.v -..vrth spaeitkatkms
                         ln section··i.                                        •       ''·~.'.,,
                   1.2.2 The           gffered       ammun!Uons   and   an   its   cornpone~ts                     should     be
                         mat1,ut¥ieture~ acc¢irding t~t th.e mJm~.ry standards.        ·......,,
            1.3    The guofation sJ10uld inch.J.d~.thc foHowincp                                 .
                   1.3.1 ~uU toctmicaL and tacti~al S"J,..';CificaUon of the offered ammunitions.
                   1.3.2/ Year of pro~uction of the offered ammunition.                                            · ..
                   1.3.3 Time of delivery.    ·             .                                  ·..           .,·,.··
                   1.3{4 Con1plete·acceptance tests procedures. and criteria of pass: rstes{ and                              <>
                       /   reject (according to the military standard) for the requested ammunition.
                   1/3.5 Relevant experience anct skms of the company.                               ·:: ·
                   1.3.6 Catalogs'· & CD's for at! of the company's products for farther cooperation
                  ,      · (optional).                   .                                              ·,
            i.4 'Mechanicaf cond!tlons;                                                                    ·
                ( [4:1 The ottered amrnunitlons should wtthstand an tests accord11j·g to
                i          miLitary standards.
                ; 1.4.2 The bidder rnust be the rnanufacturer of the r~quested 'ammunition ..
                 i:1,4.3 The year of proctuctton of the ammunition and its COrfiponent shm.Hd be
                  ·        new and manufactured In the year of ~ignfng the contract.                    .'.
                   ·1.4.4 The quotation should be submitted fn original ~nd three copies in
                     i     English· t~nguage anrl should be valid for at least (6) months aftor closing
                      \    date.                      .         ·                  ·'              f:
                   1-°4r5 The delivery should be within (12) inonths after signlng the contr:ad.
                    1.4W Closing date is : ., . i I 2015                      .·',          ,. ":
            1.5 S2_gntrac~j,ng articles: ,~                               ' .:            / <                 )~!>
                   1.5.1 D.eHvecc the .Bupplier. undertakes tp supply F<:;A                                  .,·              ··
                   1.5.2 P~r.iod of gua'tantee: tbe. supplier ·g uarantees the offered.,:3,ffirm. mition for
                               '(,,I             ~                •                            ,..,.. ....

                         period..of (24) months after tts arrival and final acceptar1c~.
                   1.5.3 tnspection:                                                 ..,...,::<-·
                         1.6.3.1 Tli'e-..tspection & fasting of the ammunit.lori- and its components
                                 are ac·cor;,pl ng to the miHtary stand;r.d including static tests and
                                 firing {safety· ~~.~.ovJr.onmeJ1.t.~L.- perfhrmance -.... etc) witnessed by
                                 Egyptian representaHv e~, tr: the supplier's. country and GOE is
                                 responsible for the air tic.kets and accommodation for the
                                  inspectors.
                         1.5.3.2 The suppiier shaU inspect on his own responsib!Hty and expenses
:   :                           · the contracted items.
                   1,5.4 Taxes and dutl~: an due chargt:s at the s~tler country wm be done hy
                         the seHer & in"country charges wm be done by the buyers.
                   1.5.5 Payments=according to contracting terms.




                                                                                                                                     ,.
        00082137.pdf                                                                                                      Ghanem_00000241
                                                        Ghanem_Sentencing_00000476
       Case 2:15-cr-00704-SJO Document - - - -Filed
                                       431-6   - - 05/13/19
                                                    - · - - -··-···-·············-·······-..-···
                                                             Page 137 of 154                     ·· ------
                                                                                                     Page ID
                                          #:5897
                                                                                                                                            ...........
                                                                                                                                                         ..   \;




                                                             SECTlON ~
                                               Technical SpeclttgJ:l_!Jons For Quotation

    2.1 ~CQ.Qe: Tllis request for quotation (RFQ} is to provide the Government of
               EGYPT (GOE} v..:ith Cartridge 7.G2x51 mm Hnke<l; [{4} Ball M30 +
               {1} Tracer MG2] or eqµ,h,alent with ilnk.riJ'.n~ fired from M240 machlne gun
                                                        "Ii"" .        •                • ....·~·

    2.2 The guotaUon must inth.H:fe the fo_U.QYtHm:             ···-···-,·..,.
               2.2.1 Technic~J,dat; of the ammunition and its compon~-i~·ts,{~rawing wW1 main
                     dimensi~ns) weight of projectHe and its eornpon;fits,, primer and
                     ppft~Hant ·; producti0i~ ·y~ar~. u~ag~ llmifations, sheH···..H_f~, packing
                                  ,,                                                                .                          '.

                              , specifications! point .o f origin .....etc).                              .                        ',.
                             ~                                                                                                          ~                           ..
               2,?1·2 Complete ballistic _d at~ {muzzle velocity1 maximum and mean pr~~sure/~i
                        ··       normal and hfgh temperature~ standard deviation· 6f thH ve!o~1W and
                .r    pressut"e; tracer Hme, dispersicm, maximum n:mge, .... etc}.      '
                I

               ;2.2,3 A copy of the acceptartt~e t~sts according to- Military Standard us',ed to
           i                     test ihe gornponents and the cornpl~te ammunition.
           !                             ;-                                                                   .   .
           ). 2.2.4 Manuals for ammunition's long term storage requirements, maintenance
           .<                                                                                                             '                         1·


                                 and repair.
    2.3        The Quantities..&.Spagfi_fation of .the Reguf~ed Items
                                                                                                         ,•
                    !                                                           .                        •.                                     •   ~~

   fcLiN=[--~- :' · ·· · · .                                      ·. ·' !Tei., · · ·. · ·                ·· ·TCiuANTITY !
   1L.......-~~-I            ~f;.a'r t.ii~ge 7.62•.51 l,llltl
                              ~-r"•, e-_g_mvalent with
                                                                  linked, [(4) B~II MSO + (1)],;,C8i 11/162] t .i\4c-oooo .
                                                       Hnk rra13 fired .frQ!!! M~40        machme gun.                             ,:               _              J::' ....'
   I                                  .             .                            . :··-··-:·:··· •                            t"                                     ... •
   I - The Reqtte~ted ammtipition js Fired Erp~ 1~240 m'acnine gun.                                                   ,.<!
   ! - Nominal v~lb ·~rty o.f projectHe: 838 m/s~c at 23.?m from muzzle. / .:'~-
   1-
   i
       Nominal chamt>'er...e_ressure $ 3515 kgfcm\
                             '
                                                                            ••/·tY ·
                                                                                                        ~p


   i - Nominal cartridge iengtf).;.]1,imm                     _...,....:.-·
   : - The requested quantity wi11ft~·detem1ined-durl11tffl;1knciai negot!ations.
   ; .- Include in the proposal (if avilable) for the same machine gun and the same
          quantity a propos1 including the required above specifications for the types:
          - Cartrkfge 7.62x51 mm Hnkedr {4} AP(1) + AP~T with link M13, ··
          - Cartridge 7.62x5i mm linked, (4) API{i) + AP!-T with Hnk M13.
                                                                                                                                         _j'                                 1·




  · ~Jaloges of_your propudctkm for the ammi.u~Jtior~..:.---- --------···-- ·------;::::;======-.
                                                                                                                      r·
                                                                                                                      !
                                                                                                                      -·      ____ CopyNo.7
                                                                                                                                        .._....,,..




00082138.pdf                                                                                                                                  Ghanem 00000241
                                                          Ghanem_Sentencing_00000477
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 138 of 154 Page ID
                                  #:5898




                                            CASE NO.     CR 15-0704 (A)-SJO

                                                     UNITED STATES OF AMERICA
                                              VS.       GHANEM

                                            PLAINTIFF=S EXHIBIT            618

                                            DATE                                 IDEN.

                                            DATE                                 EVID.

                                            BY
                                                            DEPUTY CLERK
                                            AO 386




                         Ghanem_Sentencing_00000478
      Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 139 of 154 Page ID
                                        #:5899

   From:          omarazeez <omarazeez@li ve. com>
   Sent:          Monday, May 4, 2015 1:06 PM
   To:            Rami Ghanem <ramithe@!:,'1T1ail.com>
   Subject:       Fwd: 1300 k ammunition
   Attach:        11 001.jpg; 12 001.jpg




   Sent from Samsung tablet



   -------- Original message --------
   >From omar abd el aziz <omarazeez@live.com>
   Date: 04/05/2015 17:15 (GMT+02:00)
   To omar abd el aziz <omarazeez@live.com>,omarnziz@link.net
   Subject




00082282.pdf                                                           Ghanem 00000241
                                      Ghanem_Sentencing_00000479
              Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 140 of 154 Page ID
                                                #:5900




                                                           SECTION 1
                                                       GENERAL CONDITION$

            1 :1   Obie~t~ This request for quot~tion (RFQj is to provide the Government,cf
                   EGYPT (GOE1 with Cartridge 7,62x5imm !inked$[(4} BaU M8U ~ {1') Tr.ac0r M62]
                   or equiva!ent wm1 link M1i fii:,~.d-.from M240 .machine gun.
            1.2    Generar Conditions: ,..,...,.:-c· .-· ·           · .. ... ·,.... .
                   1:~1 The offered an11Yltiniticm rnust be in C('.lnformit.v -..vrth spaeitkatkms
                         ln section··i.                                        •       ''·~.'.,,
                   1.2.2 The           gffered       ammun!Uons   and   an   its   cornpone~ts                     should     be
                         mat1,ut¥ieture~ acc¢irding t~t th.e mJm~.ry standards.        ·......,,
            1.3    The guofation sJ10uld inch.J.d~.thc foHowincp                                 .
                   1.3.1 ~uU toctmicaL and tacti~al S"J,..';CificaUon of the offered ammunitions.
                   1.3.2/ Year of pro~uction of the offered ammunition.                                            · ..
                   1.3.3 Time of delivery.    ·             .                                  ·..           .,·,.··
                   1.3{4 Con1plete·acceptance tests procedures. and criteria of pass: rstes{ and                              <>
                       /   reject (according to the military standard) for the requested ammunition.
                   1/3.5 Relevant experience anct skms of the company.                               ·:: ·
                   1.3.6 Catalogs'· & CD's for at! of the company's products for farther cooperation
                  ,      · (optional).                   .                                              ·,
            i.4 'Mechanicaf cond!tlons;                                                                    ·
                ( [4:1 The ottered amrnunitlons should wtthstand an tests accord11j·g to
                i          miLitary standards.
                ; 1.4.2 The bidder rnust be the rnanufacturer of the r~quested 'ammunition ..
                 i:1,4.3 The year of proctuctton of the ammunition and its COrfiponent shm.Hd be
                  ·        new and manufactured In the year of ~ignfng the contract.                    .'.
                   ·1.4.4 The quotation should be submitted fn original ~nd three copies in
                     i     English· t~nguage anrl should be valid for at least (6) months aftor closing
                      \    date.                      .         ·                  ·'              f:
                   1-°4r5 The delivery should be within (12) inonths after signlng the contr:ad.
                    1.4W Closing date is : ., . i I 2015                      .·',          ,. ":
            1.5 S2_gntrac~j,ng articles: ,~                               ' .:            / <                 )~!>
                   1.5.1 D.eHvecc the .Bupplier. undertakes tp supply F<:;A                                  .,·              ··
                   1.5.2 P~r.iod of gua'tantee: tbe. supplier ·g uarantees the offered.,:3,ffirm. mition for
                               '(,,I             ~                •                            ,..,.. ....

                         period..of (24) months after tts arrival and final acceptar1c~.
                   1.5.3 tnspection:                                                 ..,...,::<-·
                         1.6.3.1 Tli'e-..tspection & fasting of the ammunit.lori- and its components
                                 are ac·cor;,pl ng to the miHtary stand;r.d including static tests and
                                 firing {safety· ~~.~.ovJr.onmeJ1.t.~L.- perfhrmance -.... etc) witnessed by
                                 Egyptian representaHv e~, tr: the supplier's. country and GOE is
                                 responsible for the air tic.kets and accommodation for the
                                  inspectors.
                         1.5.3.2 The suppiier shaU inspect on his own responsib!Hty and expenses
:   :                           · the contracted items.
                   1,5.4 Taxes and dutl~: an due chargt:s at the s~tler country wm be done hy
                         the seHer & in"country charges wm be done by the buyers.
                   1.5.5 Payments=according to contracting terms.




                                                                                                                                     ,.
        00082283.pdf                                                                                                      Ghanem_00000241
                                                        Ghanem_Sentencing_00000480
       Case 2:15-cr-00704-SJO Document - - - -Filed
                                       431-6   - - 05/13/19
                                                    - · - - -··-···-·············-·······-..-···
                                                             Page 141 of 154                     ·· ------
                                                                                                     Page ID
                                          #:5901
                                                                                                                                            ...........
                                                                                                                                                         ..   \;




                                                             SECTlON ~
                                               Technical SpeclttgJ:l_!Jons For Quotation

    2.1 ~CQ.Qe: Tllis request for quotation (RFQ} is to provide the Government of
               EGYPT (GOE} v..:ith Cartridge 7.G2x51 mm Hnke<l; [{4} Ball M30 +
               {1} Tracer MG2] or eqµ,h,alent with ilnk.riJ'.n~ fired from M240 machlne gun
                                                        "Ii"" .        •                • ....·~·

    2.2 The guotaUon must inth.H:fe the fo_U.QYtHm:             ···-···-,·..,.
               2.2.1 Technic~J,dat; of the ammunition and its compon~-i~·ts,{~rawing wW1 main
                     dimensi~ns) weight of projectHe and its eornpon;fits,, primer and
                     ppft~Hant ·; producti0i~ ·y~ar~. u~ag~ llmifations, sheH···..H_f~, packing
                                  ,,                                                                .                          '.

                              , specifications! point .o f origin .....etc).                              .                        ',.
                             ~                                                                                                          ~                           ..
               2,?1·2 Complete ballistic _d at~ {muzzle velocity1 maximum and mean pr~~sure/~i
                        ··       normal and hfgh temperature~ standard deviation· 6f thH ve!o~1W and
                .r    pressut"e; tracer Hme, dispersicm, maximum n:mge, .... etc}.      '
                I

               ;2.2,3 A copy of the acceptartt~e t~sts according to- Military Standard us',ed to
           i                     test ihe gornponents and the cornpl~te ammunition.
           !                             ;-                                                                   .   .
           ). 2.2.4 Manuals for ammunition's long term storage requirements, maintenance
           .<                                                                                                             '                         1·


                                 and repair.
    2.3        The Quantities..&.Spagfi_fation of .the Reguf~ed Items
                                                                                                         ,•
                    !                                                           .                        •.                                     •   ~~

   fcLiN=[--~- :' · ·· · · .                                      ·. ·' !Tei., · · ·. · ·                ·· ·TCiuANTITY !
   1L.......-~~-I            ~f;.a'r t.ii~ge 7.62•.51 l,llltl
                              ~-r"•, e-_g_mvalent with
                                                                  linked, [(4) B~II MSO + (1)],;,C8i 11/162] t .i\4c-oooo .
                                                       Hnk rra13 fired .frQ!!! M~40        machme gun.                             ,:               _              J::' ....'
   I                                  .             .                            . :··-··-:·:··· •                            t"                                     ... •
   I - The Reqtte~ted ammtipition js Fired Erp~ 1~240 m'acnine gun.                                                   ,.<!
   ! - Nominal v~lb ·~rty o.f projectHe: 838 m/s~c at 23.?m from muzzle. / .:'~-
   1-
   i
       Nominal chamt>'er...e_ressure $ 3515 kgfcm\
                             '
                                                                            ••/·tY ·
                                                                                                        ~p


   i - Nominal cartridge iengtf).;.]1,imm                     _...,....:.-·
   : - The requested quantity wi11ft~·detem1ined-durl11tffl;1knciai negot!ations.
   ; .- Include in the proposal (if avilable) for the same machine gun and the same
          quantity a propos1 including the required above specifications for the types:
          - Cartrkfge 7.62x51 mm Hnkedr {4} AP(1) + AP~T with link M13, ··
          - Cartridge 7.62x5i mm linked, (4) API{i) + AP!-T with Hnk M13.
                                                                                                                                         _j'                                 1·




  · ~Jaloges of_your propudctkm for the ammi.u~Jtior~..:.---- --------···-- ·------;::::;======-.
                                                                                                                      r·
                                                                                                                      !
                                                                                                                      -·      ____ CopyNo.7
                                                                                                                                        .._....,,..




00082284.pdf                                                                                                                                  Ghanem 00000241
                                                          Ghanem_Sentencing_00000481
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 142 of 154 Page ID
                                  #:5902




                                            CASE NO.     CR 15-0704 (A)-SJO

                                                     UNITED STATES OF AMERICA
                                              VS.       GHANEM

                                            PLAINTIFF=S EXHIBIT            619

                                            DATE                                 IDEN.

                                            DATE                                 EVID.

                                            BY
                                                            DEPUTY CLERK
                                            AO 386




                         Ghanem_Sentencing_00000482
          Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 143 of 154 Page ID
                                            #:5903

   From:                              Rami Ghanem <ramithe@gmail.com>
   Sent:                              Monday, May 4, 2015 4:59 PM
   To:                                omarazeez <omarazeez@li ve. cum>
   Subject:                           RE: 1300 k ammunition




   The ammunition is a good one I will work on this offer




   6"6aNIIJI ~- .Bg~. /6¥-B}
   Complex 133, Building 7, Apartment 32
   Al Rehab City, Cairo Egypt
   Telephone# 00201127999552
   lternational #: +37282432246
   Jordan Office

   Tel: 962 6 5685624
   Fax: 962 6 5685625
   r~m.!t~~.@gm.?.H:.~9..m. or f.¥!.i:!).\@.<:M~.Y.~n~rr.i.~...~Q.IT'.
   us Telephone: 772 675-4363                                Skype Address: caravaname

    Thio inform,rlnn ('Ont:.lr,Pcl ~th~ m ,a,;~eP i~ for thP intP,'ldPd ;:uitfo,..:,$1"~ only:.ntl m::l'f mnt::1i11 ('Onfilitnt bl :tnd/()rrirl\itPe.M fnfo rm:.tlQn ff you arP nn1 t hP lntPntfM :t('drP<."-PP, thk mpc;.s;1tp w II sPlf rl'P<.trort <n
    notify the sender; do not copy or distribute this message or dsdose Its co1terts to anvone. Any views or opi nions expres~ in this message are those cl the author and do not nece>sar ly reprC>ent tho;.e of CWE or
    of any cl its associated companies. No reliance may be placed on this message without wrilter confirrrat ion from an autho·ized representa:lve of the company.




                             Life is short .. So love your life .. Be happy .. And Keep smiling .. and


                                                                                        Before you speak »Listen
                                                                                         Before you write >>Think
                                                                                         Before you spend »Earn
                                                                                        Before you pray »Forgive
                                                                                          Before you hurt »Feel
                                                                                          Before you hate »Love
                                                                                           Before you quit »Try
                                                                                           Before you die » Live

                                                                                                             That's Life ...


   From: omarazeez [mailto:omarazeez@live.com]




00082270.pdf                                                                                                                                                                                                        Ghanem 00000241
                                                                                        Ghanem_Sentencing_00000483
    Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 144 of 154 Page ID
                                      #:5904

Sent: Monday, May 4, 2015 11:06 PM
To: Rami Ghanem
Subject : Fwd: 1300 k ammunition




Sent from Samsung tablet



-------- Original message --------
From omar abd el aziz <omarazeez@live.com>
Date: 04/05/201517:15 (GMT+02:00)
To omar abd el aziz <omarazee~ live.com>,omaraziz@link.net
Subject




                                                                     Ghanem 00000241
                                     Ghanem_Sentencing_00000484
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 145 of 154 Page ID
                                  #:5905




                                            CASE NO.     CR 15-0704 (A)-SJO

                                                     UNITED STATES OF AMERICA
                                              VS.       GHANEM

                                            PLAINTIFF=S EXHIBIT            620

                                            DATE                                 IDEN.

                                            DATE                                 EVID.

                                            BY
                                                            DEPUTY CLERK
                                            AO 386




                         Ghanem_Sentencing_00000485
         Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 146 of 154 Page ID
                                           #:5906

   From:                         Rami Ghanem <ramithe@gmail.com>
   Sent:                         Tuesday, May 5, 2015 7:59 AM
   To:                           janlvdmerwe@grnail.com
   Subject:                      FW: Brass Bars 70/30
   Attach:                        11 001.jpg; 12 001.jpg




   Dear Jan,

   It was very good talking to you and hoping to establish our channel for the
   supply of ammunitions for the Egyptian military from South Africa , for now
   the new RFQ is attached for the supply of 1.4 Million. Also they have so
   many other requirement for ammunitions , please let me know about other
   caliber you are interested in supplying .

   Thanks & Regards




   '611&NIIJI ~- ~ - /tifTE}
   complex 133, Building 7, Apartment 32
   Al Rehab City, Cairo Egypt
   Telephone# 00201127999552
   lternational #: +37282432246
   Jordan Office

   Tel: 962 6 5685624
   Fax: 962 6 5685625
   ramithe..@g_mail.com_or rami@5aravaname.com
   us Telephone: 772 675-4363                        Skype Address: caravaname

                                                                                                                                                                                        mu~,•
    Th• information conhir1ed W'I th~ mU5.Je i, for the inte,ded addre"4e only and ma'( contain c:onfid•ntial and/or pri,.il•&IKI information. tf you ar• not the int•ndecf acdreuee. thk                         '°
                                                                                                                                                                                                 w II 5.elf <festruc:t
    notify the sender; do not copy or distribute this mes.sate or d.sdose its co1terts to anvone. Any views or opinions exoressed In this messaie are th~ d the author and do not nece>sar Iv repr~enttho;.e of Cfl/E or
    of any d its a$$0Ciated companies. No reliance may be placed on this messa1e without wrltt'er c:onfmration from an autho·ized representa:ive of the company.




                         Life is short .. So love your life .. Be happy .. And Keep smil ing.. and


                                                                             Before you speak »Li sten
                                                                              Before you write »Think
                                                                              Before you spend »Earn
                                                                             Before you pray »Forgive




00082165.pdf                                                                                                                                                                             Ghanem 0000024 1
                                                                             Ghanem_Sentencing_00000486
      Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 147 of 154 Page ID
                                        #:5907

                                                       Before you hurt »Feel
                                                       Before you hat e »Love
                                                        Bef ore you quit »Try
                                                        Befo re you die » Live

                                                            That's Life...


From: Jan van der Merwe [mailto:janvdm@pmp.co.za]
Sent: Tuesday, April 29, 2014 4:15 PM
To: 'Rami N Ghanem'
Subje ct: RE: Brass Bars 70/30

Dear sir,

Many thanks for your below email regarding 70/30 Brass Strip.
I have n oticed that your Head Office is situated in Amman Jordan.
As a matter of fact I will be in Amman Jordan on 7 and 8 May 2014.
If you are interested you can call me on my local Jordanian mobile any time from 12:00 on the 7th to arrange for a
meeting.
My mobile no. is 00-962795918769.

Regards.

Jan van der Merwe
Marketing Manager




Pretoria M etal Pressings (PMP} A division of Dene/ SOC Ltd
l Ruth f irst Street, Lotus Gardens, Pretoria, 0008
Pri11nre Bag .\'3:U. Prerorin, OOOT. Somh Af rica

2      +27 (0)12 318-1541
Fax    +27 (0)12 318-1094
J;b    +27 {0/12 386-4132
\       +27 {0}82 881 2796
Web    ww~pmp~co.za



From: Rami N Ghanem (mailto :rami@allghanem.com]
Sent: 29 April 2014 01 :20 PM
To: Jan van der Merwe
Subject: RE: Brass Bars 70/30



Dear Sir,



                                                                                                     Ghanem 0000024 1
                                                      Ghanem_Sentencing_00000487
       Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 148 of 154 Page ID
                                         #:5908


 I hope this e-mail finds you well. The purpose of this e-mail is to inform you that we have
just established our new company in Egypt to supply the Egyptian Armed Forces and the
security sectors with products and services within this field

Our company (MEC) a new Egyptian establishment based on the registration but the
management have over 21 years of experience accumulated from our middle east business
we have conducted throughout our Jordan operation. We looking out to provide our
customers with high quality military products and solutions to help in fight against terrorism
and to advance the Egyptian Armed Forces to a higher level of being will prepared to protect
the borders of Egypt . Our mean office is located in Amman, Jordan with branch offices in the
KSA (Kingdom of Saudi Arabia), Iraq, Libya, and Yemen. In addition, we have partners working
closely with us in Kuwait & Abu Dhabi (United Arab Emirates), along to 2013 business in
Ghana. Please provide us with a list your products and services, which might be of interest to
our customers including but not li mited to descriptions of t he products and brochures. In
addition, we would like to inquire about your guiding principle to do business in Egypt.

Our contact address for mailing & Courier:

Company Name: Middl e East Company MEC
Address: Complex 122, Building 16, Apartment 42
City: Al Rehab City, Cairo Country: Egypt
Telephone# +201127999552

Looking fotward to a frnitful relationship and awaiting an expedient response.

Best regards



lff,/,Ue .Blrs~                            Ct#111JIIDIJJ l!CBC
complex 122, Building 16, Apartment 42
Al Rehab City, Cairo Egypt
Telephone# 00201127999552
Tel: 962 6 5685624 Ext.104
Fax: 962 6 5685625 Mobile:. 962 787 321 000 .
ramith~gmail.com_or ram~aravaname.com
US Telephone: 772 675-4363 Skype Address: caravaname
 Tht information contalr1ed i'I th$ m!:ssace i$ for the inte,ded addressee only and ma'f contain confident la' and/or pri\Ueeed information. If you art not the inttnded acdrt-s.see. thi$ mtssaie w II ~r destruct so
 nulify the scndc:s; do nol copy 01 db.t1ibulc this ntcs:s;1ge 01 d s dost: its co1tcrts to anyum:. Any views or opinions expressed in this m c ~agc: arc those d lhc autho, and do not nc:ccssa1 ly 1cp resenl tho:.c: of Cfllf o r
 of 31\Y d Its 3ssorl3tf'd cornp.ainlts No retfa1noe m,.iy b~ p~r.l!d OI\ t his m~~eie wltholJt writt4!-r c:onffrn-l\tkln from .tn .aiutho·h:~d ritl'.lres~nu:1"'4! of the t:()Mp.1ny.




Jordan Office
Caravana Middle East CME
Behind ABC Bank. Al-Shmeisani
Abdul Al-Rahim Al- 'Naked St. - Shmeisani. Bldg. No. 42



                                                                                                                                                                                                   Ghanem 00000241
                                                                               Ghanem_Sentencing_00000488
    Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 149 of 154 Page ID
                                      #:5909

P.O. Box 830589
Amman-11183 Jordan
Tel: 962 6 5685624 Ext. 104
Fax: 962 6 5685625
Mobile: 962 787 321 000
rami@all ghanem. com
US Address
Rami Ghanem and/or CME
4281 Express Lane.
Suite L7503
Sarasota, Florida 34238
Tel: 772 675-4363




            life is short .. So love your life .. Be happy .. And Keep smil ing.. and


                                        Before you speak »Listen
                                         Before you write »Th ink
                                         Before you spend »Earn
                                        Before you pray »Forgive
                                          Before you hurt »Feel
                                         Before you hate »Love
                                          Before you quit »Try
                                          Before you die »Live

                                                 That's life...




From: Jan van der Merwe [mailto:Janvdm@pm.e:_co.za]
Sent: Monday, April 11, 201110:56 AM
To: rami@a!J.ghanem.com
Subject: FW: Brass Bars 70/30

Dear sir,

We regret to confirm that we do not manufacture Brass Bars.

Regards


Jan van der Merwe



                                                                                Ghanem 00000241
                                        Ghanem_Sentencing_00000489
        Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 150 of 154 Page ID
                                          #:5910

Mark eting Manager




Pretoria Metal Pressings (PMP) A division of Dene/ (Pty) Ltd
Church Street Extension, Pretoria West
Private 8ag X334, Pretoria, 0001, South Africa
'!J!]    +27 {0}12 318-1541

~        +27 {0}12 386-4131
t        +27 (0)82 881 2796
Web      www.pmp.co.za

Disclaimer
The information contained in this communication is confidential and may be legally privileged. It is intended solely for the use of the
individual or entity to whom it is addressed and others authorised to receive it. Any review, re tran smission, d issemination, copying,
disclosure or other use of, or taking of any action in reliance upon, this information by person or entities other than the intended
recipient is prohibited. If you have received this m essage in error, please notify the sender immediately by e-mail, facsimile or
telephone and return and/or destroy the original message and all copies from any computer.
Pretoria Metal Pressings (PMP) A division of Denet (Pty) Ltd exercises no editorial cont rol over e-mail messages originating in the
organisat ion and does not accept any responsibility for either the contents of the message or any copyright laws that may have been
violated by the person sending this message. PMP is neither liable for the proper and complete transmission of the information
contained in this communication nor any delay in its rece ipt. This message should not be copied or used for any purpose ot her than
intended, nor should it be disclosed to any other person.




From : "Rami N Ghanem " <rami @allghanem.com>
Date: Thu, 7 Apr 2011 11 :47:38 +0100
To: <phaladip@pmp.co.za>
ReplyTo : <raIT)_!@a]Jghanem.com>
Su bj ect: Brass Bars 70/30

Dear Sir,

We are a well-establ ished trading company active in our local market and
the region of the Middle East, we are looking for a supplier to supply us
Brass Bars QTY 500 MT. based on the following specifications:

Technical Specifications of Brass Bars 70/30
        1- Nomination: Brass bars 70/30

        2. Dimension : 12 ± 0.02 mm din. 3.5 - Sm Length

        3. Che111ical c0111position

            • Copper 70°/o ±I%



                                                                                                                  Ghanem 0000024 1
                                                 Ghanem_Sentencing_00000490
Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 151 of 154 Page ID
                                  #:5911

   • Zinc 30% ± l %

   • Strange material (grays) :

                           Pt< 0.07 %

                           Fe< 0.05 o/o

                           Total grays < 15 o/o

4- Internal questioner:

   • Surface Appearance: Bars should be

      Outer defects (oxidation spots, Inflexion metal, strange objects, soft cracks,
      dots of ash, stains).

   • Uprightness of Bars: Bars shou]d be satisfactory uprightness so that
     actuating on machine with easy form.

   • Ends of Bars: The ends should be free of any burrs and its sections are
     upright on its axis .

   • Section of breaking: free from bores, air bubbles and strange objects.
5- PhysicaJ and mechanical properties:

I. In the state of daily cry:

      1. Tensile strength : 39 - 45 Kg/mm2

      2. Elongation: > 25 %.

      3. Harxlness by brenel : ( d. of ba11 2.5 mm load 62.5 Kg)
                    HB=l25 - 145
      4. Grain size : 0.025 - 0.050 mm

II. After annealing the tensile spellers.
    At temperature of 600 - 650 for one hour the mechanical specifications will
    be as follows :




                                                                      Ghanem 00000241
                            Ghanem_Sentencing_00000491
       Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 152 of 154 Page ID
                                         #:5912

              1.     Tensile strength: 30 - 35 Kg/mm2

              2.     Elongation > 60o/o

The minimum value of elongation and tensile strength shoul d not meet together
simultaneously in one specimen and for this purpose the following formula shall be
applied:

(lSxtensile strength) + (6xelongation) > 830

Hopin g to receive your offer shortly

Thanks & Regards


 [iii Description:
  f~ ci d:image001.png@01C95088.C48F4DB0

Behind ABC Bank. AI-Shmeisani
Abdul Al-Rahim Al- Waked SL. - Shmeisani . Bldg. No. 42
P.O. Box 830589
Amman-1 1183 Jordan
Tel: 962 6 5685624 Ext.104
Fax: 962 6 5685625 Mobile: 962 795 569299
rami@allghanem.com
US Telephone: 772 675-4363     FAX# 772 673-
0636                                                                                                                               Skype Address: caravaname
The infom1ation contained in this m&ssage is for the in:ended addressee only and may cont.in confi:lential and/or privileged information. I' you are not the intended addressee, this message WIii sett
desln1c.t su nulify U-u: sender do not c,;opy 01 disliibute U1is llleSxl~ or dis;;lo::ie ib conltmts lu anyone h1y views 01opinions tt<prtiS:ied in this mes~c, ;,m : those of U1e author and do not necessalily
repr~nt those cf CME or ci any of its associated companies. No reliance may be placed o n this messa;ie 'Nithout Mitten oonf1rmatior from a , autho ·ized representative ol the company.


                       Life is short .. So love your life.. Be happy .. And Keep smil ing.. and


                                                                      Before you speak »Listen
                                                                       Before you write » Think
                                                                       Before you spend »Earn
                                                                      Before you pray »Forgive
                                                                        Before you hurt »Feel
                                                                        Before you hate »Love
                                                                         Before you quit »Try
                                                                         Before you die »Live

                                                                                           That's Life ...


This inbound email has been scanned by the IS Mail Control service.



                                                                                                                                                                                  Ghanem 0000024 1
                                                                         Ghanem_Sentencing_00000492
    Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 153 of 154 Page ID
                                      #:5913

For more information please visit http://www.is.co.zl!_



This outbound email has been scanned by the IS Mail Control service.
For more information please visit htm.l.{www.is.co.za




                                                                       Ghanem 00000241
                                       Ghanem_Sentencing_00000493
              Case 2:15-cr-00704-SJO Document 431-6 Filed 05/13/19 Page 154 of 154 Page ID
                                                #:5914




                                                           SECTION 1
                                                       GENERAL CONDITION$

            1 :1   Obie~t~ This request for quot~tion (RFQj is to provide the Government,cf
                   EGYPT (GOE1 with Cartridge 7,62x5imm !inked$[(4} BaU M8U ~ {1') Tr.ac0r M62]
                   or equiva!ent wm1 link M1i fii:,~.d-.from M240 .machine gun.
            1.2    Generar Conditions: ,..,...,.:-c· .-· ·           · .. ... ·,.... .
                   1:~1 The offered an11Yltiniticm rnust be in C('.lnformit.v -..vrth spaeitkatkms
                         ln section··i.                                        •       ''·~.'.,,
                   1.2.2 The           gffered       ammun!Uons   and   an   its   cornpone~ts                     should     be
                         mat1,ut¥ieture~ acc¢irding t~t th.e mJm~.ry standards.        ·......,,
            1.3    The guofation sJ10uld inch.J.d~.thc foHowincp                                 .
                   1.3.1 ~uU toctmicaL and tacti~al S"J,..';CificaUon of the offered ammunitions.
                   1.3.2/ Year of pro~uction of the offered ammunition.                                            · ..
                   1.3.3 Time of delivery.    ·             .                                  ·..           .,·,.··
                   1.3{4 Con1plete·acceptance tests procedures. and criteria of pass: rstes{ and                              <>
                       /   reject (according to the military standard) for the requested ammunition.
                   1/3.5 Relevant experience anct skms of the company.                               ·:: ·
                   1.3.6 Catalogs'· & CD's for at! of the company's products for farther cooperation
                  ,      · (optional).                   .                                              ·,
            i.4 'Mechanicaf cond!tlons;                                                                    ·
                ( [4:1 The ottered amrnunitlons should wtthstand an tests accord11j·g to
                i          miLitary standards.
                ; 1.4.2 The bidder rnust be the rnanufacturer of the r~quested 'ammunition ..
                 i:1,4.3 The year of proctuctton of the ammunition and its COrfiponent shm.Hd be
                  ·        new and manufactured In the year of ~ignfng the contract.                    .'.
                   ·1.4.4 The quotation should be submitted fn original ~nd three copies in
                     i     English· t~nguage anrl should be valid for at least (6) months aftor closing
                      \    date.                      .         ·                  ·'              f:
                   1-°4r5 The delivery should be within (12) inonths after signlng the contr:ad.
                    1.4W Closing date is : ., . i I 2015                      .·',          ,. ":
            1.5 S2_gntrac~j,ng articles: ,~                               ' .:            / <                 )~!>
                   1.5.1 D.eHvecc the .Bupplier. undertakes tp supply F<:;A                                  .,·              ··
                   1.5.2 P~r.iod of gua'tantee: tbe. supplier ·g uarantees the offered.,:3,ffirm. mition for
                               '(,,I             ~                •                            ,..,.. ....

                         period..of (24) months after tts arrival and final acceptar1c~.
                   1.5.3 tnspection:                                                 ..,...,::<-·
                         1.6.3.1 Tli'e-..tspection & fasting of the ammunit.lori- and its components
                                 are ac·cor;,pl ng to the miHtary stand;r.d including static tests and
                                 firing {safety· ~~.~.ovJr.onmeJ1.t.~L.- perfhrmance -.... etc) witnessed by
                                 Egyptian representaHv e~, tr: the supplier's. country and GOE is
                                 responsible for the air tic.kets and accommodation for the
                                  inspectors.
                         1.5.3.2 The suppiier shaU inspect on his own responsib!Hty and expenses
:   :                           · the contracted items.
                   1,5.4 Taxes and dutl~: an due chargt:s at the s~tler country wm be done hy
                         the seHer & in"country charges wm be done by the buyers.
                   1.5.5 Payments=according to contracting terms.




                                                                                                                                     ,.
        00082173.pdf                                                                                                      Ghanem_00000241
                                                        Ghanem_Sentencing_00000494
